Exhibit 10.1

 

CHEMTURA CORPORATION,

 

as Issuer,

 

 

the GUARANTORS named herein

 

 

and

 

 

WELLS FARGO BANK, N.A.,

 

as Trustee

 

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of April 24, 2006

 

--------------------------------------------------------------------------------

 

 


--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE

Reconciliation and tie between Trust Indenture Act
of 1939 and Indenture, dated as of April 24, 2006

TIA

 

 

 

Indenture

Section

 

 

 

Section

§ 310

 

(a)(1)

 

608

 

 

(a)(2)

 

608

 

 

(a)(3)

 

613

 

 

(b)

 

609

§ 312

 

(a)

 

701

 

 

(b)

 

701

 

 

(c)

 

701

§ 313

 

(a)

 

702

 

 

(b)

 

702

 

 

(c)

 

602, 702, 703

§ 314

 

(a)(1)-(3)

 

703

 

 

(a)(4)

 

1004

 

 

(c)(1)

 

102

 

 

(c)(2)

 

102

 

 

(e)

 

102

§ 315

 

(b)

 

602

§ 316

 

(a)(last sentence)

 

101 (“Outstanding”)

 

 

(a)(1)(A)

 

502, 512

 

 

(a)(1)(B)

 

513

 

 

(b)

 

508

 

 

(c)

 

104

§ 317

 

(a)(1)

 

503

 

 

(a)(2)

 

504

 

 

(b)

 

1003

§ 318

 

(a)

 

112

 

 

Note:                   This reconciliation and tie shall not, for any purpose,
be deemed to be a part of this Indenture.

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

ARTICLE ONE

 

 

 

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

 

 

 

SECTION 101.

Definitions

1

SECTION 102.

Compliance Certificates and Opinions

1

SECTION 103.

Form of Documents Delivered to Trustee

1

SECTION 104.

Acts of Holders

1

SECTION 105.

Notices, Etc. to Trustee and Company

1

SECTION 106.

Notice to Holders; Waiver

1

SECTION 107.

Effect of Headings and Table of Contents

1

SECTION 108.

Successors and Assigns

1

SECTION 109.

Separability Clause

1

SECTION 110.

Benefits of Indenture

1

SECTION 111.

Governing Law

1

SECTION 112.

Conflict with Trust Indenture Act

1

SECTION 113.

Legal Holidays

1

 

 

 

ARTICLE TWO

 

 

 

SECURITY FORMS

 

 

 

SECTION 201.

Forms Generally

1

 

SECTION 202.

Form of Trustee’s Certificate of Authentication

1

 

SECTION 203.

Securities Issuable in Global Form

1

 

SECTION 204.

Book-Entry Provisions for Global Securities

1

 

SECTION 205.

CUSIP Number

1

 

 

 

 

 

ARTICLE THREE

 

 

 

 

 

THE SECURITIES

 

 

 

 

 

SECTION 301.

Amount Unlimited; Issuable in Series

1

SECTION 302.

Denominations

1

SECTION 303.

Execution, Authentication, Delivery and Dating

1

SECTION 304.

Temporary Securities

1

SECTION 305.

Registration of Transfer and Exchange

1

SECTION 306.

Mutilated, Destroyed, Lost and Stolen Securities

1

SECTION 307.

Payment of Interest; Interest Rights Preserved

1

SECTION 308.

[Reserved].

1

SECTION 309.

Persons Deemed Owners

1

 

-i-


--------------------------------------------------------------------------------




 

 

 

Page

SECTION 310.

Cancellation

1

SECTION 311.

Computation of Interest

1

SECTION 312.

[Reserved].

1

SECTION 313.

[Reserved].

1

SECTION 314.

Registrar and Paying Agent

1

SECTION 315.

Paying Agent to Hold Money in Trust

1

SECTION 316.

Noteholder Lists

1

SECTION 317.

Transfer and Exchange

1

SECTION 318.

Outstanding Securities

1

 

 

ARTICLE FOUR

 

 

 

 

 

SATISFACTION AND DISCHARGE

 

 

 

 

 

SECTION 401.

Satisfaction and Discharge of Indenture

1

 

SECTION 402.

Application of Trust Money

1

 

 

 

ARTICLE FIVE

 

 

 

 

 

REMEDIES

 

 

 

 

 

SECTION 501.

Events of Default

1

 

SECTION 502.

Acceleration of Maturity; Rescission and Annulment

1

 

SECTION 503.

Collection of Indebtedness and Suits for Enforcement by Trustee

1

 

SECTION 504.

Trustee May File Proofs of Claim

1

 

SECTION 505.

Trustee May Enforce Claims Without Possession of Securities

1

 

SECTION 506.

Application of Money Collected

1

 

SECTION 507.

Limitation on Suits

1

 

SECTION 508.

Unconditional Right of Holders to Receive Principal, Premium and Interest

1

 

SECTION 509.

Restoration of Rights and Remedies

1

 

SECTION 510.

Rights and Remedies Cumulative

1

 

SECTION 511.

Delay or Omission Not Waiver

1

 

SECTION 512.

Control by Holders

1

 

SECTION 513.

Waiver of Past Defaults

1

 

SECTION 514.

Undertaking for Costs

1

 

SECTION 515.

Waiver of Stay or Extension Laws

1

 

 

 

ARTICLE SIX

 

 

 

 

 

THE TRUSTEE

 

 

 

 

 

SECTION 601.

Certain Duties and Responsibilities

1

 

SECTION 602.

Notice of Defaults

1

 

SECTION 603.

Certain Rights of Trustee

1

 

SECTION 604.

Trustee Not Responsible for Recitals or Issuance of Securities

1

 

 

-ii-


--------------------------------------------------------------------------------




 

 

 

Page

SECTION 605.

May Hold Securities

1

SECTION 606.

Money Held in Trust

1

SECTION 607.

Compensation and Reimbursement

1

SECTION 608.

Corporate Trustee Required; Eligibility; Conflicting Interests

1

SECTION 609.

Resignation and Removal; Appointment of Successor

1

SECTION 610.

Acceptance of Appointment by Successor

1

SECTION 611.

Merger, Conversion, Consolidation or Succession to Business

1

SECTION 612.

Appointment of Authenticating Agent

1

SECTION 613.

Co-Trustee

1

 

 

 

ARTICLE SEVEN

 

 

 

HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

 

 

 

SECTION 701.

Disclosure of Names and Addresses of Holders

1

SECTION 702.

Reports by Trustee

1

SECTION 703.

Reports by Company

1

 

 

 

ARTICLE EIGHT

 

 

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

 

 

SECTION 801.

Company May Consolidate, Etc., Only on Certain Terms

1

SECTION 802.

Successor Person Substituted

1

SECTION 803.

Securities To Be Secured in Certain Events

1

 

 

 

ARTICLE NINE

 

 

 

SUPPLEMENTAL INDENTURES

 

 

 

SECTION 901.

Supplemental Indentures Without Consent of Holders

1

SECTION 902.

Supplemental Indentures With Consent of Holders

1

SECTION 903.

Execution of Supplemental Indentures

1

SECTION 904.

Effect of Supplemental Indentures

1

SECTION 905.

Conformity with Trust Indenture Act

1

SECTION 906.

Reference in Securities to Supplemental Indentures

1

SECTION 907.

Notice of Supplemental Indentures

1

 

 

 

 

ARTICLE TEN

 

 

 

 

 

COVENANTS

 

 

 

 

 

SECTION 1001.

Payment of Principal, Premium, if any, and Interest

1

 

SECTION 1002.

Maintenance of Office or Agency

1

 

SECTION 1003.

Money for Securities Payments to Be Held in Trust

1

 

SECTION 1004.

Statement as to Compliance

1

 

 

-iii-


--------------------------------------------------------------------------------




 

 

 

Page

 

SECTION 1005.

Corporate Existence

1

 

SECTION 1006.

Negative Pledge

1

 

SECTION 1007.

Limitation on Sale/Leaseback Transactions

1

 

SECTION 1008.

Waiver of Certain Covenants

1

 

SECTION 1009.

Change of Control Offer.

1

 

SECTION 1010.

Limitation on Debt of Subsidiaries.

1

 

SECTION 1011.

Additional Subsidiary Guarantees.

1

 

 

 

 

 

ARTICLE ELEVEN

 

 

 

 

 

REDEMPTION OF SECURITIES

 

 

 

 

 

SECTION 1101.

Applicability of Article

1

 

SECTION 1102.

Election to Redeem; Notice to Trustee

1

 

SECTION 1103.

Selection by Trustee of Securities to Be Redeemed

1

 

SECTION 1104.

Notice of Redemption

1

 

SECTION 1105.

Deposit of Redemption Price

1

 

SECTION 1106.

Securities Payable on Redemption Date

1

 

SECTION 1107.

Securities Redeemed in Part

1

 

 

 

 

ARTICLE TWELVE

 

 

 

[RESERVED]

 

 

 

ARTICLE THIRTEEN

 

 

 

REPAYMENT AT OPTION OF HOLDERS

 

 

 

SECTION 1301.

Applicability of Article

1

SECTION 1302.

Repayment of Securities

1

SECTION 1303.

Exercise of Option

1

SECTION 1304.

When Securities Presented for Repayment Become Due and Payable

1

SECTION 1305.

Securities Repaid in Part

1

 

 

 

 

ARTICLE FOURTEEN

 

 

 

 

 

DEFEASANCE AND COVENANT DEFEASANCE

 

 

 

 

 

SECTION 1401.

Company’s Option to Effect Defeasance or Covenant Defeasance

1

 

SECTION 1402.

Defeasance and Discharge

1

 

SECTION 1403.

Covenant Defeasance

1

 

SECTION 1404.

Conditions to Defeasance or Covenant Defeasance

1

 

SECTION 1405.

Deposited Money and Government Obligations to Be Held in Trust; Other
Miscellaneous Provisions

1

 

 

-iv-


--------------------------------------------------------------------------------




 

 

 

Page

 

ARTICLE FIFTEEN

 

 

 

 

 

GUARANTEE

 

 

 

 

 

SECTION 1501.

Unconditional Guarantee.

1

 

SECTION 1502.

Severability.

1

 

SECTION 1503.

Limitation of Guarantor’s Liability.

1

 

SECTION 1504.

Release of Guarantor.

1

 

SECTION 1505.

Contribution.

1

 

SECTION 1506.

Waiver of Subrogation.

1

 

SECTION 1507.

Execution of Guarantee.

1

 

SECTION 1508.

Waiver of Stay, Extension or Usury Laws.

1

 

 

 

 

 

ARTICLE SIXTEEN

 

 

 

 

 

IMMUNITY OF INCORPORATORS, STOCKHOLDERS,

 

OFFICERS, DIRECTORS AND EMPLOYEES

 

 

 

 

 

SECTION 1601.

Exemption from Individual Liability

1

 

 

 

EXHIBITS

 

Exhibit A

Form of Initial Security

Exhibit B

Form of Global Security Legend

Exhibit C

Form of Guarantee

 

-v-


--------------------------------------------------------------------------------


 

INDENTURE, dated as of April 24, 2006, among Chemtura Corporation, a Delaware
corporation (herein called the “Company”), having its principal executive
offices at 199 Benson Road, Middlebury, CT 06749, the Guarantors named herein,
and Wells Fargo Bank, N.A., a national banking association duly organized and
existing under the laws of the United States, as trustee (herein called the
“Trustee”).

RECITALS OF THE COMPANY

The Company and each of the Guarantors has duly authorized the execution and
delivery of this Indenture to provide for the issuance from time to time of the
Company’s unsecured debentures, notes or other evidences of indebtedness (herein
called the “Securities”), to be issued in one or more series as in this
Indenture provided. The Company is issuing $500.0 million aggregate principal
amount of its 6.875% Notes due 2016 (the “Initial Securities”) hereunder
concurrently with its execution and delivery of this Indenture.

This Indenture is subject to the provisions of the Trust Indenture Act of 1939,
as amended, that are required to be part of this Indenture and shall, to the
extent applicable, be governed by such provisions.

All things necessary to make this Indenture a valid agreement of the Company and
each of the Guarantors, in accordance with its terms, have been done.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities or of series thereof, as
follows:


ARTICLE ONE


DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION

Definitions. For all purposes of this Indenture, except as otherwise expressly
provided or unless the context otherwise requires:

(1)           THE TERMS DEFINED IN THIS ARTICLE ONE HAVE THE MEANINGS ASSIGNED
TO THEM IN THIS ARTICLE AND INCLUDE THE PLURAL AS WELL AS THE SINGULAR;

(2)           ALL OTHER TERMS USED HEREIN WHICH ARE DEFINED IN THE TRUST
INDENTURE ACT OR BY COMMISSION RULE OR REGULATION UNDER THE TRUST INDENTURE ACT,
EITHER DIRECTLY OR BY REFERENCE THEREIN, HAVE THE MEANINGS ASSIGNED TO THEM
THEREIN;

(3)           ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE
MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, AND, EXCEPT AS OTHERWISE HEREIN EXPRESSLY PROVIDED, THE TERM
“GENERALLY ACCEPTED ACCOUNTING PRINCIPLES” WITH RESPECT TO ANY COMPUTATION
REQUIRED OR PERMITTED HEREUNDER SHALL MEAN SUCH


--------------------------------------------------------------------------------




ACCOUNTING PRINCIPLES AS ARE GENERALLY ACCEPTED IN THE UNITED STATES AT THE DATE
OF SUCH COMPUTATION; AND

(4)           THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS INDENTURE AS A WHOLE AND NOT TO ANY PARTICULAR
ARTICLE, SECTION OR OTHER SUBDIVISION.

Certain terms, used principally in Articles Three, Six and Fourteen are defined
in those Articles.

“Act”, when used with respect to any Holder, has the meaning specified in
Section 104(a).

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

“Agent Members” has the meaning specified in Section 204(a).

“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the lesser of (i) the fair market value of the property
being leased and (ii) the present value (discounted at the interest rate set
forth or implicit in the terms of such transaction or, if not practicable to
determine such rate, the interest rate per annum borne by the Securities of each
series outstanding pursuant to this Indenture, compounded semi-annually, in
either case as determined by the principal accounting or financial officer of
the Company) of the total obligations of the lessee for rental payments during
the remaining term of the lease included in such Sale/Leaseback Transaction
(including any period for which such lease has been extended or may, at the
option of the lessor, be extended).

“Authenticating Agent” means any Person authorized by the Trustee to act on
behalf of the Trustee to authenticate Securities.

“Authorized Newspaper” means a newspaper, in the English language or in an
official language of the country of publication, customarily published on each
Business Day, whether or not published on Saturdays, Sundays or holidays, and of
general circulation in each place in connection with which the term is used or
in the financial community of each such place. Where successive publications are
required to be made in Authorized Newspapers, the successive publications may be
made in the same or in different newspapers in the same city meeting the
foregoing requirements and in each case on any Business Day.

“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

2


--------------------------------------------------------------------------------




 

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” means, unless otherwise specified with respect to any Securities
pursuant to Section 301, each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York, New York are
authorized or obligated by law or executive order to close.

“Capital Stock” means:

(1)                                  with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, including
each class of Common Stock and Preferred Stock of such Person, and all options,
warrants or other rights to purchase or acquire any of the foregoing; and

 (2)                               with respect to any Person that is not a
corporation, any and all partnership, membership or other equity interests of
such Person, and all options, warrants or other rights to purchase or acquire
any of the foregoing.

“Change of Control” means the occurrence of one or more of the following events:

(1)                                  any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company and its Subsidiaries taken as a whole to any
Person or group of related Persons for purposes of Section 13(d) of the Exchange
Act (a “Group”), together with any Affiliates thereof (whether or not otherwise
in compliance with the provisions of this Indenture);

(2)                                  the approval by the holders of Capital
Stock of the Company of any plan or proposal for the liquidation or dissolution
of the Company (whether or not otherwise in compliance with the provisions of
this Indenture);

(3)                                  any Person or Group shall become the owner,
directly or indirectly, beneficially or of record, of shares representing more
than 50% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Company;

(4)                                  the replacement of a majority of the Board
of Directors of the Company over a two-year period from the directors who
constituted the Board of Directors of the Company at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of

3


--------------------------------------------------------------------------------




                                                the Board of Directors of the
Company then still in office who either were members of such Board of Directors
at the beginning of such period or whose election as a member of such Board of
Directors was previously so approved; or

(5)                                  the Company consolidates with, or merges
with or into, any Person, or any Person consolidates with, or merges with or
into, the Company, in any such event pursuant to a transaction in which any of
the outstanding Voting Stock of the Company or such other Person is converted
into or exchanged for cash, securities or other property, other than any such
transaction where (A) the Voting Stock of the Company outstanding immediately
prior to such transaction is converted into or exchanged for Voting Stock of the
surviving or transferee Person constituting a majority of the total voting power
of the outstanding shares of such Voting Stock of such surviving or transferee
Person (immediately after giving effect to such issuance) and (B) immediately
after such transaction, no Person or Group beneficially owns, directly or
indirectly, 50% or more of the voting power of the Voting Stock of the surviving
or transferee Person.

“Change of Control Offer” has the meaning specified in Section 1009.

“Change of Control Payment Date” has the meaning specified in Section 1009(b).

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or nonvoting) of such Person’s common stock, whether outstanding on the Issue
Date or issued after the Issue Date, and includes, without limitation, all
series and classes of such common stock.

“Company” means the Person named as the “Company” in the first paragraph of this
Indenture until a successor corporation shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor corporation.

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by any two of its Chairman, its Chief Executive Officer,
its President, any Senior Vice President, any Vice President, its Treasurer, an
Assistant Treasurer, its Secretary or an Assistant Secretary and delivered to
the Trustee.

“Consolidated Net Tangible Assets” means, as of any particular time, the
aggregate amount of assets (less applicable reserves and other properly
deductible items) after deducting therefrom: (a) all current liabilities except
for (1) notes and loans payable, (2) current maturities of long-term debt and
(3) current maturities of obligations under capital leases; and (b) to the
extent included in said aggregate amount of assets, all goodwill, trade names,
trademarks,

4


--------------------------------------------------------------------------------




 

patents, organization expenses, unamortized debt discount and expenses and all
other intangible assets, to the extent included in said aggregate amount of
assets, all as set forth on the most recent consolidated balance sheet of the
Company and its consolidated subsidiaries and computed in accordance with
generally accepted accounting principles.

“Consolidated Shareholders’ Equity” means, at any date, the aggregate of the
dollar amount of the outstanding preferred and common share capital of the
Company, plus any outstanding warrants exercisable into shares, plus any
outstanding debentures or other Debt which are convertible into shares at the
option of the Company and which have no significant retraction privilege, plus
or minus the amount, without duplication, of any reinvested earnings or deficit,
plus any contributed surplus, plus or minus any cumulative translation
adjustment, all as set forth in the most recent consolidated balance sheet of
the Company.

“Corporate Trust Office” means the principal corporate trust office of the
Trustee, at which at any particular time its corporate trust business shall be
administered, which office on the date of execution of this Indenture is located
at Sixth St. and Marquette Ave., MAC N9303-120, Minneapolis, Minnesota 55479,
except that with respect to presentation of Securities for payment or for
registration of transfer or exchange, such term shall mean the office or agency
of the Trustee at which, at any particular time, its corporate agency business
shall be conducted.

“covenant defeasance” has the meaning specified in Section 1403.

“Debt” means notes, bonds, debentures or other similar evidences of indebtedness
for money borrowed. For the avoidance of doubt, “Debt” shall not include
Attributable Debt.

“Defaulted Interest” has the meaning specified in Section 307(a).

“defeasance” has the meaning specified in Section 1402.

“Depositary” means The Depository Trust Company, its nominees and their
respective successors.

“Dollar” or “$” means a dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for the
payment of public and private debts.

“Domestic Subsidiary” means any wholly-owned Subsidiary of the Company organized
under the laws of any state of the United States of America.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Event of Default” has the meaning specified in Section 501.

“Fall-Away Event” shall be deemed to have occurred when:

(1)           all Debt of the Company’s Subsidiaries then outstanding is
permitted to be incurred at such time under Section 1010 assuming that such
covenant is in full force and effect;

5


--------------------------------------------------------------------------------




 

(2)           no default or Event of Default has occurred and is continuing;

(3)           all of the Great Lakes Guarantees are released or 80% or more of
the Great Lakes Notes are no longer outstanding; and

(4)           the Company has delivered an Officers’ Certificate to the Trustee
certifying that the conditions set forth in clauses (1), (2) and (3) above are
satisfied.

“Foreign Holding Company” means each of: Crompton Europe Financial Services
Company, Chemtura Holding Company, Inc., Crompton International Corporation,
Crompton LLC, GLCC Mexico Holdings, Inc., Great Lakes Trading Company, Inc. and
QO Chemicals, Inc.

“Global Security” has the meaning specified in Section 203.

“Government Obligations” means, unless otherwise specified with respect to any
series of Securities pursuant to Section 301, securities which are (i) direct
obligations of the government which issued the currency in which the Securities
of a particular series are payable or (ii) obligations of a Person controlled or
supervised by and acting as an agency or instrumentality of the government which
issued the currency in which the Securities of such series are payable, the
payment of which is unconditionally guaranteed by such government, which, in
either case, are full faith and credit obligations of such government payable in
such currency and are not callable or redeemable at the option of the issuer
thereof and shall also include a depository receipt issued by a bank or trust
company as custodian with respect to any such Government Obligation or a
specific payment of interest on or principal of any such Government Obligation
held by such custodian for the account of the holder of a depository receipt;
provided, however, that (except as required by law) such custodian is not
authorized to make any deduction from the amount payable to the holder of such
depository receipt from any amount received by the custodian in respect of the
Government Obligation or the specific payment of interest or principal of the
Government Obligation evidenced by such depository receipt.

“Great Lakes Guarantees” means the guarantees by the Company and certain of its
Subsidiaries of the Great Lakes Notes.

“Great Lakes Notes” means the 7% Notes due 2009 issued by Great Lakes Chemical
Corporation outstanding on the Issue Date.

“Guarantee” means a guarantee of the Securities by a Guarantor.

“Guarantor” means, as of the date of this Indenture, each Domestic Subsidiary as
of such date other than the Foreign Holding Companies, Crompton & Knowles
Receivables Corporation and Assured Insurance Company, and thereafter each
additional Subsidiary of the Company that has provided a Guarantee in accordance
with the terms of this Indenture, in each case until the Guarantee of any such
Guarantor is released in accordance with the terms of this Indenture.

6


--------------------------------------------------------------------------------




 

“Holder” means a Person in whose name a Security is registered on the
Registrar’s books.

“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, and shall include the
terms of particular series of Securities established as contemplated by
Section 301 other than with respect to the Initial Securities (which are
established herein (including Exhibit A hereto)); provided, however, that, if at
any time more than one Person is acting as Trustee under this instrument,
“Indenture” shall mean, with respect to any one or more series of Securities for
which such Person is Trustee, this instrument as originally executed or as it
may from time to time be supplemented or amended by one or more indentures
supplemental hereto entered into pursuant to the applicable provisions hereof
and shall include the terms of particular series of Securities for which such
Person is Trustee established as contemplated by Section 301, exclusive,
however, of any provisions or terms which relate solely to other series of
Securities for which such Person is not Trustee, regardless of when such terms
or provisions were adopted, and exclusive of any provisions or terms adopted by
means of one or more indentures supplemental hereto executed and delivered after
such Person had become such Trustee but to which such Person, as such Trustee,
was not a party.

“Initial Securities” has the meaning specified in the first recital of this
Indenture.

“Interest,” when used with respect to an Original Issue Discount Security which
by its terms bears interest only after Maturity, means interest payable after
Maturity at the rate prescribed in such Original Issue Discount Security.

“Interest Payment Date,” when used with respect to an installment of interest on
any Security, means the date specified in such Security as the date on which the
payment of such installment of interest is due and payable.

“Issue Date,” with respect to the Initial Securities, means April 24, 2006.

“Maturity,” when used with respect to any Security, means the date on which the
principal of such Security or an installment of principal becomes due and
payable as provided therein or in this Indenture, whether at the Stated
Maturity, on a Change of Control Payment Date, or by declaration of
acceleration, notice of redemption, notice of option to elect repayment or
otherwise.

“Maturity Date,” with respect to the Initial Securities, means June 1, 2016.

“Officers’ Certificate” means a certificate signed by any two of the Chairman,
the Chief Executive Officer, the President, a Senior Vice President or a Vice
President, or by any one of the foregoing together with the Treasurer, an
Assistant Treasurer, the Secretary or an Assistant Secretary of the Company, and
delivered to the Trustee.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company, including an employee of the Company, and who shall be acceptable
to the Trustee, whose acceptance shall not be unreasonably withheld.

7


--------------------------------------------------------------------------------




 

“Original Issue Discount Security” means any Security which provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the Maturity thereof pursuant to Section 502.

“Outstanding,” when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:

(I)      SECURITIES THERETOFORE CANCELLED BY THE TRUSTEE OR DELIVERED TO THE
TRUSTEE FOR CANCELLATION;

(II)     SECURITIES, OR PORTIONS THEREOF, FOR WHOSE PAYMENT OR REDEMPTION OR
REPAYMENT AT THE OPTION OF THE HOLDER MONEY IN THE NECESSARY AMOUNT HAS BEEN
THERETOFORE DEPOSITED WITH THE TRUSTEE OR ANY PAYING AGENT (OTHER THAN THE
COMPANY) IN TRUST OR SET ASIDE AND SEGREGATED IN TRUST BY THE COMPANY (IF THE
COMPANY SHALL ACT AS ITS OWN PAYING AGENT) FOR THE HOLDERS OF SUCH SECURITIES;
PROVIDED, HOWEVER, THAT, IF SUCH SECURITIES ARE TO BE REDEEMED, NOTICE OF SUCH
REDEMPTION HAS BEEN DULY GIVEN PURSUANT TO THIS INDENTURE OR PROVISION THEREFOR
SATISFACTORY TO THE TRUSTEE HAS BEEN MADE;

(III)    SECURITIES, EXCEPT TO THE EXTENT PROVIDED IN SECTIONS 1402 AND 1403,
WITH RESPECT TO WHICH THE COMPANY HAS EFFECTED DEFEASANCE AND/OR COVENANT
DEFEASANCE AS PROVIDED IN ARTICLE FOURTEEN; AND

(IV)    SECURITIES WHICH HAVE BEEN REPLACED PURSUANT TO SECTION 306 OR IN
EXCHANGE FOR OR IN LIEU OF WHICH OTHER SECURITIES HAVE BEEN AUTHENTICATED AND
DELIVERED PURSUANT TO THIS INDENTURE, OTHER THAN ANY SUCH SECURITIES IN RESPECT
OF WHICH THERE SHALL HAVE BEEN PRESENTED TO THE TRUSTEE PROOF SATISFACTORY TO IT
THAT SUCH SECURITIES ARE HELD BY A BONA FIDE PURCHASER IN WHOSE HANDS SUCH
SECURITIES ARE VALID OBLIGATIONS OF THE COMPANY;

provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder or are present at
a meeting of Holders for quorum purposes, and for the purpose of making the
calculations required by TIA Section 316, (i) the principal amount of an
Original Issue Discount Security that may be counted in making such
determination or calculation and that shall be deemed to be Outstanding for such
purpose shall be equal to the amount of principal thereof that would be (or
shall have been declared to be) due and payable, at the time of such
determination, upon a declaration of acceleration of the maturity thereof
pursuant to Section 502 and (ii) Securities owned by the Company or any other
obligor upon the Securities or any Affiliate of the Company or of such other
obligor shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Trustee shall be protected in making such calculation or
in relying upon any such request, demand, authorization, direction, notice,
consent or waiver, only Securities which the Trustee knows to be so owned shall
be so disregarded. Securities so owned which have been pledged in good faith may
be regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Securities and that
the pledgee is not the Company or any other obligor upon the Securities or any
Affiliate of the Company or of such other obligor.

“Paying Agent” has the meaning set forth in Section 314.

8


--------------------------------------------------------------------------------




 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Physical Securities” means certificated Securities in registered form.

“Place of Payment” means, when used with respect to the Securities of or within
any series, the place or places where the principal of (and premium, if any) and
interest on such Securities are payable as specified as contemplated by
Sections 301 and 1002.

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 306 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

“Preferred Stock” means, with respect to any Person, any Capital Stock of such
Person that has preferential rights to any other Capital Stock of such Person
with respect to dividends or redemptions upon liquidation.

“Purchase Date” means, with respect to any Security to be repurchased, the date
fixed for such repurchase by or pursuant to this Indenture.

 “Purchase Price” means the amount payable for the repurchase of any Security on
a Purchase Date, exclusive of accrued and unpaid interest thereon to the
Purchase Date, unless otherwise specifically provided.

“Redemption Date,” when used with respect to any Security to be redeemed, in
whole or in part, means the date fixed for such redemption by or pursuant to
this Indenture.

“Redemption Price,” when used with respect to any Security to be redeemed, means
the price at which it is to be redeemed pursuant to Article Eleven.

“Registrar” has the meaning set forth in Section 314.

“Regular Record Date” for the interest payable on any Interest Payment Date on
the Securities of or within any series means the date specified for that purpose
as contemplated by Section 301; provided that with respect to the Initial
Securities, “Regular Record Date” shall mean May 15 and November 15.

“Repayment Date” means, when used with respect to any Security to be repaid at
the option of the Holder, the date fixed for such repayment by or pursuant to
this Indenture.

“Repayment Price” means, when used with respect to any Security to be repaid at
the option of the Holder, the price at which it is to be repaid pursuant to this
Indenture.

“Responsible Officer,” when used with respect to the Trustee, means the chairman
or any vice-chairman of the board of directors, the chairman or any
vice-chairman of the

9


--------------------------------------------------------------------------------




 

executive committee of the board of directors, the chairman of the trust
committee, the president, any vice president, the secretary, any assistant
secretary, the treasurer, any assistant treasurer, the cashier, any assistant
cashier, any trust officer or assistant trust officer, the controller or any
assistant controller or any other officer in the Corporate Trust Office of the
Trustee customarily performing functions similar to those performed by any of
the above-designated officers, and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of his knowledge of and familiarity with the particular subject, in each
case located at the Corporate Trust Office of the Trustee.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired whereby the Company or a Subsidiary transfers such
property to a Person and the Company or a Subsidiary leases it from such Person,
other than (i) leases between the Company and a wholly-owned Subsidiary or
between wholly-owned Subsidiaries and (ii) transactions providing for a lease
for a term, including any renewal thereof, of not more than three years.

“Secured Projects” has the meaning specified in Section 1006(a)(iv).

“Securities” has the meaning stated in the first recital of this Indenture and
more particularly means any Securities authenticated and delivered under this
Indenture, including the Initial Securities; provided, however, that if at any
time there is more than one Person acting as Trustee under this Indenture,
“Securities” with respect to this Indenture as to which such Person is Trustee
shall have the meaning stated in the first recital of this Indenture and shall
more particularly mean Securities authenticated and delivered under this
Indenture, exclusive, however, of Securities of any series as to which such
Person is not Trustee.

“Security Interest” means any mortgage, pledge, lien, conditional sale or other
title retention agreement, or other similar security interest.

“Senior Vice President,” when used with respect to the Company or the Trustee,
means any senior vice president, whether or not designated by a number or a word
or words added before or after the title “Senior Vice President.”

“Significant Guarantor” means one or more Guarantors that, individually or in
the aggregate, would be a “significant subsidiary” as defined in Article 1,
Rule 1-02 of Regulation S-X promulgated under the Securities Act of 1933, as
amended, as such regulation is in effect on the date hereof, substituting “5
percent” for “10 percent” each place that it appears therein.

“Significant Subsidiary,” with respect to any Person, means any Subsidiary of
such Person that satisfies the criteria for a “significant subsidiary” set forth
in Rule 1.02(w) of Regulation S-X under the Exchange Act.

“Special Record Date” for the payment of any Defaulted Interest on the
Securities of or within any series means a date fixed by the Trustee pursuant to
Section 307.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable,

10


--------------------------------------------------------------------------------




 

including pursuant to any mandatory redemption provision (but excluding any
provision providing for the repurchase of such security at the option of the
holder thereof upon the happening of any contingency beyond the control of the
issuer unless such contingency has occurred).

“Subsidiary,” with respect to any Person, means:

(1)                                any corporation of which the outstanding
Capital Stock having at least a majority of the votes entitled to be cast in the
election of directors under ordinary circumstances shall at the time be owned,
directly or indirectly, by such Person; or

(2)                                any other Person of which at least a majority
of the voting interest under ordinary circumstances is at the time, directly or
indirectly, owned by such Person.

Unless otherwise indicated in this Indenture, all references to Subsidiaries
shall mean Subsidiaries of the Company.

  “Trust Indenture Act” means the provisions of the Trust Indenture Act of 1939,
as amended, and regulations thereunder.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder; provided, however, that if
at any time there is more than one such Person, “Trustee” as used with respect
to the Securities of any series shall mean only the Trustee with respect to
Securities of that series.

“United States” means, unless otherwise specified with respect to any Securities
pursuant to Section 301, the United States of America (including the states and
the District of Columbia), its territories, its possessions and other areas
subject to its jurisdiction.

“Vice President”, when used with respect to the Company or the Trustee, means
any vice president, whether or not designated by a number or a word or words
added before or after the title “vice president”.

“Voting Stock” means stock of the class or classes having general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of a corporation (irrespective of whether or not
at the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).

“Yield to Maturity” means the yield to maturity, computed at the time of
issuance of a Security (or, if applicable, at the most recent redetermination of
interest on such Security) and as set forth in such Security in accordance with
generally accepted United States bond yield computation principles.

 

11


--------------------------------------------------------------------------------


SECTION 102.       Compliance Certificates and Opinions. Upon any application or
request by the Company to the Trustee to take any action under any provision of
this Indenture (other than the authentication of the Initial Securities), the
Company shall furnish to the Trustee an Officers’ Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with and an Opinion of Counsel stating that
in the opinion of such counsel all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture relating to such particular application or request, no
additional certificate or opinion need be furnished.

Every certificate or opinion with respect to compliance with a covenant or
condition provided for in this Indenture (other than pursuant to Section 1004)
shall include:

(1)           A STATEMENT THAT EACH INDIVIDUAL SIGNING SUCH CERTIFICATE OR
OPINION HAS READ SUCH COVENANT OR CONDITION AND THE DEFINITIONS HEREIN RELATING
THERETO;

(2)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;

(3)           A STATEMENT THAT, IN THE OPINION OF EACH SUCH INDIVIDUAL, HE HAS
MADE SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM TO EXPRESS
AN INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION HAS BEEN
COMPLIED WITH; AND

(4)           A STATEMENT AS TO WHETHER, IN THE OPINION OF EACH SUCH INDIVIDUAL,
SUCH COVENANT OR CONDITION HAS BEEN COMPLIED WITH.

SECTION 103.       Form of Documents Delivered to Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or Opinion of Counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.

12


--------------------------------------------------------------------------------




 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

SECTION 104.       Acts of Holders.


(A)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION PROVIDED BY THIS INDENTURE TO BE GIVEN OR TAKEN BY
HOLDERS OF THE OUTSTANDING SECURITIES OF ALL SERIES OR ONE OR MORE SERIES, AS
THE CASE MAY BE, MAY BE EMBODIED IN AND EVIDENCED BY ONE OR MORE INSTRUMENTS OF
SUBSTANTIALLY SIMILAR TENOR SIGNED BY SUCH HOLDERS IN PERSON OR BY AGENTS DULY
APPOINTED IN WRITING. EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED, SUCH ACTION
SHALL BECOME EFFECTIVE WHEN SUCH INSTRUMENT OR INSTRUMENTS OR RECORD OR BOTH ARE
DELIVERED TO THE TRUSTEE AND, WHERE IT IS HEREBY EXPRESSLY REQUIRED, TO THE
COMPANY. SUCH INSTRUMENT OR INSTRUMENTS AND ANY SUCH RECORD (AND THE ACTION
EMBODIED THEREIN AND EVIDENCED THEREBY) ARE HEREIN SOMETIMES REFERRED TO AS THE
“ACT” OF THE HOLDERS SIGNING SUCH INSTRUMENT OR INSTRUMENTS OR SO VOTING AT ANY
SUCH MEETING. PROOF OF EXECUTION OF ANY SUCH INSTRUMENT OR OF A WRITING
APPOINTING ANY SUCH AGENT, OR OF THE HOLDING BY ANY PERSON OF A SECURITY, SHALL
BE SUFFICIENT FOR ANY PURPOSE OF THIS INDENTURE AND CONCLUSIVE IN FAVOR OF THE
TRUSTEE AND THE COMPANY, IF MADE IN THE MANNER PROVIDED IN THIS SECTION.


(B)           THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH
INSTRUMENT OR WRITING MAY BE PROVED BY THE AFFIDAVIT OF A WITNESS OF SUCH
EXECUTION OR BY A CERTIFICATE OF A NOTARY PUBLIC OR OTHER OFFICER AUTHORIZED BY
LAW TO TAKE ACKNOWLEDGMENTS OF DEEDS, CERTIFYING THAT THE INDIVIDUAL SIGNING
SUCH INSTRUMENT OR WRITING ACKNOWLEDGED TO HIM THE EXECUTION THEREOF. WHERE SUCH
EXECUTION IS BY A SIGNER ACTING IN A CAPACITY OTHER THAN HIS INDIVIDUAL
CAPACITY, SUCH CERTIFICATE OR AFFIDAVIT SHALL ALSO CONSTITUTE SUFFICIENT PROOF
OF AUTHORITY. THE FACT AND DATE OF THE EXECUTION OF ANY SUCH INSTRUMENT OR
WRITING, OR THE AUTHORITY OF THE PERSON EXECUTING THE SAME, MAY ALSO BE PROVED
IN ANY OTHER MANNER WHICH THE TRUSTEE DEEMS SUFFICIENT.


(C)           THE PRINCIPAL AMOUNT AND SERIAL NUMBERS OF SECURITIES HELD BY ANY
PERSON, AND THE DATE OF HOLDING THE SAME, SHALL BE PROVED BY THE SECURITY
REGISTER.


(D)           IF THE COMPANY SHALL SOLICIT FROM THE HOLDERS ANY REQUEST, DEMAND,
AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACT, THE COMPANY MAY,
AT ITS OPTION, BY OR PURSUANT TO BOARD RESOLUTION, FIX IN ADVANCE A RECORD DATE
FOR THE DETERMINATION OF HOLDERS ENTITLED TO GIVE SUCH REQUEST, DEMAND,
AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACT, BUT THE COMPANY
SHALL HAVE NO OBLIGATION TO DO SO. NOTWITHSTANDING TIA SECTION 316(C), SUCH
RECORD DATE SHALL BE THE RECORD DATE SPECIFIED IN OR PURSUANT TO SUCH BOARD
RESOLUTION, WHICH SHALL BE A DATE NOT EARLIER THAN THE DATE 30 DAYS PRIOR TO THE
FIRST SOLICITATION OF HOLDERS GENERALLY IN CONNECTION THEREWITH AND NOT LATER
THAN THE DATE SUCH SOLICITATION IS COMPLETED. IF SUCH A RECORD DATE IS FIXED,
SUCH REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER
ACT MAY BE GIVEN BEFORE OR AFTER SUCH RECORD DATE, BUT ONLY THE HOLDERS OF
RECORD AT THE CLOSE OF BUSINESS ON SUCH RECORD DATE SHALL BE DEEMED TO BE
HOLDERS FOR THE PURPOSES OF DETERMINING WHETHER HOLDERS OF THE REQUISITE
PROPORTION OF OUTSTANDING SECURITIES HAVE AUTHORIZED OR AGREED OR CONSENTED TO
SUCH REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER
ACT, AND FOR THAT PURPOSE THE OUTSTANDING SECURITIES SHALL BE COMPUTED AS OF
SUCH RECORD DATE; PROVIDED, HOWEVER, THAT NO SUCH AUTHORIZATION, AGREEMENT OR
CONSENT BY THE HOLDERS ON SUCH

13


--------------------------------------------------------------------------------





RECORD DATE SHALL BE DEEMED EFFECTIVE UNLESS IT SHALL BECOME EFFECTIVE PURSUANT
TO THE PROVISIONS OF THIS INDENTURE NOT LATER THAN ELEVEN MONTHS AFTER THE
RECORD DATE, AND THAT NO SUCH AUTHORIZATION, AGREEMENT OR CONSENT MAY BE
AMENDED, WITHDRAWN OR REVOKED ONCE GIVEN BY A HOLDER, UNLESS THE COMPANY SHALL
PROVIDE FOR SUCH AMENDMENT, WITHDRAWAL OR REVOCATION IN CONJUNCTION WITH SUCH
SOLICITATION OF AUTHORIZATIONS, AGREEMENTS OR CONSENTS OR UNLESS AND TO THE
EXTENT REQUIRED BY APPLICABLE LAW. IF THE COMPANY ELECTS NOT TO FIX IN ADVANCE A
RECORD DATE, THEN THE RECORD DATE SHALL BE 30 DAYS PRIOR TO THE FIRST
SOLICITATION OF ANY SUCH CONSENT.


(E)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACT OF THE HOLDER OF ANY SECURITY SHALL BIND EVERY FUTURE HOLDER
OF THE SAME SECURITY AND THE HOLDER OF EVERY SECURITY ISSUED UPON THE
REGISTRATION OF TRANSFER THEREOF OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF IN
RESPECT OF ANYTHING DONE, OMITTED OR SUFFERED TO BE DONE BY THE TRUSTEE OR THE
COMPANY IN RELIANCE THEREON, WHETHER OR NOT NOTATION OF SUCH ACTION IS MADE UPON
SUCH SECURITY.

SECTION 105.       Notices, Etc. to Trustee and Company. Any request, demand,
authorization, direction, notice, consent, waiver or Act of Holders or other
documents provided or permitted by this Indenture to be made upon, given or
furnished to, or filed with,

(1)           THE TRUSTEE BY ANY HOLDER OR BY THE COMPANY SHALL BE SUFFICIENT
FOR EVERY PURPOSE HEREUNDER IF IN WRITING AND MAILED (FIRST CLASS POSTAGE
PREPAID) OR SENT BY FACSIMILE TO THE TRUSTEE AT ITS CORPORATE TRUST OFFICE,
ATTENTION:  CHEMTURA ADMINISTRATOR, OR

(2)           THE COMPANY BY THE TRUSTEE OR BY ANY HOLDER SHALL BE SUFFICIENT
FOR EVERY PURPOSE HEREUNDER (UNLESS OTHERWISE HEREIN EXPRESSLY PROVIDED) IF IN
WRITING AND MAILED (FIRST-CLASS POSTAGE PREPAID) OR SENT BY FACSIMILE TO THE
COMPANY ADDRESSED TO IT AT THE ADDRESS OF ITS PRINCIPAL EXECUTIVE OFFICES
SPECIFIED IN THE FIRST PARAGRAPH OF THIS INDENTURE, ATTENTION:  TREASURER, OR AT
ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE TRUSTEE BY THE COMPANY.

SECTION 106.       Notice to Holders; Waiver. Where this Indenture provides for
notice of any event to Holders by the Company or the Trustee, such notice shall
be sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, first-class postage prepaid, to each such Holder affected by such
event, at his address as it appears in the Security Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice. In any case where notice to Holders is given by mail, neither
the failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders. Any notice mailed to a Holder in the manner herein prescribed
shall be conclusively deemed to have been received by such Holder, whether or
not such Holder actually receives such notice.

In case, by reason of the suspension of or irregularities in regular mail
service or by reason of any other cause, it shall be impractical to mail notice
of any event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then any manner of giving such notice as shall be
satisfactory to the Trustee shall be deemed to be sufficient giving of such
notice for every purpose hereunder.

14


--------------------------------------------------------------------------------




 

Any request, demand, authorization, direction, notice, consent or waiver
required or permitted under this Indenture shall be in the English language,
except that any published notice may be in an official language of the country
of publication.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

SECTION 107.       Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.

SECTION 108.       Successors and Assigns. All covenants and agreements in this
Indenture by the Company shall bind its successors and assigns, whether so
expressed or not.

SECTION 109.       Separability Clause. In case any provision in this Indenture
or in any Security shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

SECTION 110.       Benefits of Indenture. Nothing in this Indenture or in the
Securities, express or implied, shall give to any Person, other than the parties
hereto, any Authenticating Agent, any Paying Agent, any Security Registrar and
their successors hereunder and the Holders, any benefit or any legal or
equitable right, remedy or claim under this Indenture.

SECTION 111.       Governing Law. This Indenture and the Securities shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to applicable principles of conflicts of law to the extent
that the application of the laws of another jurisdiction would be required
thereby. This Indenture is subject to the provisions of the Trust Indenture Act
that are required to be part of this Indenture and shall, to the extent
applicable, be governed by such provisions.

The Company and each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Indenture or the Securities in any
Federal or State court in the State of New York, Borough of Manhattan. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 112.       Conflict with Trust Indenture Act. If and to the extent that
any provision hereof limits, qualifies or conflicts with the duties imposed by
any of Sections 310 to 318, inclusive, of the Trust Indenture Act, through
operation of Section 318(c) thereof, such imposed duties shall control.

15


--------------------------------------------------------------------------------




SECTION 113.       Legal Holidays. In any case where any Interest Payment Date,
Redemption Date, or Stated Maturity or Maturity of any Security shall not be a
Business Day at any Place of Payment, then (notwithstanding any other provision
of this Indenture or of any Security other than a provision in the Securities of
any series which specifically states that such provision shall apply in lieu of
this Section) payment of interest or principal (and premium, if any) need not be
made at such Place of Payment on such date, but may be made on the next
succeeding Business Day at such Place of Payment with the same force and effect
as if made on the Interest Payment Date or Redemption Date, or at the Stated
Maturity or Maturity; provided, however, that no interest shall accrue for the
period from and after such Interest Payment Date, Redemption Date, Stated
Maturity or Maturity, as the case may be.


ARTICLE TWO


SECURITY FORMS

SECTION 201.       Forms Generally. The Securities of each series shall be in
substantially the forms as shall be established by or pursuant to a Board
Resolution or in one or more indentures supplemental hereto, in each case with
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted by this Indenture, and may have such letters, numbers
or other marks of identification and such legends or endorsements placed thereon
as may be required to comply with the rules of any securities exchange or as
may, consistently herewith, be determined by the officers executing such
Securities, as evidenced by their execution of the Securities. The Initial
Securities shall be in substantially the form set forth in Exhibit A, which is
incorporated in and forms a part of this Indenture. If the forms of Securities
of any series are established by action taken pursuant to a Board Resolution, a
copy of an appropriate record of such action shall be certified by the Secretary
or an Assistant Secretary of the Company and delivered to the Trustee at or
prior to the delivery of the Company Order contemplated by Section 303 for the
authentication and delivery of such Securities.

The Trustee’s certificate of authentication on all Securities shall be in
substantially the form set forth in this Article Two.

The definitive Securities shall be printed, lithographed or engraved on steel
engraved borders or may be produced in any other manner, all as determined by
the officers executing such Securities as evidenced by their execution of such
Securities.

Each Security shall be dated the date of its authentication.

The terms and provisions contained in the Securities shall constitute, and are
expressly made, a part of this Indenture and, to the extent applicable, the
Company, and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and agree to be bound thereby.

SECTION 202.       Form of Trustee’s Certificate of Authentication. Subject to
Section 612, the Trustee’s certificate of authentication shall be in
substantially the following form or such other form as may be required by the
Trustee:

16


--------------------------------------------------------------------------------




This is one of the Securities of the series designated therein referred to in
the within mentioned Indenture.

WELLS FARGO BANK, N.A.,
as Trustee

By:      
                                                                                  
                                Authorized Signatory

 

SECTION 203.       Securities Issuable in Global Form. If Securities of or
within a series are issuable in global form (a “Global Security”), as specified
as contemplated by Section 204 and Section 301, then, notwithstanding clause (7)
of Section 301, any such Security shall represent such of the Outstanding
Securities of such series as shall be specified therein and may provide that it
shall represent the aggregate amount of Outstanding Securities of such series
from time to time endorsed thereon and that the aggregate amount of Outstanding
Securities of such series represented thereby may from time to time be increased
or decreased to reflect exchanges.  Any endorsement of a Global Security to
reflect the amount, or any increase or decrease in the amount, of Outstanding
Securities represented thereby shall be made by the Trustee in such manner and
upon instructions given by such Person or Persons as shall be specified therein
or in the Company Order to be delivered to the Trustee pursuant to Section 303
or Section 304.  Subject to the provisions of Section 303 and, if applicable,
Section 304, the Trustee shall deliver and redeliver any Security in permanent
global form in the manner and upon instructions given by the Person or Persons
specified therein or in the applicable Company Order.  If a Company Order
pursuant to Section 303 or Section 304 has been, or simultaneously is,
delivered, any instructions by the Company with respect to endorsement or
delivery or redelivery of a Security in global form shall be in writing but need
not comply with Section 102 and need not be accompanied by an Opinion of
Counsel.

Notwithstanding the provisions of Section 307, unless otherwise specified as
contemplated by Section 301, payment of principal of and any premium and
interest on any Global Security shall be made to the Person or Persons specified
therein.

Notwithstanding the provisions of Section 309 and except as provided in the
preceding paragraph, the Company, the Trustee and any agent of the Company and
the Trustee shall treat as the Holder of such principal amount of Outstanding
Securities represented by a permanent Global Security the Holder of such
permanent Global Security in registered form.

SECTION 204.       Book-Entry Provisions for Global Securities.


(A)           SECURITIES, INCLUDING WITHOUT LIMITATION THE INITIAL SECURITIES,
SHALL BE INITIALLY REPRESENTED BY ONE OR MORE GLOBAL SECURITIES BEARING LEGENDS
AS SET FORTH IN EXHIBIT B.  THE GLOBAL SECURITIES INITIALLY SHALL (I) BE
REGISTERED IN THE NAME OF THE DEPOSITARY OR THE NOMINEE OF SUCH DEPOSITARY, IN
EACH CASE FOR CREDIT TO AN ACCOUNT OF AN AGENT MEMBER AND (II) BE DELIVERED TO
THE TRUSTEE AS CUSTODIAN FOR SUCH DEPOSITARY.

17


--------------------------------------------------------------------------------





MEMBERS OF, OR DIRECT OR INDIRECT PARTICIPANTS IN, THE DEPOSITARY (“AGENT
MEMBERS”) SHALL HAVE NO RIGHTS UNDER THIS INDENTURE WITH RESPECT TO ANY GLOBAL
SECURITY HELD ON THEIR BEHALF BY THE DEPOSITARY, OR THE TRUSTEE AS ITS
CUSTODIAN, OR UNDER THE GLOBAL SECURITIES, AND THE DEPOSITARY MAY BE TREATED BY
THE COMPANY, THE TRUSTEE AND ANY AGENT OF THE COMPANY OR THE TRUSTEE AS THE
ABSOLUTE OWNER OF THE GLOBAL SECURITY FOR ALL PURPOSES WHATSOEVER. 
NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL PREVENT THE COMPANY, THE
TRUSTEE OR ANY AGENT OF THE COMPANY OR THE TRUSTEE FROM GIVING EFFECT TO ANY
WRITTEN CERTIFICATION, PROXY OR OTHER AUTHORIZATION FURNISHED BY THE DEPOSITARY
OR IMPAIR, AS BETWEEN THE DEPOSITARY AND ITS AGENT MEMBERS, THE OPERATION OF
CUSTOMARY PRACTICES GOVERNING THE EXERCISE OF THE RIGHTS OF A HOLDER OF ANY
SECURITY.


(B)           TRANSFERS OF GLOBAL SECURITIES SHALL BE LIMITED TO TRANSFER IN
WHOLE, BUT NOT IN PART, TO THE DEPOSITARY, ITS SUCCESSORS OR THEIR RESPECTIVE
NOMINEES.  INTERESTS OF BENEFICIAL OWNERS IN THE GLOBAL SECURITIES MAY BE
TRANSFERRED OR EXCHANGED FOR PHYSICAL SECURITIES IN ACCORDANCE WITH THE RULES
AND PROCEDURES OF THE DEPOSITARY.  IN ADDITION, A GLOBAL SECURITY SHALL BE
EXCHANGEABLE FOR PHYSICAL SECURITIES IF (I) THE DEPOSITARY (X) NOTIFIES THE
COMPANY THAT IT IS UNWILLING OR UNABLE TO CONTINUE AS DEPOSITORY FOR SUCH GLOBAL
SECURITY AND THE COMPANY THEREUPON FAILS TO APPOINT A SUCCESSOR DEPOSITORY
WITHIN 90 DAYS OR (Y) HAS CEASED TO BE A CLEARING AGENCY REGISTERED UNDER THE
EXCHANGE ACT OR (II) THERE SHALL HAVE OCCURRED AND BE CONTINUING AN EVENT OF
DEFAULT WITH RESPECT TO THE SECURITIES AND A HOLDER SHALL SO REQUEST (IN
ACCORDANCE WITH THE DEPOSITARY’S CUSTOMARY PROCEDURES).  IN ALL CASES, PHYSICAL
SECURITIES DELIVERED IN EXCHANGE FOR ANY GLOBAL SECURITY OR BENEFICIAL INTERESTS
THEREIN SHALL BE REGISTERED IN THE NAMES, AND ISSUED IN ANY APPROVED
DENOMINATIONS, REQUESTED BY OR ON BEHALF OF THE DEPOSITARY (IN ACCORDANCE WITH
ITS CUSTOMARY PROCEDURES).


(C)           IN CONNECTION WITH ANY TRANSFER OR EXCHANGE OF A PORTION OF THE
BENEFICIAL INTEREST IN ANY GLOBAL SECURITY TO BENEFICIAL OWNERS OF PHYSICAL
SECURITIES PURSUANT TO PARAGRAPH (B), THE REGISTRAR SHALL REFLECT ON ITS BOOKS
AND RECORDS THE DATE AND A DECREASE IN THE PRINCIPAL AMOUNT OF THE GLOBAL
SECURITY IN AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE BENEFICIAL INTEREST
IN THE GLOBAL SECURITY TO BE TRANSFERRED OR EXCHANGED, AND THE COMPANY SHALL
EXECUTE, AND THE TRUSTEE SHALL UPON RECEIPT OF A WRITTEN ORDER FROM THE COMPANY
AUTHENTICATE AND MAKE AVAILABLE FOR DELIVERY, ONE OR MORE PHYSICAL SECURITIES OF
LIKE TENOR AND AMOUNT.


(D)           IN CONNECTION WITH THE TRANSFER OF GLOBAL SECURITIES AS AN
ENTIRETY TO BENEFICIAL OWNERS PURSUANT TO PARAGRAPH (B), THE GLOBAL SECURITIES
SHALL BE DEEMED TO BE SURRENDERED TO THE TRUSTEE FOR CANCELLATION, AND THE
COMPANY SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER, TO EACH
BENEFICIAL OWNER IDENTIFIED BY THE DEPOSITARY IN WRITING IN EXCHANGE FOR ITS
BENEFICIAL INTEREST IN THE GLOBAL SECURITIES, AN EQUAL AGGREGATE PRINCIPAL
AMOUNT OF PHYSICAL SECURITIES OF AUTHORIZED DENOMINATIONS.


(E)           ANY BENEFICIAL INTEREST IN ONE OF THE GLOBAL SECURITIES THAT IS
TRANSFERRED TO A PERSON WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN ANOTHER
GLOBAL SECURITY SHALL, UPON TRANSFER, CEASE TO BE AN INTEREST IN SUCH GLOBAL
SECURITY AND BECOME AN INTEREST IN SUCH OTHER GLOBAL SECURITY AND, ACCORDINGLY,
SHALL THEREAFTER BE SUBJECT TO ALL TRANSFER RESTRICTIONS AND OTHER PROCEDURES
APPLICABLE TO BENEFICIAL INTERESTS IN SUCH OTHER GLOBAL SECURITY FOR AS LONG AS
IT REMAINS SUCH AN INTEREST.

18


--------------------------------------------------------------------------------





(F)            THE HOLDER OF ANY GLOBAL SECURITY MAY GRANT PROXIES AND OTHERWISE
AUTHORIZE ANY PERSON, INCLUDING AGENT MEMBERS AND PERSONS THAT MAY HOLD
INTERESTS THROUGH AGENT MEMBERS, TO TAKE ANY ACTION WHICH A HOLDER IS ENTITLED
TO TAKE UNDER THIS INDENTURE OR THE SECURITIES. CUSIP NUMBER. THE COMPANY IN
ISSUING THE SECURITIES MAY USE A “CUSIP” NUMBER, AND IF SO, SUCH CUSIP NUMBER
SHALL BE INCLUDED IN NOTICES OF REDEMPTION OR EXCHANGE AS A CONVENIENCE TO
HOLDERS; PROVIDED THAT ANY SUCH NOTICE MAY STATE THAT NO REPRESENTATION IS MADE
AS TO THE CORRECTNESS OR ACCURACY OF THE CUSIP NUMBER PRINTED IN THE NOTICE OR
ON THE SECURITIES, AND THAT RELIANCE MAY BE PLACED ONLY ON THE OTHER
IDENTIFICATION NUMBERS PRINTED ON THE SECURITIES.  THE COMPANY SHALL PROMPTLY
NOTIFY THE TRUSTEE OF ANY SUCH CUSIP NUMBER USED BY THE COMPANY IN CONNECTION
WITH THE ISSUANCE OF THE SECURITIES AND OF ANY CHANGE IN THE CUSIP NUMBER.


ARTICLE THREE

THE SECURITIES

 

SECTION 301.       Amount Unlimited; Issuable in Series. The aggregate principal
amount of Securities which may be authenticated and delivered under this
Indenture is unlimited.

The Securities may be issued in one or more series.  Except with respect to the
Initial Securities (which shall be in the form of Exhibit A hereto), there shall
be established in one or more Board Resolutions or pursuant to authority granted
by one or more Board Resolutions and, subject to Section 303, set forth in, or
determined in the manner provided in, an Officers’ Certificate, or established
in one or more indentures supplemental hereto, prior to the issuance of
Securities of any series, any or all of the following, as applicable (each of
which (except for the matters set forth in clauses (1), (2) and (14) below), if
so provided, may be determined from time to time by the Company with respect to
unissued Securities of the series and set forth in such Securities of the series
when issued from time to time):

(1)           THE TITLE OF THE SECURITIES OF THE SERIES (WHICH SHALL DISTINGUISH
THE SECURITIES OF THE SERIES FROM ALL OTHER SERIES OF SECURITIES);

(2)           ANY LIMIT UPON THE AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES OF
THE SERIES THAT MAY BE AUTHENTICATED AND DELIVERED UNDER THIS INDENTURE (EXCEPT
FOR SECURITIES AUTHENTICATED AND DELIVERED UPON REGISTRATION OF TRANSFER OF, OR
IN EXCHANGE FOR, OR IN LIEU OF, OTHER SECURITIES OF THE SERIES PURSUANT TO
SECTION 304, 305, 306, 906, 1107 OR 1305);

(3)           THE DATE OR DATES, OR THE METHOD BY WHICH SUCH DATE OR DATES WILL
BE DETERMINED OR EXTENDED, ON WHICH THE PRINCIPAL OF THE SECURITIES OF THE
SERIES IS PAYABLE;

(4)           THE RATE OR RATES AT WHICH THE SECURITIES OF THE SERIES SHALL BEAR
INTEREST, IF ANY, OR THE METHOD BY WHICH SUCH RATE OR RATES SHALL BE DETERMINED,
THE DATE OR DATES FROM WHICH SUCH INTEREST SHALL ACCRUE, OR THE METHOD BY WHICH
SUCH DATE OR DATES SHALL BE DETERMINED, THE INTEREST PAYMENT DATES ON WHICH SUCH
INTEREST SHALL BE PAYABLE AND THE REGULAR RECORD DATE, IF ANY, FOR THE INTEREST
PAYABLE ON ANY SECURITY ON ANY INTEREST PAYMENT DATE, OR THE METHOD BY WHICH
SUCH DATE OR DATES SHALL BE DETERMINED, AND THE BASIS UPON WHICH INTEREST SHALL
BE CALCULATED IF OTHER THAN ON THE BASIS OF A 360-DAY YEAR OF TWELVE 30-DAY
MONTHS;

19


--------------------------------------------------------------------------------




(5)           THE PLACE OR PLACES WHERE THE PRINCIPAL OF (AND PREMIUM, IF ANY)
AND ANY INTEREST ON SECURITIES OF THE SERIES SHALL BE PAYABLE, ANY SECURITIES OF
THE SERIES MAY BE SURRENDERED FOR REGISTRATION OF TRANSFER, SECURITIES OF THE
SERIES MAY BE SURRENDERED FOR EXCHANGE AND, IF DIFFERENT THAN THE LOCATION
SPECIFIED IN SECTION 105, THE PLACE OR PLACES WHERE NOTICES OR DEMANDS TO OR
UPON THE COMPANY IN RESPECT OF THE SECURITIES OF THE SERIES AND THIS INDENTURE
MAY BE SERVED;

(6)           THE PERIOD OR PERIODS WITHIN WHICH, THE PRICE OR PRICES AT WHICH,
THE CURRENCY IN WHICH, AND OTHER TERMS AND CONDITIONS UPON WHICH SECURITIES OF
THE SERIES MAY BE REDEEMED, IN WHOLE OR IN PART, AT THE OPTION OF THE COMPANY,
IF THE COMPANY IS TO HAVE THAT OPTION;

(7)           IF OTHER THAN MINIMUM DENOMINATIONS OF $2,000 AND ANY INTEGRAL
MULTIPLE OF $1,000 THEREOF, THE DENOMINATIONS IN WHICH ANY SECURITIES OF THE
SERIES SHALL BE ISSUABLE;

(8)           IF OTHER THAN THE TRUSTEE OR THE COMPANY, THE IDENTITY OF EACH
SECURITY REGISTRAR AND/OR PAYING AGENT;

(9)           IF OTHER THAN THE PRINCIPAL AMOUNT THEREOF, THE PORTION OF THE
PRINCIPAL AMOUNT OF SECURITIES OF THE SERIES THAT SHALL BE PAYABLE UPON
DECLARATION OF ACCELERATION OF THE MATURITY THEREOF PURSUANT TO SECTION 502 OR
THE METHOD BY WHICH SUCH PORTION SHALL BE DETERMINED;

(10)         IF OTHER THAN DOLLARS, THE CURRENCY IN WHICH PAYMENT OF THE
PRINCIPAL OF (AND PREMIUM, IF ANY) OR INTEREST, IF ANY, ON THE SECURITIES OF THE
SERIES SHALL BE PAYABLE OR IN WHICH THE SECURITIES OF THE SERIES SHALL BE
DENOMINATED AND THE PARTICULAR PROVISIONS APPLICABLE THERETO;

(11)         WHETHER THE AMOUNT OF PAYMENTS OF PRINCIPAL OF (AND PREMIUM, IF
ANY) OR INTEREST ON THE SECURITIES OF THE SERIES MAY BE DETERMINED WITH
REFERENCE TO A FORMULA OR OTHER METHOD AND THE MANNER IN WHICH SUCH AMOUNTS
SHALL BE DETERMINED;

(12)         ANY PROVISIONS IN MODIFICATION OF, IN ADDITION TO OR IN LIEU OF THE
PROVISIONS OF ARTICLE FOURTEEN THAT SHALL BE APPLICABLE TO THE SECURITIES OF THE
SERIES;

(13)         PROVISIONS, IF ANY, GRANTING SPECIAL RIGHTS TO THE HOLDERS OF
SECURITIES OF THE SERIES UPON THE OCCURRENCE OF SUCH EVENTS AS MAY BE SPECIFIED;

(14)         ANY DELETIONS FROM, MODIFICATIONS OF OR ADDITIONS TO THE EVENTS OF
DEFAULT OR COVENANTS OF THE COMPANY WITH RESPECT TO SECURITIES OF THE SERIES,
WHETHER OR NOT SUCH EVENTS OF DEFAULT OR COVENANTS ARE CONSISTENT WITH THE
EVENTS OF DEFAULT OR COVENANTS SET FORTH HEREIN;

(15)         THE PERSON TO WHOM ANY INTEREST ON ANY SECURITY OF THE SERIES SHALL
BE PAYABLE, IF OTHER THAN THE PERSON IN WHOSE NAME THAT SECURITY (OR ONE OR MORE
PREDECESSOR SECURITIES) IS REGISTERED AT THE CLOSE OF BUSINESS ON THE REGULAR
RECORD DATE FOR SUCH

20


--------------------------------------------------------------------------------




INTEREST AND THE EXTENT TO WHICH, OR THE MANNER IN WHICH, ANY INTEREST PAYABLE
ON A TEMPORARY GLOBAL SECURITY ON AN INTEREST PAYMENT DATE WILL BE PAID IF OTHER
THAN IN THE MANNER PROVIDED IN SECTION 304;

(16)         IF SECURITIES OF THE SERIES ARE TO BE ISSUABLE IN DEFINITIVE FORM
(WHETHER UPON ORIGINAL ISSUE OR UPON EXCHANGE OF A TEMPORARY SECURITY OF SUCH
SERIES) ONLY UPON RECEIPT OF CERTAIN CERTIFICATES OR OTHER DOCUMENTS OR
SATISFACTION OF OTHER CONDITIONS, THE FORM AND/OR TERMS OF SUCH CERTIFICATES,
DOCUMENTS OR CONDITIONS;

(17)         IF THE SECURITIES OF THE SERIES ARE TO BE ISSUED UPON THE EXERCISE
OF WARRANTS, THE TIME, MANNER AND PLACE FOR SUCH SECURITIES TO BE AUTHENTICATED
AND DELIVERED;

(18)         WHETHER AND UNDER WHAT CIRCUMSTANCES THE COMPANY WILL PAY
ADDITIONAL AMOUNTS ON THE SECURITIES OF THE SERIES IN RESPECT OF CERTAIN TAXES
(AND THE TERMS OF ANY SUCH PAYMENT) AND, IF SO, WHETHER THE COMPANY WILL HAVE
THE OPTION TO REDEEM SUCH SECURITIES RATHER THAN PAY SUCH ADDITIONAL AMOUNTS
(AND THE TERMS OF ANY SUCH OPTION); AND

(19)         ANY OTHER TERMS, CONDITIONS, RIGHTS AND PREFERENCES (OR LIMITATIONS
ON SUCH RIGHTS AND PREFERENCES) RELATING TO THE SERIES (WHICH TERMS SHALL NOT BE
INCONSISTENT WITH THE REQUIREMENTS OF THE TRUST INDENTURE ACT OR THE PROVISIONS
OF THIS INDENTURE).

All Securities of any one series shall be substantially identical except as to
denomination and except as may otherwise be provided in or pursuant to such
Board Resolution (subject to Section 303) and set forth in such Officers’
Certificate or in any such indenture supplemental hereto.  Not all Securities of
any one series need be issued at the same time, and, unless expressly provided
for in such Securities, a series may not be reopened for issuances of additional
Securities of such series.

If any of the terms of the series are established by action taken pursuant to
one or more Board Resolutions, such Board Resolutions shall be delivered to the
Trustee at or prior to the delivery of the Officers’ Certificate setting forth
the terms of the series.

SECTION 302.       Denominations. All Securities shall be issuable in such
denominations as shall be specified as contemplated by Section 301.  With
respect to Securities of any series denominated in Dollars, in the absence of
any such provisions, the Securities of such series, other than Securities issued
in global form (which may be of any denomination), shall be issuable in minimum
denominations of $2,000 and any integral multiple of $1,000 thereof.

SECTION 303.       Execution, Authentication, Delivery and Dating. The
Securities shall be executed on behalf of the Company by its Chairman of the
Board, its Chief Operating Officer, its President, any Senior Vice President or
a Vice President.  The signature of any of these officers on the Securities may
be the manual or facsimile signature of the present or any future such
authorized officer and may be imprinted or otherwise reproduced on the
Securities.

Securities bearing the manual or facsimile signatures of individuals who were at
any time the proper officers of the Company shall bind the Company,
notwithstanding that such

21


--------------------------------------------------------------------------------




individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Securities or did not hold such offices at
the date of such Securities.

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities of any series, executed by the
Company to the Trustee for authentication, together with a Company Order for the
authentication and delivery of such Securities, and the Trustee in accordance
with the Company Order shall authenticate and deliver such Securities.  If not
all the Securities of any series are to be issued at one time and if the Board
Resolution or supplemental indenture establishing such series shall so permit,
such Company Order may set forth procedures acceptable to the Trustee for the
issuance of such Securities and determining terms of particular Securities of
such series such as interest rate, maturity date, date of issuance and date from
which interest shall accrue.

In authenticating such Securities, and accepting the additional responsibilities
under this Indenture in relation to such Securities, the Trustee shall be
entitled to receive (except with respect to the Initial Securities), and
(subject to TIA Section 315(a) through 315(d)) shall be fully protected in
relying upon, an Opinion of Counsel stating:

(A)           THAT THE FORM OR FORMS OF SUCH SECURITIES HAVE BEEN ESTABLISHED IN
CONFORMITY WITH THE PROVISIONS OF THIS INDENTURE;

(B)           IF THE TERMS OF SUCH SECURITIES HAVE BEEN ESTABLISHED BY OR
PURSUANT TO A BOARD RESOLUTION, THAT THE TERMS OF SUCH SECURITIES HAVE BEEN
ESTABLISHED IN CONFORMITY WITH THE PROVISIONS OF THIS INDENTURE; AND

(C)           THAT SUCH SECURITIES WHEN COMPLETED BY APPROPRIATE INSERTIONS AND
EXECUTED AND DELIVERED BY THE COMPANY TO THE TRUSTEE FOR AUTHENTICATION IN
ACCORDANCE WITH THIS INDENTURE, AUTHENTICATED AND DELIVERED BY THE TRUSTEE IN
ACCORDANCE WITH THIS INDENTURE AND ISSUED BY THE COMPANY IN THE MANNER AND
SUBJECT TO ANY CONDITIONS SPECIFIED IN SUCH OPINION OF COUNSEL, WILL CONSTITUTE
THE VALID AND BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH
THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
FRAUDULENT CONVEYANCE AND OTHER SIMILAR LAWS OF GENERAL APPLICABILITY RELATING
TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS, AND TO GENERAL EQUITABLE
PRINCIPLES.

Notwithstanding the provisions of Section 301 and of the preceding two
paragraphs, if not all the Securities of any series are to be issued at one
time, it shall not be necessary to deliver the Officers’ Certificate otherwise
required pursuant to Section 301 or the Company Order and Opinion of Counsel
otherwise required pursuant to the preceding two paragraphs prior to or at the
time of issuance of each Security, but such documents shall be delivered prior
to or at the time of issuance of the first Security of such series.

The Trustee shall not be required to authenticate and deliver any such
Securities if the issue of such Securities pursuant to this Indenture will
affect the Trustee’s own rights, duties or immunities under the Securities and
this Indenture or otherwise in a manner which is not reasonably acceptable to
the Trustee.

22


--------------------------------------------------------------------------------


Each Security shall be dated the date of its authentication.

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein, duly executed
by the Trustee by manual signature of an authorized officer, and such
certificate upon any Security shall be conclusive evidence, and the only
evidence, that such Security has been duly authenticated and delivered hereunder
and is entitled to the benefits of this Indenture.

Each Guarantor shall execute a Guarantee in the manner set forth in
Section 1507.

SECTION 304.       Temporary Securities. Pending the preparation of definitive
Securities of any series, the Company may execute, and upon Company Order the
Trustee shall authenticate and deliver, temporary Securities which are printed,
lithographed, typewritten, mimeographed or otherwise produced, in any authorized
denomination, substantially of the tenor of the definitive Securities in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers executing such Securities may
determine, as evidenced by their execution of such Securities. In the case of
Securities of any series, such temporary Securities may be Global Securities.

If temporary Securities of any series are issued, the Company will cause
definitive Securities of that series to be prepared without unreasonable delay.
After the preparation of definitive Securities of such series, the temporary
Securities of such series shall be exchangeable for definitive Securities of
such series, upon surrender of the temporary Securities of such series at the
office or agency of the Company in a Place of Payment for that series, without
charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities of any series the Company shall execute and the Trustee
shall authenticate and deliver in exchange therefor a like principal amount of
definitive Securities of the same series of authorized denominations. Until so
exchanged the temporary Securities of any series shall in all respects be
entitled to the same benefits under this Indenture as definitive Securities of
such series.

SECTION 305        Registration of Transfer and Exchange.

Upon surrender for registration of transfer of any Security of any series at the
office or agency of the Company in a Place of Payment for that series, the
Company shall execute, and the Trustee shall authenticate and deliver, in the
name of the designated transferee, one or more new Securities of the same
series, of any authorized denominations and of a like aggregate principal amount
and tenor.

At the option of the Holder, Securities of any series may be exchanged for other
Securities of the same series, of any authorized denominations and of a like
aggregate principal amount, upon surrender of the Securities to be exchanged at
such office or agency. Whenever any Securities are so surrendered for exchange,
the Company shall execute, and the Trustee shall authenticate and deliver, the
Securities which the Holder making the exchange is entitled to receive.

23


--------------------------------------------------------------------------------




All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.

Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company or the Registrar) be duly
endorsed, or be accompanied by a written instrument of transfer, in form
satisfactory to the Company and the Registrar, duly executed by the Holder
thereof or his attorney duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Securities, other than exchanges
pursuant to Section 304, 906, 1107 or 1305 not involving any transfer.

The Company shall not be required (i) to issue, register the transfer of or
exchange Securities of any series during a period beginning at the opening of
business 15 Business Days before the day of the selection for redemption of
Securities of that series under Section 1103 or 1203 and ending at the close of
business on the day of the mailing of the relevant notice of redemption or
(ii) to register the transfer of or exchange any Security so selected for
redemption in whole or in part, except the unredeemed portion of any Security
being redeemed in part, or (iii) to issue, register the transfer of or exchange
any Security which has been surrendered for repayment at the option of the
Holder, except the portion, if any, of such Security not to be so repaid.

SECTION 306        Mutilated, Destroyed, Lost and Stolen Securities. If any
mutilated Security is surrendered to the Trustee, the Company shall execute and
the Trustee shall authenticate and deliver in exchange therefor a new Security
of the same series and of like tenor and principal amount and bearing a number
not contemporaneously outstanding or, in case any such mutilated Security has
become or is about to become due and payable, the Company in its discretion may,
instead of issuing a new Security, pay such Security.

If there shall be delivered to the Company and to the Trustee (i) evidence to
their satisfaction of the destruction, loss or theft of any Security and
(ii) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless, then, in the absence of notice to the
Company or the Trustee that such Security has been acquired by a bona fide
purchaser, the Company shall execute and upon receipt of a Company Order the
Trustee shall authenticate and deliver, in lieu of any such destroyed, lost or
stolen Security, a new Security of the same series and of like tenor and
principal amount and bearing a number not contemporaneously outstanding, or, in
case any such destroyed, lost or stolen Security has become or is about to
become due and payable, the Company in its discretion may, instead of issuing a
new Security pay such Security.

Upon the issuance of any new Security under this Section 306, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may

24


--------------------------------------------------------------------------------




be imposed in relation thereto and any other expenses (including the fees and
expenses of the Trustee) connected therewith.

Every new Security of any series issued pursuant to this Section 306 in lieu of
any destroyed, lost or stolen Security shall constitute a valid contractual
obligation of the Company evidencing the same debt as the Security in lieu of
which it is issued, whether or not the destroyed, lost or stolen Security shall
be at any time enforceable by anyone, and shall be entitled to all the benefits
of this Indenture equally and proportionately with any and all other Securities
of that series.

The provisions of this Section 306 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

SECTION 307        Payment of Interest; Interest Rights Preserved.


(A)           UNLESS OTHERWISE PROVIDED AS CONTEMPLATED BY SECTION 301 WITH
RESPECT TO ANY SERIES OF SECURITIES, INTEREST ON ANY SECURITY WHICH IS PAYABLE,
AND IS PUNCTUALLY PAID OR DULY PROVIDED FOR, ON ANY INTEREST PAYMENT DATE SHALL
BE PAID TO THE PERSON IN WHOSE NAME SUCH SECURITY (OR ONE OR MORE PREDECESSOR
SECURITIES) IS REGISTERED AT THE CLOSE OF BUSINESS ON THE REGULAR RECORD DATE
FOR SUCH INTEREST AT THE OFFICE OR AGENCY OF THE COMPANY MAINTAINED FOR SUCH
PURPOSE PURSUANT TO SECTION 1002; PROVIDED, HOWEVER, THAT EACH INSTALLMENT OF
INTEREST ON ANY SECURITY MAY AT THE COMPANY’S OPTION BE PAID BY (I) MAILING A
CHECK FOR SUCH INTEREST, PAYABLE TO OR UPON THE WRITTEN ORDER OF THE PERSON
ENTITLED THERETO PURSUANT TO SECTION 309, TO THE ADDRESS OF SUCH PERSON AS IT
APPEARS ON THE SECURITY REGISTER OR (II) TRANSFERRING SUCH INTEREST TO AN
ACCOUNT MAINTAINED BY THE PAYEE LOCATED INSIDE THE UNITED STATES.

Any interest on any Security of any series which is payable, but is not
punctually paid or duly provided for, on any Interest Payment Date (herein
called “Defaulted Interest”) shall forthwith cease to be payable to the Holder
on the relevant Regular Record Date by virtue of having been such Holder, and
such Defaulted Interest may be paid by the Company, at its election in each
case, as provided in clause (1) or (2) below:

(1)           THE COMPANY MAY ELECT TO MAKE PAYMENT OF ANY DEFAULTED INTEREST TO
THE PERSONS IN WHOSE NAMES THE SECURITIES OF SUCH SERIES (OR THEIR RESPECTIVE
PREDECESSOR SECURITIES) ARE REGISTERED AT THE CLOSE OF BUSINESS ON A SPECIAL
RECORD DATE FOR THE PAYMENT OF SUCH DEFAULTED INTEREST, WHICH SHALL BE FIXED IN
THE FOLLOWING MANNER. THE COMPANY SHALL NOTIFY THE TRUSTEE IN WRITING OF THE
AMOUNT OF DEFAULTED INTEREST PROPOSED TO BE PAID ON EACH SECURITY OF SUCH SERIES
AND THE DATE OF THE PROPOSED PAYMENT, AND AT THE SAME TIME THE COMPANY SHALL
DEPOSIT WITH THE TRUSTEE AN AMOUNT OF MONEY IN THE CURRENCY IN WHICH THE
SECURITIES OF SUCH SERIES ARE PAYABLE (EXCEPT AS OTHERWISE SPECIFIED PURSUANT TO
SECTION 301 FOR THE SECURITIES OF SUCH SERIES) EQUAL TO THE AGGREGATE AMOUNT
PROPOSED TO BE PAID IN RESPECT OF SUCH DEFAULTED INTEREST OR SHALL MAKE
ARRANGEMENTS SATISFACTORY TO THE TRUSTEE FOR SUCH DEPOSIT ON OR PRIOR TO THE
DATE OF THE PROPOSED PAYMENT, SUCH MONEY WHEN DEPOSITED TO BE HELD IN TRUST FOR
THE BENEFIT OF THE PERSONS ENTITLED TO SUCH DEFAULTED INTEREST AS IN THIS CLAUSE
PROVIDED. THEREUPON THE TRUSTEE SHALL FIX A SPECIAL RECORD DATE FOR THE PAYMENT
OF SUCH DEFAULTED INTEREST WHICH SHALL BE NOT MORE THAN 15 DAYS AND NOT

25


--------------------------------------------------------------------------------




LESS THAN 10 DAYS PRIOR TO THE DATE OF THE PROPOSED PAYMENT AND NOT LESS THAN 10
DAYS AFTER THE RECEIPT BY THE TRUSTEE OF THE NOTICE OF THE PROPOSED PAYMENT. THE
TRUSTEE SHALL PROMPTLY NOTIFY THE COMPANY OF SUCH SPECIAL RECORD DATE AND, IN
THE NAME AND AT THE EXPENSE OF THE COMPANY, SHALL CAUSE NOTICE OF THE PROPOSED
PAYMENT OF SUCH DEFAULTED INTEREST AND THE SPECIAL RECORD DATE THEREFOR TO BE
MAILED, FIRST-CLASS POSTAGE PREPAID, TO EACH HOLDER OF SECURITIES OF SUCH SERIES
AT HIS ADDRESS AS IT APPEARS IN THE SECURITY REGISTER, NOT LESS THAN 10 DAYS
PRIOR TO SUCH SPECIAL RECORD DATE. NOTICE OF THE PROPOSED PAYMENT OF SUCH
DEFAULTED INTEREST AND THE SPECIAL RECORD DATE THEREFOR HAVING BEEN SO MAILED,
SUCH DEFAULTED INTEREST SHALL BE PAID TO THE PERSONS IN WHOSE NAME THE
SECURITIES OF SUCH SERIES (OR THEIR RESPECTIVE PREDECESSOR SECURITIES) ARE
REGISTERED AT THE CLOSE OF BUSINESS ON SUCH SPECIAL RECORD DATE AND SHALL NO
LONGER BE PAYABLE PURSUANT TO THE FOLLOWING CLAUSE (2).

(2)           THE COMPANY MAY MAKE PAYMENT OF ANY DEFAULTED INTEREST ON THE
SECURITIES OF ANY SERIES IN ANY OTHER LAWFUL MANNER NOT INCONSISTENT WITH THE
REQUIREMENTS OF ANY SECURITIES EXCHANGE ON WHICH SUCH SECURITIES MAY BE LISTED,
AND UPON SUCH NOTICE AS MAY BE REQUIRED BY SUCH EXCHANGE, IF, AFTER NOTICE GIVEN
BY THE COMPANY TO THE TRUSTEE OF THE PROPOSED PAYMENT PURSUANT TO THIS CLAUSE,
SUCH MANNER OF PAYMENT SHALL BE DEEMED PRACTICABLE BY THE TRUSTEE.


(B)           SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION AND
SECTION 305, EACH SECURITY DELIVERED UNDER THIS INDENTURE UPON REGISTRATION OF
TRANSFER OF OR IN EXCHANGE FOR OR IN LIEU OF ANY OTHER SECURITY SHALL CARRY THE
RIGHTS TO INTEREST ACCRUED AND UNPAID, AND TO ACCRUE, WHICH WERE CARRIED BY SUCH
OTHER SECURITY.


SECTION 308.               [RESERVED].

SECTION 309        Persons Deemed Owners. Prior to due presentment of a Security
for registration of transfer, the Company, the Trustee and any agent of the
Company or the Trustee may treat the Person in whose name such Security is
registered as the legal owner of such Security for the purpose of receiving
payment of principal of (and premium, if any) and (subject to Sections 305 and
307) interest on such Security and for all other purposes whatsoever, whether or
not such Security be overdue, and neither the Company, the Trustee nor any agent
of the Company or the Trustee shall be affected by notice to the contrary.

None of the Company, the Trustee, any Paying Agent, or any Security Registrar
will have any responsibility or liability for any aspect of the records relating
to or payments made on account of beneficial ownership interests of a Global
Security or for maintaining, supervising or reviewing any records relating to
such beneficial ownership interests.

Notwithstanding the foregoing, with respect to any Global Security, nothing
herein shall prevent the Company, the Trustee, or any agent of the Company or
the Trustee, from giving effect to any written certification, proxy or other
authorization furnished by any depositary, as a Holder, with respect to such
Global Security or impair, as between such depositary and owners of beneficial
interests in such Global Security, the operation of customary practices
governing the exercise of the rights of such depositary (or its nominee) as
Holder of such Global Security.

26


--------------------------------------------------------------------------------




SECTION 310.       Cancellation. All Securities surrendered for payment,
redemption, repayment at the option of the Holder, registration of transfer or
exchange shall, if surrendered to any Person other than the Trustee, be
delivered to the Trustee. All Securities so delivered to the Trustee shall be
promptly cancelled by it. The Company may at any time deliver to the Trustee for
cancellation any Securities previously authenticated and delivered hereunder
which the Company may have acquired in any manner whatsoever, and may deliver to
the Trustee (or to any other Person for delivery to the Trustee) for
cancellation any Securities previously authenticated hereunder, and all
Securities so delivered, shall be promptly cancelled by the Trustee. If the
Company shall so acquire any of the Securities, however, such acquisition shall
not operate as a redemption or satisfaction of the indebtedness represented by
such Securities unless and until the same are surrendered to the Trustee for
cancellation. No Securities shall be authenticated in lieu of or in exchange for
any Securities cancelled as provided in this Section, except as expressly
permitted by this Indenture. All cancelled Securities shall be destroyed by the
Trustee (subject to the record retention requirement of the Exchange Act) and
upon written request of the Company the Trustee shall deliver its certificate of
such destruction to the Company.

SECTION 311.       Computation of Interest. Except as otherwise specified as
contemplated by Section 301 with respect to any Securities, interest on the
Securities of each series shall be computed on the basis of a 360-day year of
twelve 30-day months.


SECTION 312.               [RESERVED].


SECTION 313.               [RESERVED].

SECTION 314.       Registrar and Paying Agent. The Company shall maintain an
office or agency where Securities may be presented for registration of transfer
or for exchange (the “Registrar”), and an office or agency where Securities may
be presented for payment (the “Paying Agent”) and an office or agency where
notices and demands to or upon the Company, if any, in respect of the Securities
and this Indenture may be served. The Registrar shall keep a register (the
“Security Register”) of the Securities and of their transfer and exchange. The
Company may have one or more additional Paying Agents. The term “Paying Agent”
includes any additional Paying Agent. Neither the Company nor any Affiliate
thereof may act as a Paying Agent.

The Company shall enter into an appropriate agency agreement, which shall
incorporate the provisions of the TIA, with any Agent that is not a party to
this Indenture. The agreement shall implement the provisions of this Indenture
that relate to such Agent. The Company shall notify the Trustee of the name and
address of any such Agent. If the Company fails to maintain a Registrar or
Paying Agent, or fails to give the foregoing notice, the Trustee shall act as
such and shall be entitled to appropriate compensation in accordance with
Section 607.

The Company initially appoints the Trustee as Registrar, Paying Agent and Agent
for service of notices and demands in connection with the Securities and this
Indenture.

SECTION 315.       Paying Agent to Hold Money in Trust. Each Paying Agent shall
hold in trust for the benefit of the Holders or the Trustee all money held by
the Paying Agent for the payment of principal of or premium or interest on the
Securities (whether such

27


--------------------------------------------------------------------------------




money has been paid to it by the Company or any other obligor on the
Securities), and the Company and the Paying Agent shall notify the Trustee of
any default by the Company (or any other obligor on the Securities) in making
any such payment. Money held in trust by the Paying Agent need not be segregated
except as required by law. The Company at any time may require the Paying Agent
to pay all money held by it to the Trustee and account for any funds disbursed
and the Trustee may at any time during the continuance of any Event of Default
specified in Section 501(1) or (2), upon written request to the Paying Agent,
require such Paying Agent to pay forthwith all money so held by it to the
Trustee and to account for any funds disbursed. Upon making such payment, the
Paying Agent shall have no further liability for the money delivered to the
Trustee. The Paying Agent shall invest money held by it only upon the written
instructions of the Company.

SECTION 316.       Noteholder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of the Holders. If the Trustee is not the Registrar, the
Company shall furnish to the Trustee at least five Business Days before each
Interest Payment Date, and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders.

SECTION 317.       Transfer and Exchange. Subject to Section 204, when
Securities are presented to the Registrar with a request from the Holder of such
Securities to register a transfer or to exchange them for an equal principal
amount of Securities of other authorized denominations, the Registrar shall
register the transfer as requested. Every Security presented or surrendered for
registration of transfer or exchange shall be duly endorsed or be accompanied by
a written instrument of transfer in form satisfactory to the Company and the
Registrar, duly executed by the Holder thereof or his attorneys duly authorized
in writing. To permit registrations of transfers and exchanges, the Company
shall issue and execute and the Trustee shall authenticate new Securities
evidencing such transfer or exchange at the Registrar’s request. No service
charge shall be made to the Holder for any registration of transfer or exchange.
The Company may require from the Holder payment of a sum sufficient to cover any
transfer taxes or other governmental charge that may be imposed in relation to a
transfer or exchange, but this provision shall not apply to any exchange
pursuant to Section 304 or 1107, (in which events the Company shall be
responsible for the payment of such taxes). The Registrar shall not be required
to exchange or register a transfer of any Security for a period of 15 days
immediately preceding the mailing of notice of redemption of Securities to be
redeemed or of any Security selected, called or being called for redemption
except the unredeemed portion of any Security being redeemed in part.

Any Holder of the Global Security or a beneficial interest in the Global
Security shall, by acceptance of such Global Security or beneficial interest,
agree that transfers of the beneficial interests in such Global Security may be
effected only through a book entry system maintained by the Holder of such
Global Security (or its agent), and that ownership of a beneficial interest in
the Global Security shall be required to be reflected in a book entry.

28


--------------------------------------------------------------------------------




Except as expressly provided herein, neither the Trustee nor the Registrar shall
have any duty to monitor the Company’s compliance with or have any
responsibility with respect to the Company’s compliance with any Federal or
state securities laws.

SECTION 318.       Outstanding Securities. If a Security is replaced pursuant to
Section 306, it ceases to be outstanding unless the Trustee receives proof
satisfactory to it that the replaced Security is held by a bona fide purchaser
in whose hands such Security is a legal, valid and binding obligation of the
Company.

If the Paying Agent holds, in its capacity as such, on the Maturity Date, money
sufficient to pay all accrued interest and principal with respect to the
Securities payable on that date and is not prohibited from paying such money to
the Holders thereof pursuant to the terms of this Indenture, then on and after
that date such Securities cease to be outstanding and interest on them ceases to
accrue.


ARTICLE FOUR

SATISFACTION AND DISCHARGE

SECTION 401.       Satisfaction and Discharge of Indenture. This Indenture shall
upon Company Request cease to be of further effect with respect to any series of
Securities (except as to any surviving rights of registration of transfer or
exchange of Securities of such series herein expressly provided for) and the
Trustee, at the expense of the Company, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture as to such series
when

(1)           EITHER

(A)                              all Securities of such series theretofore
authenticated and delivered (other than (i) Securities of such series which have
been destroyed, lost or stolen and which have been replaced or paid as provided
in Section 306 and (ii) Securities of such series for whose payment money has
theretofore been deposited with the Trustee or any Paying Agent and thereafter
repaid to the Company, as provided in Section 1003) have been delivered to the
Trustee for cancellation; or

(B)                                all Securities of such series not theretofore
delivered to the Trustee for cancellation

(i)              have become due and payable, or

(ii)             will become due and payable at their Stated Maturity within one
year, or

(iii)            if redeemable at the option of the Company, are to be called
for redemption within one year under

29


--------------------------------------------------------------------------------




arrangements satisfactory to the Trustee for the giving of notice of redemption
by the Trustee in the name, and at the expense, of the Company,

and the Company, in the case of (i), (ii) or (iii) above, has deposited or
caused to be deposited with the Trustee as trust funds in trust for the purpose
an amount, in the currency in which the Securities of such series are payable,
sufficient to pay and discharge the entire indebtedness on such Securities not
theretofore delivered to the Trustee for cancellation, for principal (and
premium, if any) and interest to the date of such deposit (in the case of
Securities which have become due and payable) or to the Stated Maturity or
Redemption Date, as the case may be;

(2)           THE COMPANY HAS PAID OR CAUSED TO BE PAID ALL OTHER SUMS PAYABLE
HEREUNDER BY THE COMPANY; AND

(3)           THE COMPANY HAS DELIVERED TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
AND AN OPINION OF COUNSEL, EACH STATING THAT ALL CONDITIONS PRECEDENT HEREIN
PROVIDED FOR RELATING TO THE SATISFACTION AND DISCHARGE OF THIS INDENTURE AS TO
SUCH SERIES HAVE BEEN COMPLIED WITH.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 607, the obligations of
the Trustee to any Authenticating Agent under Section 612 and, if money shall
have been deposited with the Trustee pursuant to subclause (B) of clause (1) of
this Section, the obligations of the Trustee under Section 402 and the last
paragraph of Section 1003 shall survive.

SECTION 402.       Application of Trust Money. Subject to the provisions of the
last paragraph of Section 1003, all money deposited with the Trustee pursuant to
Section 401 shall be held in trust and applied by it, in accordance with the
provisions of the Securities and this Indenture, to the payment, either directly
or through any Paying Agent (including the Company acting as its own Paying
Agent) as the Trustee may determine, to the Persons entitled thereto, of the
principal (and premium, if any) and interest for whose payment such money has
been deposited with the Trustee; but such money need not be segregated from
other funds except to the extent required by law.


ARTICLE FIVE


REMEDIES

SECTION 501.       Events of Default. “Event of Default”, wherever used herein
with respect to Securities of any series, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

30


--------------------------------------------------------------------------------


(1)           DEFAULT IN THE PAYMENT OF ANY INTEREST UPON ANY SECURITY OF THAT
SERIES WHEN SUCH INTEREST BECOMES DUE AND PAYABLE, AND CONTINUANCE OF SUCH
DEFAULT FOR A PERIOD OF 30 DAYS;

(2)           DEFAULT IN THE PAYMENT OF THE PRINCIPAL OF OR ANY PREMIUM ON ANY
SECURITY OF THAT SERIES AT ITS MATURITY;

(3)           DEFAULT IN THE PERFORMANCE, OR BREACH, OF ANY COVENANT OR WARRANTY
OF THE COMPANY IN THIS INDENTURE (OTHER THAN A COVENANT OR WARRANTY, A DEFAULT
IN WHOSE PERFORMANCE OR WHOSE BREACH IS SPECIFICALLY DEALT WITH ELSEWHERE IN
THIS INDENTURE), AND CONTINUANCE OF SUCH DEFAULT OR BREACH FOR A PERIOD OF 90
DAYS AFTER THERE HAS BEEN GIVEN, BY REGISTERED OR CERTIFIED MAIL, TO THE COMPANY
BY THE TRUSTEE OR TO THE COMPANY AND THE TRUSTEE BY THE HOLDERS OF AT LEAST 25%
IN PRINCIPAL AMOUNT OF ALL OUTSTANDING SECURITIES A WRITTEN NOTICE SPECIFYING
SUCH DEFAULT OR BREACH AND REQUIRING IT TO BE REMEDIED AND STATING THAT SUCH
NOTICE IS A “NOTICE OF DEFAULT” HEREUNDER;

(4)           (A) DEFAULT UNDER ANY INDENTURE OR INSTRUMENT EVIDENCING OR UNDER
WHICH THE COMPANY OR ANY SUBSIDIARY HAS OUTSTANDING ANY DEBT (OTHER THAN AN
OBLIGATION PAYABLE ON DEMAND OR MATURING LESS THAN 12 MONTHS FROM THE DATE SUCH
DEBT IS INCURRED) IN ANY INDIVIDUAL INSTANCE IN EXCESS OF AN AMOUNT EQUAL TO THE
GREATER OF (A) 5% OF CONSOLIDATED SHAREHOLDERS’ EQUITY OR (B) $35 MILLION, SHALL
OCCUR AND BE CONTINUING AND, IF SUCH DEBT HAS NOT ALREADY MATURED IN ACCORDANCE
WITH ITS TERMS, SUCH DEBT SHALL HAVE BEEN ACCELERATED SO THAT THE SAME SHALL BE
OR BECOME DUE AND PAYABLE PRIOR TO THE DATE ON WHICH THE SAME WOULD OTHERWISE
HAVE BECOME DUE AND PAYABLE, AND SUCH ACCELERATION SHALL NOT BE RESCINDED OR
ANNULLED WITHIN 30 DAYS AFTER NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE
COMPANY BY THE TRUSTEE OR TO THE COMPANY AND THE TRUSTEE BY THE HOLDERS OF AT
LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING SECURITIES OR
(B) DEFAULT IN ANY PAYMENT WHEN DUE AT FINAL MATURITY OF ANY SUCH DEBT,
INCLUDING ANY APPLICABLE GRACE PERIOD;

(5)           PRIOR TO A FALL-AWAY EVENT, A DEFEASANCE OR A COVENANT DEFEASANCE,
THE FAILURE OF A GUARANTEE BY ONE OR MORE GUARANTORS THAT, INDIVIDUALLY OR IN
THE AGGREGATE, CONSTITUTE A SIGNIFICANT GUARANTOR TO BE IN FULL FORCE AND
EFFECT, OR THE DENIAL OR DISAFFIRMANCE BY SUCH ENTITY OR ENTITIES THEREOF;

(6)           FAILURE TO COMPLY WITH SECTION 801;

(7)           FAILURE TO MAKE A CHANGE OF CONTROL OFFER PURSUANT TO
SECTION 1009;

(8)           THE COMPANY OR ANY SIGNIFICANT GUARANTOR:

(i)                                     commences a voluntary case under any
Bankruptcy Law,

(ii)                                  consents to the entry of an order for
relief against it in an involuntary case,

(iii)                               consents to the appointment of a custodian
or receiver of it or for all or substantially all of its property, or

31


--------------------------------------------------------------------------------




(iv)                              makes a general assignment for the benefit of
its creditors;

(9)           A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT:

(i)                                     is for relief in an involuntary case
against the Company or any Significant Guarantor,

(ii)                                  appoints a custodian or receiver of the
Company or any Significant Guarantor or for all or substantially all of the
property of any of the foregoing, or

(iii)                               orders the liquidation of the Company or any
Significant Guarantor,

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

(10)         ANY OTHER EVENT OF DEFAULT PROVIDED WITH RESPECT TO SECURITIES OF
THAT SERIES.

SECTION 502.   Acceleration of Maturity; Rescission and Annulment. If an Event
of Default described in clause (1), (2) or (10) of Section 501 with respect to
Securities of any series at the time Outstanding occurs and is continuing, then
in every such case the Trustee or the Holders of not less than 25% in aggregate
principal amount of the Outstanding Securities of that series may declare the
principal amount (or, if the Securities of that series are Original Issue
Discount Securities, such portion of the principal amount as may be specified in
the terms of that series) of all of the Securities of that series to be due and
payable immediately, by a notice in writing to the Company (and to the Trustee
if given by Holders), and upon any such declaration such principal amount (or
specified portion thereof) shall become immediately due and payable. If an Event
of Default described in clause (3), (4), (5), (6) or (7) of Section 501 occurs
and is continuing, then in every such case the Trustee or the Holders of not
less than 25% in aggregate principal amount of all the Securities then
Outstanding may declare the principal amount (or, if any such Securities are
Original Issue Discount Securities, such portion of the principal amount as may
be specified in the terms of that series) of all of the Outstanding Securities
to be due and payable immediately, by a notice in writing to the Company (and to
the Trustee if given by the Holders) and upon any such declaration such
principal amount (or specified portion thereof) shall become immediately due and
payable. If an Event of Default described in clause (8) or (9) of Section 501
occurs and is continuing, all Outstanding Securities shall become immediately
due and payable without any declaration or other act on the part of the Trustee
or the Holders.

At any time after such a declaration of acceleration with respect to Securities
of any series (or of all series, as the case may be) has been made and before a
judgment or decree for payment of the money due has been obtained by the Trustee
as hereinafter in this Article Five  provided, the Holders of a majority in
principal amount of the Outstanding Securities of that series (or of all series,
as the case may be), by written notice to the Company and the Trustee, may
rescind and annul such declaration and its consequences if

32


--------------------------------------------------------------------------------




(1)           THE COMPANY HAS PAID OR DEPOSITED WITH THE TRUSTEE A SUM
SUFFICIENT TO PAY IN THE CURRENCY IN WHICH THE SECURITIES OF SUCH SERIES ARE
PAYABLE (EXCEPT AS OTHERWISE SPECIFIED PURSUANT TO SECTION 301 FOR THE
SECURITIES OF SUCH SERIES),

(A)          all overdue interest on all Outstanding Securities of that series
(or of all series, as the case may be),

(B)           all unpaid principal of (and premium, if any, on) any Outstanding
Securities of that series (or of all series, as the case may be) which has
become due otherwise than by such declaration of acceleration, and interest on
such unpaid principal at the rate or rates prescribed therefor in such
Securities,

(C)           to the extent that payment of such interest is lawful, interest
upon overdue interest at the rate or rates prescribed therefor in such
Securities, and

(D)          all sums paid or advanced by the Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel; and

(2)           ALL EVENTS OF DEFAULT WITH RESPECT TO SECURITIES OF THAT SERIES
(OR OF ALL SERIES, AS THE CASE MAY BE), OTHER THAN THE NON-PAYMENT OF AMOUNTS OF
PRINCIPAL OF (OR PREMIUM, IF ANY) OR INTEREST ON SECURITIES OF THAT SERIES WHICH
HAVE BECOME DUE SOLELY BY SUCH DECLARATION OF ACCELERATION, HAVE BEEN CURED OR
WAIVED AS PROVIDED IN SECTION 513.

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

SECTION 503.   Collection of Indebtedness and Suits for Enforcement by Trustee.
The Company covenants that if

(1)           DEFAULT IS MADE IN THE PAYMENT OF ANY INSTALLMENT OF INTEREST ON
ANY SECURITY WHEN SUCH INTEREST BECOMES DUE AND PAYABLE AND SUCH DEFAULT
CONTINUES FOR A PERIOD OF 30 DAYS, OR

(2)           DEFAULT IS MADE IN THE PAYMENT OF THE PRINCIPAL OF (OR PREMIUM, IF
ANY, ON) ANY SECURITY AT THE MATURITY THEREOF,

then the Company will, upon demand of the Trustee, pay to the Trustee for the
benefit of the Holders of such Securities, the whole amount then due and payable
on such Securities for principal (and premium, if any) and interest, and
interest on any overdue principal (and premium, if any), and to the extent that
payment of such interest is lawful, interest on any overdue interest, at the
rate or rates prescribed therefor in such Securities, and, in addition thereto,
such further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name as trustee of an express trust, may institute a
judicial proceeding for the

33


--------------------------------------------------------------------------------




collection of the sums so due and unpaid, may prosecute such proceeding to
judgment or final decree and may enforce the same against the Company or any
other obligor upon such Securities and collect the moneys adjudged or decreed to
be payable in the manner provided by law out of the property of the Company or
any other obligor upon such Securities, wherever situated.

If an Event of Default with respect to Securities of any series (or of all
series, as the case may be) occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders of Securities of such series (or of all series, as the case may be) by
such appropriate judicial proceedings as the Trustee shall deem most effectual
to protect and enforce any such rights, whether for the specific enforcement of
any covenant or agreement in this Indenture or in aid of the exercise of any
power granted herein, or to enforce any other proper remedy.

SECTION 504.   Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company or
any other obligor upon the Securities or the property of the Company or of such
other obligor or their creditors, the Trustee (irrespective of whether the
principal of the Securities shall then be due and payable as therein expressed
or by declaration or otherwise and irrespective of whether the Trustee shall
have made any demand on the Company for the payment of overdue principal,
premium, if any, or interest) shall be entitled and empowered, by intervention
in such proceeding or otherwise,

(I)      TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF PRINCIPAL (AND
PREMIUM, IF ANY), OR SUCH PORTION OF THE PRINCIPAL AMOUNT OF ANY SERIES OF
ORIGINAL ISSUE DISCOUNT SECURITIES AS MAY BE SPECIFIED IN THE TERMS OF SUCH
SERIES, AND INTEREST OWING AND UNPAID IN RESPECT OF THE SECURITIES AND TO FILE
SUCH OTHER PAPERS OR DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE
THE CLAIMS OF THE TRUSTEE (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION,
EXPENSES, DISBURSEMENTS AND ADVANCES OF THE TRUSTEE, ITS AGENTS AND COUNSEL) AND
OF THE HOLDERS ALLOWED IN SUCH JUDICIAL PROCEEDING, AND

(II)     TO COLLECT AND RECEIVE ANY MONEYS OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 607.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

SECTION 505.   Trustee May Enforce Claims Without Possession of Securities. All
rights of action and claims under this Indenture or the Securities may be
prosecuted and

34


--------------------------------------------------------------------------------




enforced by the Trustee without the possession of any of the Securities or the
production thereof in any proceeding relating thereto, and any such proceeding
instituted by the Trustee shall be brought in its own name as trustee of an
express trust, and any recovery of judgment shall, after provision for the
payment of the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, be for the ratable benefit of the Holders
of the Securities in respect of which such judgment has been recovered.

SECTION 506.   Application of Money Collected. Any money or property collected
by the Trustee pursuant to this Article shall be applied in the following order,
at the date or dates fixed by the Trustee and, in case of the distribution of
such money on account of principal (or premium, if any, on) or interest, upon
presentation of the Securities, and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid:

First:  To the payment of all amounts due the Trustee under Section 607;

Second:  To the payment of the amounts then due and unpaid for principal of (and
premium, if any) and interest on the Securities in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the amounts due and payable on such
Securities for principal (and premium, if any) and interest, respectively; and

Third:  The balance, if any, to the Company or any other Person or Persons
entitled thereto.

SECTION 507.   Limitation on Suits. No Holder of any Security of any series
shall have any right to institute any proceeding, judicial or otherwise, with
respect to this Indenture, or for the appointment of a receiver or trustee, or
for any other remedy hereunder, unless

(1)           SUCH HOLDER HAS PREVIOUSLY GIVEN WRITTEN NOTICE TO THE TRUSTEE OF
A CONTINUING EVENT OF DEFAULT WITH RESPECT TO THE SECURITIES OF THAT SERIES;

(2)           THE HOLDERS OF NOT LESS THAN 25% IN PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES OF THAT SERIES IN THE CASE OF ANY EVENT OF DEFAULT
DESCRIBED IN CLAUSE (1), (2) OR (10) OF SECTION 501, OR, IN THE CASE OF ANY
EVENT OF DEFAULT DESCRIBED IN CLAUSE (3), (4), (5), (6) OR (7) OF SECTION 501,
THE HOLDERS OF NOT LESS THAN 25% IN PRINCIPAL AMOUNT OF ALL OUTSTANDING
SECURITIES,  SHALL HAVE MADE WRITTEN REQUEST TO THE TRUSTEE TO INSTITUTE
PROCEEDINGS IN RESPECT OF SUCH EVENT OF DEFAULT IN ITS OWN NAME AS TRUSTEE
HEREUNDER;

(3)           SUCH HOLDER OR HOLDERS HAVE OFFERED TO THE TRUSTEE REASONABLE
INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES TO BE INCURRED IN
COMPLIANCE WITH SUCH REQUEST;

(4)           THE TRUSTEE FOR 60 DAYS AFTER ITS RECEIPT OF SUCH NOTICE, REQUEST
AND OFFER OF INDEMNITY HAS FAILED TO INSTITUTE ANY SUCH PROCEEDING; AND

(5)           NO DIRECTION INCONSISTENT WITH SUCH WRITTEN REQUEST HAS BEEN GIVEN
TO THE TRUSTEE DURING SUCH 60-DAY PERIOD BY THE HOLDERS OF NOT LESS THAN A
MAJORITY IN PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES OF THAT SERIES IN THE
CASE OF ANY EVENT OF DEFAULT

35


--------------------------------------------------------------------------------




DESCRIBED IN CLAUSE (1), (2) OR (10) OF SECTION 501, OR, IN THE CASE OF ANY
EVENT OF DEFAULT DESCRIBED IN CLAUSE (3), (4), (5), (6) OR (7) OF SECTION 501,
THE HOLDERS OF NOT LESS THAN 25% IN PRINCIPAL AMOUNT OF ALL OUTSTANDING
SECURITIES,;

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other
Holders of Securities of the same series, in the case of any Event of Default
described in clause (1), (2) or (10) of Section 501, or, in the case of any
Event of Default described in clause (3), (4), (5), (6) or (7) of Section 501,
the Holders of not less than 25% in principal amount of all Outstanding
Securities, or to obtain or to seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all Holders
of Securities of the same series, in the case of any Event of Default described
in clause (1), (2) or (10) of Section 501, or, in the case of any Event of
Default described in clause (3), (4), (5), (6) or (7) of Section 501, the
Holders of not less than 25% in principal amount of all Outstanding Securities,.

SECTION 508.   Unconditional Right of Holders to Receive Principal, Premium and
Interest. Notwithstanding any other provision in this Indenture, the Holder of
any Security shall have the right, which is absolute and unconditional, to
receive payment, as provided herein (including, if applicable, Article Fourteen)
and in such Security, of the principal of (and premium, if any), including
Redemption Price and Repayment Price, and (subject to Section 307) interest on,
such Security on the respective due dates therefor and to institute suit for the
enforcement of any such payment, and such rights shall not be impaired without
the consent of such Holder.

SECTION 509.   Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceeding, the Company,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding had been
instituted.

SECTION 510.   Rights and Remedies Cumulative. Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Securities in the last paragraph of Section 306, no right or remedy herein
conferred upon or reserved to the Trustee or to the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

SECTION 511.   Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Holder of any Securities to exercise any right or remedy accruing upon
any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein. Every right and
remedy given by this Article or by law to

36


--------------------------------------------------------------------------------




the Trustee or to the Holders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or by the Holders, as the case may
be.

SECTION 512.   Control by Holders. With respect to the Securities of any series,
the Holders of not less than a majority in principal amount of the Outstanding
Securities of such series shall have the right to direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred on the Trustee, relating to or arising
under clause (1), (2) or (10) of Section 501, and, with respect to all
Securities, the Holders of not less than a majority in principal amount of all
Outstanding Securities shall have the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred on the Trustee, not relating to or
arising under clause (1), (2) or (10) of Section 501, provided, however, that in
each case

(1)           SUCH DIRECTION SHALL NOT BE IN CONFLICT WITH ANY RULE OF LAW OR
WITH THIS INDENTURE,

(2)           THE TRUSTEE MAY TAKE ANY OTHER ACTION DEEMED PROPER BY THE TRUSTEE
WHICH IS NOT INCONSISTENT WITH SUCH DIRECTION, AND

(3)           THE TRUSTEE NEED NOT TAKE ANY ACTION WHICH MIGHT INVOLVE IT IN
PERSONAL LIABILITY OR BE UNJUSTLY PREJUDICIAL TO THE HOLDERS OF SECURITIES OF
SUCH SERIES NOT CONSENTING.

SECTION 513.   Waiver of Past Defaults. Subject to Section 502, the Holders of
not less than a majority (in the case of clauses (3), (4) or (5) of Section 501)
or all (in the case of clauses (6) and (7) of Section 501) in principal amount
of the Outstanding Securities of any series may on behalf of the Holders of all
the Securities of such series waive any past default described in Section 501
and its consequences, except a default

(1)           IN RESPECT OF THE PAYMENT OF THE PRINCIPAL OF (OR PREMIUM, IF ANY)
OR INTEREST ON ANY SECURITY, OR

(2)           IN RESPECT OF A COVENANT OR PROVISION HEREOF WHICH UNDER
ARTICLE NINE CANNOT BE MODIFIED OR AMENDED WITHOUT THE CONSENT OF THE HOLDER OF
EACH OUTSTANDING SECURITY OF SUCH SERIES AFFECTED.

Upon any such waiver, any such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or Event of Default or impair any right consequent thereon.

SECTION 514.   Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Security by his acceptance thereof shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and

37


--------------------------------------------------------------------------------




that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section shall not apply to any suit
instituted by the Trustee, to any suit instituted by any Holder, or group of
Holders, holding in the aggregate more than 10% in principal amount of the
Outstanding Securities to which the suit relates, or to any suit instituted by
any Holder for the enforcement of the payment of the principal of (or premium,
if any), including Redemption Price and Repayment Price, or interest on any
Security on or after the respective Stated Maturities expressed in such Security
(or, in the case of redemption or repayment, on or after the Redemption Date or
Repayment Date, as the case may be).

SECTION 515.   Waiver of Stay or Extension Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Company (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.


ARTICLE SIX


THE TRUSTEE

SECTION 601.   Certain Duties and Responsibilities.


(A)           EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,

(1)           THE TRUSTEE UNDERTAKES TO PERFORM SUCH DUTIES AND ONLY SUCH DUTIES
AS ARE SPECIFICALLY SET FORTH IN THIS INDENTURE, AND NO IMPLIED COVENANTS OR
OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE TRUSTEE; AND

(2)           IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY
CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF THE
OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES OR OPINIONS FURNISHED TO THE
TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE; BUT IN THE CASE OF
ANY SUCH CERTIFICATES OR OPINIONS WHICH BY ANY PROVISION HEREOF ARE SPECIFICALLY
REQUIRED TO BE FURNISHED TO THE TRUSTEE, THE TRUSTEE SHALL BE UNDER A DUTY TO
EXAMINE THE SAME TO DETERMINE WHETHER OR NOT THEY CONFORM TO THE REQUIREMENTS OF
THIS INDENTURE.


(B)           IN CASE AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
TRUSTEE SHALL EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY THIS
INDENTURE, AND USE THE SAME DEGREE OF CARE AND SKILL IN THEIR EXERCISE, AS A
PRUDENT MAN WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF HIS
OWN AFFAIRS.

 

38


--------------------------------------------------------------------------------



(C)           NO PROVISION OF THIS INDENTURE SHALL BE CONSTRUED TO RELIEVE THE
TRUSTEE FROM LIABILITY FOR ITS OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE
TO ACT, OR ITS OWN WILLFUL MISCONDUCT OR BAD FAITH, EXCEPT THAT

(1)           THIS SUBSECTION SHALL NOT BE CONSTRUED TO LIMIT THE EFFECT OF
SUBSECTION (A) OF THIS SECTION;

(2)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A RESPONSIBLE OFFICER, UNLESS IT SHALL BE PROVED THAT THE TRUSTEE
WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS;

(3)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE DIRECTION OF
THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES OF
ANY SERIES, DETERMINED AS PROVIDED IN SECTION 512, RELATING TO THE TIME, METHOD
AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE TRUSTEE,
OR EXERCISING ANY TRUST OR POWER CONFERRED UPON THE TRUSTEE, UNDER THIS
INDENTURE WITH RESPECT TO THE SECURITIES OF SUCH SERIES; AND

(4)           NO PROVISION OF THIS INDENTURE SHALL REQUIRE THE TRUSTEE TO EXPEND
OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY FINANCIAL LIABILITY IN THE
PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER, OR IN THE EXERCISE OF ANY OF ITS
RIGHTS OR POWERS, IF IT SHALL HAVE REASONABLE GROUNDS FOR BELIEVING THAT
REPAYMENT OF SUCH FUNDS OR ADEQUATE INDEMNITY AGAINST SUCH RISK OR LIABILITY IS
NOT REASONABLY ASSURED TO IT.


(D)           WHETHER OR NOT HEREIN EXPRESSLY SO PROVIDED, EVERY PROVISION OF
THIS INDENTURE RELATING TO THE CONDUCT OR AFFECTING THE LIABILITY OF OR
AFFORDING PROTECTION TO THE TRUSTEE SHALL BE SUBJECT TO THE PROVISIONS OF THIS
SECTION.

SECTION 602.   Notice of Defaults. Within 90 days after the occurrence of any
default or Event of Default hereunder with respect to the Securities of any
series, the Trustee shall transmit in the manner and to the extent provided in
TIA Section 313(c), notice of such default hereunder known to the Trustee,
unless such default shall have been cured or waived; provided, however, that,
except in the case of a default in the payment of the principal of (or premium,
if any), including Redemption Price and Repayment Price, or interest on any
Security of such series, the Trustee shall be protected in withholding such
notice if and so long as a Responsible Officer of the Trustee in good faith
determines that the withholding of such notice is in the interest of the Holders
of Securities of such series. For the purpose of this Section, the term
“default” means any event which is, or after notice or lapse of time or both
would become, an Event of Default with respect to Securities of such series.

SECTION 603.   Certain Rights of Trustee. Subject to the provisions of TIA
Section 315(a) through 315(d):

(1)           THE TRUSTEE MAY RELY AND SHALL BE PROTECTED IN ACTING OR
REFRAINING FROM ACTING UPON ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND, DEBENTURE,
NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR

39


--------------------------------------------------------------------------------




OTHER PAPER OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED OR
PRESENTED BY THE PROPER PARTY OR PARTIES;

(2)           ANY REQUEST OR DIRECTION OF THE COMPANY MENTIONED HEREIN SHALL BE
SUFFICIENTLY EVIDENCED BY A COMPANY REQUEST OR COMPANY ORDER AND ANY RESOLUTION
OF THE BOARD OF DIRECTORS MAY BE SUFFICIENTLY EVIDENCED BY A BOARD RESOLUTION;

(3)           WHENEVER IN THE ADMINISTRATION OF THIS INDENTURE THE TRUSTEE SHALL
DEEM IT DESIRABLE THAT A MATTER BE PROVED OR ESTABLISHED PRIOR TO TAKING,
SUFFERING OR OMITTING ANY ACTION HEREUNDER, THE TRUSTEE (UNLESS OTHER EVIDENCE
BE HEREIN SPECIFICALLY PRESCRIBED) MAY, IN THE ABSENCE OF BAD FAITH ON ITS PART,
RELY UPON AN OFFICERS’ CERTIFICATE;

(4)           THE TRUSTEE MAY CONSULT WITH COUNSEL AND THE WRITTEN ADVICE OF
SUCH COUNSEL OR ANY OPINION OF COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION
AND PROTECTION IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT
HEREUNDER IN GOOD FAITH AND IN RELIANCE THEREON;

(5)           THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE
RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST OR DIRECTION OF
ANY OF THE HOLDERS OF SECURITIES OF ANY SERIES PURSUANT TO THIS INDENTURE,
UNLESS SUCH HOLDERS SHALL HAVE OFFERED TO THE TRUSTEE REASONABLE SECURITY OR
INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES WHICH MIGHT BE INCURRED BY
IT IN COMPLIANCE WITH SUCH REQUEST OR DIRECTION;

(6)           THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND, DEBENTURE,
NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER OR DOCUMENT, BUT THE
TRUSTEE, IN ITS DISCRETION, MAY MAKE SUCH FURTHER INQUIRY OR INVESTIGATION INTO
SUCH FACTS OR MATTERS AS IT MAY SEE FIT, AND, IF THE TRUSTEE SHALL DETERMINE TO
MAKE SUCH FURTHER INQUIRY OR INVESTIGATION, IT SHALL BE ENTITLED TO EXAMINE THE
BOOKS, RECORDS AND PREMISES OF THE COMPANY, PERSONALLY OR BY AGENT OR ATTORNEY;

(7)           THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AGENTS OR
ATTORNEYS AND THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR ANY MISCONDUCT OR
NEGLIGENCE ON THE PART OF ANY AGENT OR ATTORNEY APPOINTED WITH DUE CARE BY IT
HEREUNDER; AND

(8)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN, SUFFERED OR
OMITTED BY IT IN GOOD FAITH AND BELIEVED BY IT TO BE AUTHORIZED OR WITHIN THE
DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY THIS INDENTURE.

The Trustee shall not be required to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.

SECTION 604.   Trustee Not Responsible for Recitals or Issuance of Securities.
The recitals contained herein and in the Securities, except for the Trustee’s
certificates of

40


--------------------------------------------------------------------------------




authentication, shall be taken as the statements of the Company, and the Trustee
or any Authenticating Agent assumes no responsibility for their correctness. The
Trustee makes no representations as to the validity or sufficiency of this
Indenture or of the Securities, except that the Trustee represents that it is
duly authorized to execute and deliver this Indenture, authenticate the
Securities and perform its obligations hereunder and that the statements made by
it in a Statement of Eligibility and Qualification on Form T-1 supplied to the
Company are true and accurate, subject to the qualifications set forth therein.
The Trustee or any Authenticating Agent shall not be accountable for the use or
application by the Company of Securities or the proceeds thereof.

SECTION 605.   May Hold Securities. The Trustee, any Authenticating Agent, any
Paying Agent, any Security Registrar or any other agent of the Company or of the
Trustee, in its individual or any other capacity, may become the owner or
pledgee of Securities and, subject to TIA Sections 310(b) and 311, may otherwise
deal with the Company with the same rights it would have if it were not Trustee,
Authenticating Agent, Paying Agent, Security Registrar or such other agent.

SECTION 606.   Money Held in Trust. Money held by the Trustee in trust hereunder
need not be segregated from other funds except to the extent required by law.
The Trustee shall be under no liability for interest on any money received by it
hereunder except as otherwise agreed with the Company.

SECTION 607.   Compensation and Reimbursement. The Company agrees:

(1)           TO PAY TO THE TRUSTEE FROM TIME TO TIME REASONABLE COMPENSATION
FOR ALL SERVICES RENDERED BY IT HEREUNDER (WHICH COMPENSATION SHALL NOT BE
LIMITED BY ANY PROVISION OF LAW IN REGARD TO THE COMPENSATION OF A TRUSTEE OF AN
EXPRESS TRUST);

(2)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TO REIMBURSE THE
TRUSTEE UPON ITS REQUEST FOR ALL REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES
INCURRED OR MADE BY THE TRUSTEE IN ACCORDANCE WITH ANY PROVISION OF THIS
INDENTURE (INCLUDING THE REASONABLE COMPENSATION AND THE EXPENSES AND
DISBURSEMENTS OF ITS AGENTS AND COUNSEL AND THE ALLOCABLE COSTS OF IN-HOUSE
COUNSEL), EXCEPT ANY SUCH EXPENSE, DISBURSEMENT OR ADVANCE AS MAY BE
ATTRIBUTABLE TO ITS NEGLIGENCE OR BAD FAITH OR WILLFUL MISCONDUCT; AND

(3)           TO INDEMNIFY THE TRUSTEE FOR, AND TO HOLD IT HARMLESS AGAINST, ANY
LOSS, LIABILITY OR EXPENSE INCURRED WITHOUT NEGLIGENCE OR BAD FAITH OR WILLFUL
MISCONDUCT ON ITS PART, ARISING OUT OF OR IN CONNECTION WITH THE ACCEPTANCE OR
ADMINISTRATION OF THE TRUST OR TRUSTS HEREUNDER, INCLUDING THE COSTS AND
EXPENSES OF DEFENDING ITSELF AGAINST ANY CLAIM OR LIABILITY IN CONNECTION WITH
THE EXERCISE OR PERFORMANCE OF ANY OF ITS POWERS OR DUTIES HEREUNDER.

The obligations of the Company under this Section to compensate the Trustee, to
pay or reimburse the Trustee for expenses, disbursements and advances and to
indemnify and hold harmless the Trustee shall constitute additional indebtedness
hereunder and shall survive the satisfaction and discharge of this Indenture. As
security for the performance of such obligations of the Company, the Trustee
shall have a claim prior to the Securities upon all property and funds held or
collected by the Trustee as such, except funds held in trust for the payment of

41


--------------------------------------------------------------------------------




principal of (and premium, if any), including Redemption Price and Repayment
Price or interest on particular Securities.

SECTION 608.   Corporate Trustee Required; Eligibility; Conflicting Interests.
There shall at all times be a Trustee hereunder which shall be eligible to act
as Trustee under TIA Section 310(a)(1) and shall have a combined capital and
surplus of at least $50,000,000. If such corporation or national banking
association publishes reports of condition at least annually, pursuant to law or
to the requirements of Federal, State, Territorial or District of Columbia
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such corporation or national banking association
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. If at any time the Trustee shall cease
to be eligible in accordance with the provisions of this Section, it shall
resign immediately in the manner and with the effect hereinafter specified in
this Article.

SECTION 609.   Resignation and Removal; Appointment of Successor.


(A)           NO RESIGNATION OR REMOVAL OF THE TRUSTEE AND NO APPOINTMENT OF A
SUCCESSOR TRUSTEE PURSUANT TO THIS ARTICLE SHALL BECOME EFFECTIVE UNTIL THE
ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE IN ACCORDANCE WITH THE
APPLICABLE REQUIREMENTS OF SECTION 610.


(B)           THE TRUSTEE MAY RESIGN AT ANY TIME WITH RESPECT TO THE SECURITIES
OF ONE OR MORE SERIES BY GIVING WRITTEN NOTICE THEREOF TO THE COMPANY. IF THE
INSTRUMENT OF ACCEPTANCE BY A SUCCESSOR TRUSTEE REQUIRED BY SECTION 610 SHALL
NOT HAVE BEEN DELIVERED TO THE TRUSTEE WITHIN 30 DAYS AFTER THE GIVING OF SUCH
NOTICE OF RESIGNATION, THE RESIGNING TRUSTEE MAY PETITION ANY COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE WITH RESPECT TO THE
SECURITIES OF SUCH SERIES.


(C)           THE TRUSTEE MAY BE REMOVED AT ANY TIME WITH RESPECT TO THE
SECURITIES OF ANY SERIES BY ACT OF THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT
OF THE OUTSTANDING SECURITIES OF SUCH SERIES, DELIVERED TO THE TRUSTEE AND TO
THE COMPANY.


(D)           IF AT ANY TIME:

(1)           THE TRUSTEE SHALL FAIL TO COMPLY WITH THE PROVISIONS OF TIA
SECTION 310(B) AFTER WRITTEN REQUEST THEREFOR BY THE COMPANY OR BY ANY HOLDER
WHO HAS BEEN A BONA FIDE HOLDER OF A SECURITY FOR AT LEAST SIX MONTHS, OR

(2)           THE TRUSTEE SHALL CEASE TO BE ELIGIBLE UNDER SECTION 608 AND SHALL
FAIL TO RESIGN AFTER WRITTEN REQUEST THEREFOR BY THE COMPANY OR BY ANY HOLDER
WHO HAS BEEN A BONA FIDE HOLDER OF A SECURITY FOR AT LEAST SIX MONTHS, OR

(3)           THE TRUSTEE SHALL BECOME INCAPABLE OF ACTING OR SHALL BE ADJUDGED
A BANKRUPT OR INSOLVENT OR A RECEIVER OF THE TRUSTEE OR OF ITS PROPERTY SHALL BE
APPOINTED OR ANY PUBLIC OFFICER SHALL TAKE CHARGE OR CONTROL OF THE TRUSTEE OR
OF ITS PROPERTY OR AFFAIRS FOR THE PURPOSE OF REHABILITATION, CONSERVATION OR
LIQUIDATION,

42


--------------------------------------------------------------------------------




then, in any such case, (i) the Company, by a Board Resolution, may remove the
Trustee with respect to all Securities, or (ii) subject to TIA Section 315(e),
any Holder who has been a bona fide Holder of a Security for at least six months
may, on behalf of himself and all others similarly situated, petition any court
of competent jurisdiction for the removal of the Trustee with respect to all
Securities and the appointment of a successor Trustee or Trustees.


(E)           IF THE TRUSTEE SHALL RESIGN, BE REMOVED OR BECOME INCAPABLE OF
ACTING, OR IF A VACANCY SHALL OCCUR IN THE OFFICE OF TRUSTEE FOR ANY CAUSE, WITH
RESPECT TO THE SECURITIES OF ONE OR MORE SERIES, THE COMPANY, BY A BOARD
RESOLUTION, SHALL PROMPTLY APPOINT A SUCCESSOR TRUSTEE OR TRUSTEES WITH RESPECT
TO THE SECURITIES OF THAT OR THOSE SERIES (IT BEING UNDERSTOOD THAT ANY SUCH
SUCCESSOR TRUSTEE MAY BE APPOINTED WITH RESPECT TO THE SECURITIES OF ONE OR MORE
OR ALL OF SUCH SERIES AND THAT AT ANY TIME THERE SHALL BE ONLY ONE TRUSTEE WITH
RESPECT TO THE SECURITIES OF ANY PARTICULAR SERIES). IF, WITHIN ONE YEAR AFTER
SUCH RESIGNATION, REMOVAL OR INCAPABILITY, OR THE OCCURRENCE OF SUCH VACANCY, A
SUCCESSOR TRUSTEE WITH RESPECT TO THE SECURITIES OF ANY SERIES SHALL BE
APPOINTED BY ACT OF THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES OF SUCH SERIES DELIVERED TO THE COMPANY AND THE RETIRING
TRUSTEE, THE SUCCESSOR TRUSTEE SO APPOINTED SHALL FORTHWITH UPON ITS ACCEPTANCE
OF SUCH APPOINTMENT BECOME THE SUCCESSOR TRUSTEE WITH RESPECT TO THE SECURITIES
OF SUCH SERIES AND TO THAT EXTENT SUPERSEDE THE SUCCESSOR TRUSTEE APPOINTED BY
THE COMPANY. IF NO SUCCESSOR TRUSTEE WITH RESPECT TO THE SECURITIES OF ANY
SERIES SHALL HAVE BEEN SO APPOINTED BY THE COMPANY OR THE HOLDERS AND ACCEPTED
APPOINTMENT IN THE MANNER HEREINAFTER PROVIDED, ANY HOLDER WHO HAS BEEN A BONA
FIDE HOLDER OF A SECURITY OF SUCH SERIES FOR AT LEAST SIX MONTHS MAY, ON BEHALF
OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED, PETITION ANY COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE WITH RESPECT TO THE
SECURITIES OF SUCH SERIES.


(F)            THE COMPANY SHALL GIVE NOTICE OF EACH RESIGNATION AND EACH
REMOVAL OF THE TRUSTEE WITH RESPECT TO THE SECURITIES OF ANY SERIES AND EACH
APPOINTMENT OF A SUCCESSOR TRUSTEE WITH RESPECT TO THE SECURITIES OF ANY SERIES
TO THE HOLDERS OF SECURITIES OF SUCH SERIES IN THE MANNER PROVIDED FOR IN
SECTION 106. EACH NOTICE SHALL INCLUDE THE NAME OF THE SUCCESSOR TRUSTEE WITH
RESPECT TO THE SECURITIES OF SUCH SERIES AND THE ADDRESS OF ITS CORPORATE TRUST
OFFICE.

SECTION 610.   Acceptance of Appointment by Successor.


(A)           IN CASE OF THE APPOINTMENT HEREUNDER OF A SUCCESSOR TRUSTEE WITH
RESPECT TO ALL SECURITIES, EVERY SUCH SUCCESSOR TRUSTEE SO APPOINTED SHALL
EXECUTE, ACKNOWLEDGE AND DELIVER TO THE COMPANY AND TO THE RETIRING TRUSTEE AN
INSTRUMENT ACCEPTING SUCH APPOINTMENT, AND THEREUPON THE RESIGNATION OR REMOVAL
OF THE RETIRING TRUSTEE SHALL BECOME EFFECTIVE AND SUCH SUCCESSOR TRUSTEE,
WITHOUT ANY FURTHER ACT, DEED OR CONVEYANCE, SHALL BECOME VESTED WITH ALL THE
RIGHTS, POWERS, TRUSTS AND DUTIES OF THE RETIRING TRUSTEE; BUT, ON THE REQUEST
OF THE COMPANY OR THE SUCCESSOR TRUSTEE, SUCH RETIRING TRUSTEE SHALL, UPON
PAYMENT OF ITS CHARGES, EXECUTE AND DELIVER AN INSTRUMENT TRANSFERRING TO SUCH
SUCCESSOR TRUSTEE ALL THE RIGHTS, POWERS AND TRUSTS OF THE RETIRING TRUSTEE AND
SHALL DULY ASSIGN, TRANSFER AND DELIVER TO SUCH SUCCESSOR TRUSTEE ALL PROPERTY
AND MONEY HELD BY SUCH RETIRING TRUSTEE HEREUNDER, SUBJECT NEVERTHELESS TO ITS
LIEN, IF ANY, PROVIDED FOR IN SECTION 607.


(B)           IN CASE OF THE APPOINTMENT HEREUNDER OF A SUCCESSOR TRUSTEE WITH
RESPECT TO THE SECURITIES OF ONE OR MORE (BUT NOT ALL) SERIES, THE COMPANY, THE
RETIRING TRUSTEE AND EACH

43


--------------------------------------------------------------------------------





SUCCESSOR TRUSTEE WITH RESPECT TO THE SECURITIES OF ONE OR MORE SERIES SHALL
EXECUTE AND DELIVER AN INDENTURE SUPPLEMENTAL HERETO WHEREIN EACH SUCCESSOR
TRUSTEE SHALL ACCEPT SUCH APPOINTMENT AND WHICH (1) SHALL CONTAIN SUCH
PROVISIONS AS SHALL BE NECESSARY OR DESIRABLE TO TRANSFER AND CONFIRM TO, AND TO
VEST IN, EACH SUCCESSOR TRUSTEE ALL THE RIGHTS, POWERS, TRUSTS AND DUTIES OF THE
RETIRING TRUSTEE WITH RESPECT TO THE SECURITIES OF THAT OR THOSE SERIES TO WHICH
THE APPOINTMENT OF SUCH SUCCESSOR TRUSTEE RELATES, (2) IF THE RETIRING TRUSTEE
IS NOT RETIRING WITH RESPECT TO ALL SECURITIES, SHALL CONTAIN SUCH PROVISIONS AS
SHALL BE DEEMED NECESSARY OR DESIRABLE TO CONFIRM THAT ALL THE RIGHTS, POWERS,
TRUSTS AND DUTIES OF THE RETIRING TRUSTEE WITH RESPECT TO THE SECURITIES OF THAT
OR THOSE SERIES AS TO WHICH THE RETIRING TRUSTEE IS NOT RETIRING SHALL CONTINUE
TO BE VESTED IN THE RETIRING TRUSTEE, AND (3) SHALL ADD TO OR CHANGE ANY OF THE
PROVISIONS OF THIS INDENTURE AS SHALL BE NECESSARY TO PROVIDE FOR OR FACILITATE
THE ADMINISTRATION OF THE TRUSTS HEREUNDER BY MORE THAN ONE TRUSTEE, IT BEING
UNDERSTOOD THAT NOTHING HEREIN OR IN SUCH SUPPLEMENTAL INDENTURE SHALL
CONSTITUTE SUCH TRUSTEE CO-TRUSTEES OF THE SAME TRUST AND THAT EACH SUCH TRUSTEE
SHALL BE TRUSTEE OF A TRUST OR TRUSTS HEREUNDER SEPARATE AND APART FROM ANY
TRUST OR TRUSTS HEREUNDER ADMINISTERED BY ANY OTHER SUCH TRUSTEE; AND UPON THE
EXECUTION AND DELIVERY OF SUCH SUPPLEMENTAL INDENTURE TO RESIGNATION OR REMOVAL
OF THE RETIRING TRUSTEE SHALL BECOME EFFECTIVE TO THE EXTENT PROVIDED THEREIN
AND EACH SUCH SUCCESSOR TRUSTEE, WITHOUT ANY FURTHER ACT, DEED OR CONVEYANCE,
SHALL BECOME VESTED WITH ALL THE RIGHTS, POWERS, TRUSTS AND DUTIES OF THE
RETIRING TRUSTEE WITH RESPECT TO THE SECURITIES OF THAT OR THOSE SERIES TO WHICH
THE APPOINTMENT OF SUCH SUCCESSOR TRUSTEE RELATES; BUT, ON REQUEST OF THE
COMPANY OR ANY SUCCESSOR TRUSTEE, SUCH RETIRING TRUSTEE SHALL DULY ASSIGN,
TRANSFER AND DELIVER TO SUCH SUCCESSOR TRUSTEE ALL PROPERTY AND MONEY HELD BY
SUCH RETIRING TRUSTEE HEREUNDER WITH RESPECT TO THE SECURITIES OF THAT OR THOSE
SERIES TO WHICH THE APPOINTMENT OF SUCH SUCCESSOR TRUSTEE RELATES, SUBJECT
NEVERTHELESS TO THE LIEN, IF ANY, PROVIDED FOR IN SECTION 607. WHENEVER THERE IS
A SUCCESSOR TRUSTEE WITH RESPECT TO ONE OR MORE (BUT LESS THAN ALL) SERIES OF
SECURITIES ISSUED PURSUANT TO THIS INDENTURE, THE TERMS “INDENTURE” AND
“SECURITIES” SHALL HAVE THE MEANINGS SPECIFIED IN THE PROVISOS TO THE RESPECTIVE
DEFINITIONS OF THOSE TERMS IN SECTION 101 WHICH CONTEMPLATE SUCH SITUATION.


(C)           UPON REQUEST OF ANY SUCH SUCCESSOR TRUSTEE, THE COMPANY SHALL
EXECUTE ANY AND ALL INSTRUMENTS FOR MORE FULLY AND CERTAINLY VESTING IN AND
CONFIRMING TO SUCH SUCCESSOR TRUSTEE ALL RIGHTS, POWERS AND TRUSTS REFERRED TO
IN PARAGRAPH (A) OR (B) OF THIS SECTION 610, AS THE CASE MAY BE.


(D)           NO SUCCESSOR TRUSTEE SHALL ACCEPT ITS APPOINTMENT UNLESS AT THE
TIME OF SUCH ACCEPTANCE SUCH SUCCESSOR TRUSTEE SHALL BE QUALIFIED AND ELIGIBLE
UNDER THIS ARTICLE.

SECTION 611.   Merger, Conversion, Consolidation or Succession to Business. Any
corporation or national banking association into which the Trustee may be merged
or converted or with which it may be consolidated, or any corporation or
national banking association resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation or
national banking association succeeding to all or substantially all the
corporate trust business of the Trustee, shall be the successor of the Trustee
hereunder, provided such corporation or national banking association shall be
otherwise qualified and eligible under this Article, without the execution or
filing of any paper or any further act on the part of any of the parties hereto.
In case any Securities shall have been authenticated, but not delivered, by the
Trustee then in office, any successor by merger, conversion or consolidation to
such

44


--------------------------------------------------------------------------------




authenticating Trustee may adopt such authentication and deliver the Securities
so authenticated with the same effect as if such successor Trustee had itself
authenticated such Securities; and in case at that time any of the Securities
shall not have been authenticated, any successor Trustee may authenticate such
Securities either in the name of any predecessor hereunder or in the name of the
successor Trustee; and in all such cases such certificates shall have the full
force which it is anywhere in the Securities or in this Indenture provided that
the certificate of the Trustee shall have; provided, however, that the right to
adopt the certificate of authentication of any predecessor Trustee or to
authenticate Securities in the name of any predecessor Trustee shall apply only
to its successor or successors by merger, conversion or consolidation.

SECTION 612.   Appointment of Authenticating Agent. At any time when any of the
Securities remain Outstanding, the Trustee may appoint an Authenticating Agent
or Agents with respect to one or more series of Securities which shall be
authorized to act on behalf of the Trustee to authenticate Securities of such
series and the Trustee shall give written notice of such appointment to all
Holders of Securities of the series with respect to which such Authenticating
Agent will serve, in the manner provided for in Section 106. Securities so
authenticated shall be entitled to the benefits of this Indenture and shall be
valid and obligatory for all purposes as if authenticated by the Trustee
hereunder. Any such appointment shall be evidenced by an instrument in writing
signed by a Responsible Officer of the Trustee, and a copy of such instrument
shall be promptly furnished to the Company. Wherever reference is made in this
Indenture to the authentication and delivery of Securities by the Trustee or the
Trustee’s certificate of authentication, such reference shall be deemed to
include authentication and delivery on behalf of the Trustee by an
Authenticating Agent and a certificate of authentication executed on behalf of
the Trustee by an Authenticating Agent. Each Authenticating Agent shall be
acceptable to the Company and shall at all times be a corporation or national
banking association organized and doing business under the laws of the United
States of America, any State thereof or the District of Columbia, authorized
under such laws to act as Authenticating Agent, having a combined capital and
surplus of not less than $50,000,000 and subject to supervision or examination
by Federal or State authority. If such corporation or national banking
association publishes reports of condition at least annually, pursuant to law or
to the requirements of said supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such corporation
or national banking association shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time an Authenticating Agent shall cease to be eligible in accordance with
the provisions of this Section, it shall resign immediately in the manner and
with the effect specified in this Section.

Any corporation or national banking association into which an Authenticating
Agent may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which such
Authenticating Agent shall be a party, or any corporation or national banking
association succeeding to the corporate agency or corporate trust business of an
Authenticating Agent, shall continue to be an Authenticating Agent, provided
such corporation or national banking association shall be otherwise eligible
under this Section, without the execution or filing of any paper or any further
act on the part of the Trustee or the Authenticating Agent.

45


--------------------------------------------------------------------------------




An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company. The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent which shall be acceptable to the Company and shall give written notice of
such appointment to all Holders of Securities of the series with respect to
which such Authenticating Agent will serve, in the manner provided for in
Section 106. Any successor Authenticating Agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers and duties
of its predecessor hereunder, with like effect as if originally named as an
Authenticating Agent. No successor Authenticating Agent shall be appointed
unless eligible under the provisions of this Section.

The Trustee agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section, and the Trustee
shall be entitled to be reimbursed for such payments, subject to the provisions
of Section 607.

If an appointment with respect to one or more series is made pursuant to this
Section, the Securities of such series may have endorsed thereon, in addition to
the Trustee’s certificate of authentication, an alternate certificate of
authentication in the following form:

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

WELLS FARGO BANK, N.A.,

 

 

as Trustee

 

 

 

 

 

By

 

 

 

as Authenticating Agent

 

 

 

 

 

By

 

 

 

Authorized Officer

 

 

SECTION 613.   Co-Trustee.


(A)           AT ANY TIME, ONLY FOR THE PURPOSE OF, AND ONLY TO THE EXTENT
REQUIRED FOR, MEETING THE LEGAL REQUIREMENTS OF ANY APPLICABLE JURISDICTION, THE
TRUSTEE SHALL HAVE THE POWER TO APPOINT ONE OR MORE PERSONS TO ACT AS CO-TRUSTEE
UNDER THIS INDENTURE, WITH SUCH POWERS AS MAY BE PROVIDED IN THE INSTRUMENT OF
APPOINTMENT, AND TO VEST IN SUCH PERSON OR PERSONS ANY PROPERTY, TITLE, RIGHT OR
POWER DEEMED NECESSARY OR DESIRABLE, SUBJECT TO THE REMAINING PROVISIONS OF THIS
SECTION. BEFORE THE APPOINTMENT OF ANY CO-TRUSTEE THE TRUSTEE SHALL, IF THE
CIRCUMSTANCES SO PERMIT, CONSULT THE COMPANY AND IF ANY CO-TRUSTEE SO APPOINTED
SHALL BE A PERSON TO WHOSE APPOINTMENT THE COMPANY MIGHT REASONABLY OBJECT BY
REASON OF ANY CONFLICT OF INTEREST OR OTHER DISABILITY, A DETERMINATION MADE BY
THE TRUSTEE (AFTER CONSULTING ITS LEGAL ADVISOR IN THE APPROPRIATE JURISDICTION)

46


--------------------------------------------------------------------------------





THAT IN ITS OPINION THERE IS NO SUCH CONFLICT OF INTEREST OR OTHER DISABILITY IN
RELATION TO ANY SUCH CO-TRUSTEE SHALL BE CONCLUSIVE AND BINDING UPON THE
COMPANY.

Should any written instrument from the Company be required by any co-trustee so
appointed for more fully confirming to such co-trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Company.


(B)           EACH CO-TRUSTEE SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BE APPOINTED SUBJECT TO THE FOLLOWING TERMS:

(1)           THE RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED OR IMPOSED
UPON ANY SUCH CO-TRUSTEE SHALL NOT BE GREATER THAN THOSE CONFERRED OR IMPOSED
UPON THE TRUSTEE, AND SUCH RIGHTS AND POWERS SHALL BE EXERCISABLE ONLY JOINTLY
WITH THE TRUSTEE, EXCEPT TO THE EXTENT THAT, UNDER ANY LAW OF ANY JURISDICTION
IN WHICH ANY PARTICULAR ACT OR ACTS IS TO BE PERFORMED, THE TRUSTEE SHALL BE
INCOMPETENT OR UNQUALIFIED TO PERFORM SUCH ACT OR ACTS, IN WHICH EVENT SUCH
RIGHTS AND POWERS SHALL BE EXERCISED BY SUCH CO-TRUSTEE SUBJECT TO THE
PROVISIONS OF SECTION 613(B)(4) BELOW.

(2)           THE TRUSTEE MAY AT ANY TIME, BY AN INSTRUMENT IN WRITING EXECUTED
BY IT, ACCEPT THE RESIGNATION OF OR REMOVE ANY CO-TRUSTEE APPOINTED UNDER THIS
SECTION.

(3)           NO CO-TRUSTEE UNDER THIS INDENTURE SHALL BE LIABLE BY REASON OF
ANY ACT OR OMISSION OF ANY OTHER CO-TRUSTEE APPOINTED UNDER THIS INDENTURE.

(4)           NO POWER GIVEN TO SUCH CO-TRUSTEE SHALL BE SEPARATELY EXERCISED
HEREUNDER BY SUCH CO-TRUSTEE EXCEPT WITH THE CONSENT IN WRITING OF THE TRUSTEE.


(C)           THE PROVISIONS OF SECTION 607 HEREOF SHALL EXTEND TO ANY
CO-TRUSTEE, ITS OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS APPOINTED
HEREUNDER.


(D)           ANY ACT OF HOLDERS DELIVERED TO THE TRUSTEE SHALL BE DEEMED TO
HAVE BEEN DELIVERED TO EACH SUCH CO-TRUSTEE.


ARTICLE SEVEN


HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

SECTION 701.   Disclosure of Names and Addresses of Holders. Every Holder, by
receiving and holding the same, agrees with the Company and the Trustee that
neither the Company nor the Trustee nor any agent of either of them shall be
held accountable by reason of the disclosure of any such information as to the
names and addresses of the Holders in accordance with TIA Section 312,
regardless of the source from which such information was derived, and that the
Trustee shall not be held accountable by reason of mailing any material pursuant
to a request made under TIA Section 312(b).

 

47


--------------------------------------------------------------------------------


SECTION 702.   Reports by Trustee. Within 60 days after May 15 of each year
commencing with the first May 15 after the first issuance of Securities pursuant
to this Indenture, the Trustee shall transmit to the Holders, in the manner and
to the extent provided in TIA Section 313(c), a brief report dated as of such
May 15 if required by TIA Section 313(a).

SECTION 703.   Reports by Company.


(A)           IF AND FOR SO LONG AS THE COMPANY IS SUBJECT TO THE REPORTING
REQUIREMENTS OF SECTION 13 OR 15(D) OF THE EXCHANGE ACT AND ANY SECURITIES UNDER
THIS INDENTURE ARE OUTSTANDING, THE COMPANY SHALL FILE WITH THE COMMISSION AND
PROVIDE THE TRUSTEE AND HOLDERS OF SECURITIES UNDER SUCH INDENTURE WITH SUCH
ANNUAL REPORTS AND SUCH INFORMATION, DOCUMENTS AND OTHER REPORTS AS ARE
SPECIFIED IN SECTIONS 13 AND 15(D) OF THE EXCHANGE ACT AND APPLICABLE TO A U.S.
PERSON SUBJECT TO SUCH SECTIONS, SUCH INFORMATION, DOCUMENTS AND REPORTS TO BE
SO FILED AND PROVIDED AT THE TIMES SPECIFIED FOR THE FILING OF SUCH INFORMATION,
DOCUMENTS AND REPORTS UNDER SUCH SECTIONS.


(B)           AT ANY TIME WHEN THE COMPANY IS NOT SUBJECT TO THE REPORTING
REQUIREMENTS OF SECTION 13 OR 15(D) OF THE EXCHANGE ACT AND ANY SECURITIES UNDER
THIS INDENTURE ARE OUTSTANDING, THE COMPANY WILL PROVIDE TO THE TRUSTEE AND THE
HOLDERS OF SECURITIES:

(I)      WITHIN 90 DAYS AFTER THE END OF THE COMPANY’S FISCAL YEAR, FINANCIAL
STATEMENTS AND A MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND
RESULTS OF OPERATIONS SUBSTANTIALLY EQUIVALENT TO THAT WHICH WOULD BE REQUIRED
TO BE INCLUDED IN AN ANNUAL REPORT ON FORM 10-K OF THE COMPANY WERE THE COMPANY
SUBJECT TO AN OBLIGATION TO FILE SUCH A REPORT UNDER THE EXCHANGE ACT;

(II)     WITHIN 40 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS
IN EACH FISCAL YEAR OF THE COMPANY, FINANCIAL STATEMENTS AND A MANAGEMENT’S
DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS
SUBSTANTIALLY EQUIVALENT TO THAT WHICH WOULD BE REQUIRED TO BE INCLUDED IN A
QUARTERLY REPORT ON FORM 10-Q OF THE COMPANY WERE THE COMPANY SUBJECT TO AN
OBLIGATION TO FILE SUCH A REPORT UNDER THE EXCHANGE ACT; AND

(III)    WITHIN THE TIME PERIODS REQUIRED BY THE COMMISSION FOR ISSUERS SUBJECT
TO THE REPORTING REQUIREMENTS OF SECTION 13(D) OR 15(D) OF THE EXCHANGE ACT, THE
INFORMATION THAT WOULD BE REQUIRED TO BE FILED WITH THE COMMISSION IN CURRENT
REPORTS IN FORM 8-K (OTHER THAN IN RESPECT OF ITEMS 1.01 (IN THE CASE OF
MANAGEMENT COMPENSATION AND SIMILAR AGREEMENTS ONLY), 2.02, 3.01, 3.02, 3.03,
5.03, 5.04, 5.05, 7.01 AND 8.01 (OR ANY SUCCESSOR ITEMS TO SUCH ITEMS) UNDER
FORM 8-K) IF THE COMPANY WERE SUBJECT TO SUCH REPORTING REQUIREMENTS;

provided, however, that the reports set forth in clauses (i), (ii) and
(ii) above shall not be required to: (a) contain any certification required by
any such form or the Sarbanes-Oxley Act of 2002, (b) include separate financial
statements of any Guarantor or (c) include any exhibit; provided, further, that
any exhibit that would be required to be filed pursuant to Item 9.01 under
Form 8-K (or any successor item to such item) if the Company were subject to the
reporting requirements of Section 13(d) or 15(d) of the Exchange Act shall be
made available to the Trustee and any

48


--------------------------------------------------------------------------------




holder of Securities upon request. Additionally, substantially concurrently with
the delivery to the Trustee and the holders of the Securities of the reports
specified in (i), (ii) and (iii) above, the Company shall (A) post copies of
such reports on its website and (B) in the case of clauses (i) and (ii) above,
hold a conference call with holders of Securities covering such matters as are
reasonably customary for companies with publicly traded debt or equity
securities.


(C)           THE COMPANY ALSO SHALL COMPLY WITH THE OTHER PROVISIONS OF
SECTION 314(A) OF THE TIA.


ARTICLE EIGHT


CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

SECTION 801.   Company May Consolidate, Etc., Only on Certain Terms. The Company
shall not amalgamate or consolidate with or merge into any other Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, unless:

(1)           THE PERSON FORMED BY SUCH CONSOLIDATION OR AMALGAMATION OR INTO
WHICH THE COMPANY IS MERGED OR THE PERSON WHICH ACQUIRES BY CONVEYANCE OR
TRANSFER, OR WHICH LEASES, THE PROPERTIES AND ASSETS OF THE COMPANY
SUBSTANTIALLY AS AN ENTIRETY SHALL BE A CORPORATION, PARTNERSHIP OR TRUST
ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY
STATE THEREOF OR THE DISTRICT OF COLUMBIA AND SHALL EXPRESSLY ASSUME, BY AN
INDENTURE SUPPLEMENTAL HERETO, EXECUTED AND DELIVERED TO THE TRUSTEE, IN FORM
SATISFACTORY TO THE TRUSTEE, THE COMPANY’S OBLIGATION FOR THE DUE AND PUNCTUAL
PAYMENT OF THE PRINCIPAL OF (AND PREMIUM, IF ANY), INCLUDING REDEMPTION PRICE
AND REPAYMENT PRICE, AND INTEREST ON ALL THE SECURITIES AND THE PERFORMANCE OF
EVERY COVENANT OF THIS INDENTURE AND THE SECURITIES ON THE PART OF THE COMPANY
TO BE PERFORMED OR OBSERVED;

(2)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO EVENT OF
DEFAULT, AND NO EVENT WHICH, AFTER NOTICE OR LAPSE OF TIME OR BOTH, WOULD BECOME
AN EVENT OF DEFAULT, SHALL HAVE HAPPENED AND BE CONTINUING; AND

(3)           THE COMPANY HAS DELIVERED TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
AND AN OPINION OF COUNSEL, EACH STATING THAT SUCH AMALGAMATION, CONSOLIDATION,
MERGER, CONVEYANCE, TRANSFER OR LEASE AND SUCH SUPPLEMENTAL INDENTURE COMPLY
WITH THIS ARTICLE AND THAT ALL CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING
TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH.

This Section shall only apply to a merger, amalgamation or consolidation in
which the Company  is not the surviving corporation and to conveyances, leases
and transfers by the Company as transferor or lessor.

Successor Person Substituted. Upon any amalgamation or consolidation by the
Company with or merger by the Company into any other Person or any conveyance,
transfer or lease of the properties and assets of the Company substantially as
an entirety in accordance with Section 801, the successor Person formed by such
amalgamation or consolidation or into which the Company is merged or to which
such conveyance, transfer or lease is made

49


--------------------------------------------------------------------------------




shall succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Indenture with the same effect as if such successor
corporation had been named as the Company herein, and in the event of any such
conveyance or transfer, the Company (which term shall for this purpose mean the
Person named as the “Company” in the first paragraph of this Indenture or any
successor corporation which shall theretofore become such in the manner
described in Section 801), except in the case of a lease, shall be discharged of
all obligations and covenants under this Indenture and the Securities and may be
dissolved and liquidated.

SECTION 803.   Securities To Be Secured in Certain Events. If, as a result of
any amalgamation or consolidation of the Company with or merger of the Company
with any other Person, or upon any conveyance, lease or transfer of the property
of the Company as an entirety or substantially as an entirety to any other
Person, any properties or assets of the Company would become subject to a
mortgage, pledge, charge, security interest or other encumbrance securing Debt,
then unless such mortgage, pledge, charge, security interest or other
encumbrance could be created without equally and ratably securing the Securities
under Section 1006, the Company or such successor Person, as the case may be,
prior to or simultaneously with such amalgamation, consolidation, merger,
conveyance, lease or transfer, will, with respect to such properties or assets,
secure the Securities Outstanding hereunder (together with, if the Company shall
so determine, any other Debt of the Company now existing or hereafter created
which is not subordinate to the Securities) equally and ratably with (or prior
to) all such Debt which upon such amalgamation, consolidation, merger,
conveyance, lease or transfer is to become secured as to such properties or
assets, or will cause such Securities to be so secured; provided that for the
purpose of providing such equal and rateable or prior security, the principal
amount of Original Issue Discount Securities shall mean that amount which would
at the time of making such effective provision be due and payable pursuant to
Section 502 and the terms of such Original Issue Discount Securities upon a
declaration of acceleration of the Maturity thereof, and the extent of such
equal and ratable security shall be adjusted, to the extent permitted by law, as
and when said amount changes over time pursuant to the terms of such Original
Issue Discount Securities.


ARTICLE NINE


SUPPLEMENTAL INDENTURES

SECTION 901.   Supplemental Indentures Without Consent of Holders. Without the
consent of any Holders, the Company and the Guarantors, when authorized by or
pursuant to a Board Resolution, and the Trustee, at any time and from time to
time, may enter into one or more indentures supplemental hereto, in form
satisfactory to the Trustee, for any of the following purposes:

(1)           TO EVIDENCE THE SUCCESSION OF ANOTHER PERSON TO THE COMPANY AND
THE ASSUMPTION BY ANY SUCH SUCCESSOR OF THE COVENANTS OF THE COMPANY CONTAINED
HEREIN AND IN THE SECURITIES; OR

(2)           TO ADD TO THE COVENANTS OF THE COMPANY OR A GUARANTOR FOR THE
BENEFIT OF THE HOLDERS OF ALL OR ANY SERIES OF SECURITIES (AND IF SUCH COVENANTS
ARE TO BE FOR THE BENEFIT OF LESS THAN ALL SERIES OF SECURITIES, STATING THAT
SUCH COVENANTS ARE BEING INCLUDED

50


--------------------------------------------------------------------------------




SOLELY FOR THE BENEFIT OF SUCH SERIES) OR TO SURRENDER ANY RIGHT OR POWER HEREIN
CONFERRED UPON THE COMPANY; OR

(3)           TO ADD ANY ADDITIONAL EVENTS OF DEFAULT (AND IF SUCH EVENTS OF
DEFAULT ARE TO BE FOR THE BENEFIT OF LESS THAN ALL SERIES OF SECURITIES, STATING
THAT SUCH EVENTS OF DEFAULT ARE BEING INCLUDED SOLELY FOR THE BENEFIT OF SUCH
SERIES); OR

(4)           TO SECURE THE SECURITIES PURSUANT TO THE PROVISIONS OF
SECTION 803, 1006 OR 1007 OR OTHERWISE; OR

(5)           TO ESTABLISH THE FORM OR TERMS OF SECURITIES OF ANY SERIES AS
PERMITTED BY SECTIONS 201 AND 301; OR

(6)           TO EVIDENCE AND PROVIDE FOR THE ACCEPTANCE OF APPOINTMENT
HEREUNDER BY A SUCCESSOR TRUSTEE WITH RESPECT TO THE SECURITIES OF ONE OR MORE
SERIES AND TO ADD TO OR CHANGE ANY OF THE PROVISIONS OF THIS INDENTURE AS SHALL
BE NECESSARY TO PROVIDE FOR OR FACILITATE THE ADMINISTRATION OF THE TRUSTS
HEREUNDER BY MORE THAN ONE TRUSTEE, PURSUANT TO THE REQUIREMENTS OF
SECTION 610(B); OR

(7)           TO CLOSE THIS INDENTURE WITH RESPECT TO THE AUTHENTICATION AND
DELIVERY OF ADDITIONAL SERIES OF SECURITIES, TO CURE ANY AMBIGUITY, TO CORRECT
OR SUPPLEMENT ANY PROVISION HEREIN WHICH MAY BE DEFECTIVE OR INCONSISTENT WITH
ANY OTHER PROVISION HEREIN, OR TO MAKE ANY OTHER PROVISIONS WITH RESPECT TO
MATTERS OR QUESTIONS ARISING UNDER THIS INDENTURE; PROVIDED, HOWEVER, SUCH
ACTION SHALL NOT ADVERSELY AFFECT THE INTERESTS OF THE HOLDERS OF SECURITIES OF
ANY PARTICULAR SERIES IN ANY MATERIAL RESPECT; OR

(8)           TO COMPLY WITH ANY REQUIREMENTS OF THE COMMISSION IN ORDER TO
EFFECT AND MAINTAIN THE QUALIFICATION OF THIS INDENTURE UNDER THE TRUST
INDENTURE ACT; OR

(9)           TO SUPPLEMENT ANY OF THE PROVISIONS OF THIS INDENTURE TO THE
EXTENT NECESSARY TO PERMIT OR FACILITATE THE DEFEASANCE AND DISCHARGE OF ANY
SERIES OF SECURITIES PURSUANT TO SECTIONS 401, 1402 AND 1403; PROVIDED, HOWEVER,
SUCH ACTION SHALL NOT MATERIALLY ADVERSELY AFFECT THE INTERESTS OF ANY OF THE
HOLDERS OF SECURITIES, TAKEN AS A WHOLE; OR

(10)         TO REFLECT THE RELEASE OF A GUARANTOR FROM ITS OBLIGATIONS WITH
RESPECT TO ITS GUARANTEE PURSUANT TO SECTION 1504 OR TO ADD A GUARANTOR PURSUANT
TO SECTION 1011; OR

(11)         TO CURE ANY AMBIGUITY, DEFECT, MISTAKE OR INCONSISTENCY IN THIS
INDENTURE OR TO CONFORM THIS INDENTURE TO THE PROVISIONS OF THE “DESCRIPTION OF
NOTES” IN THE PROSPECTUS SUPPLEMENT PURSUANT TO WHICH SUCH SECURITIES WERE
ISSUED THAT ARE INTENDED TO BE A VERBATIM RECITATION OF THE PROVISIONS OF THIS
INDENTURE; PROVIDED SUCH ACTION DOES NOT MATERIALLY ADVERSELY AFFECT THE
INTERESTS OF HOLDERS, TAKEN AS A WHOLE, IN THE GOOD FAITH DETERMINATION OF THE
BOARD OF DIRECTORS.

SECTION 902.   Supplemental Indentures With Consent of Holders. With the consent
of the Holders of not less than a majority in principal amount of all
Outstanding Securities affected by such supplemental indenture, by Act of said
Holders delivered to the Company

51


--------------------------------------------------------------------------------




and the Trustee, the Company and the Guarantors, when authorized by or pursuant
to a Board Resolution, and the Trustee may enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Indenture which affect
such Securities or of modifying in any manner the rights of the Holders of such
Securities under this Indenture; provided, however, that no such supplemental
indenture shall, without the consent of the Holder of each Outstanding Security
affected thereby,

(1)           CHANGE THE STATED MATURITY OF THE PRINCIPAL OF, OR ANY INSTALLMENT
OF INTEREST ON, ANY SUCH SECURITY, OR CHANGE THE TIME AT WHICH ANY SECURITY MAY
OR SHALL BE REDEEMABLE OR REPAYABLE OR REDUCE THE PRINCIPAL AMOUNT THEREOF OR
THE RATE OF INTEREST THEREON OR ANY PREMIUM, INCLUDING REDEMPTION PRICE AND
REPAYMENT PRICE, PAYABLE UPON THE REDEMPTION OR REPAYMENT THEREOF, OR CHANGE ANY
OBLIGATION OF THE COMPANY TO PAY ADDITIONAL AMOUNTS PROVIDED FOR PURSUANT TO
SECTION 301, OR REDUCE THE AMOUNT OF THE PRINCIPAL OF AN ORIGINAL ISSUE DISCOUNT
SECURITY THAT WOULD BE DUE AND PAYABLE UPON A DECLARATION OF ACCELERATION OF THE
MATURITY THEREOF PURSUANT TO SECTION 502 OR THE AMOUNT THEREOF PROVABLE IN
BANKRUPTCY PURSUANT TO SECTION 504, OR ADVERSELY AFFECT ANY RIGHT OF REPAYMENT
AT THE OPTION OF ANY HOLDER OF ANY SECURITY, OR CHANGE ANY PLACE OF PAYMENT
WHERE, OR THE CURRENCY IN WHICH, ANY SECURITY OR ANY PREMIUM OR THE INTEREST
THEREON IS PAYABLE, OR MODIFY SECTION 508, OR

(2)           REDUCE THE PERCENTAGE IN PRINCIPAL AMOUNT OF THE OUTSTANDING
SECURITIES OF ANY SERIES, THE CONSENT OF WHOSE HOLDERS IS REQUIRED FOR ANY SUCH
SUPPLEMENTAL INDENTURE, OR THE CONSENT OF WHOSE HOLDERS IS REQUIRED FOR ANY
WAIVER OF COMPLIANCE WITH CERTAIN PROVISIONS OF THIS INDENTURE OR CERTAIN
DEFAULTS HEREUNDER AND THEIR CONSEQUENCES PROVIDED FOR IN THIS INDENTURE, OR

(3)           MODIFY ANY OF THE PROVISIONS OF THIS SECTION, SECTION 513 OR
SECTION 1008, EXCEPT TO INCREASE ANY SUCH PERCENTAGE OR TO PROVIDE THAT CERTAIN
OTHER PROVISIONS OF THIS INDENTURE CANNOT BE MODIFIED OR WAIVED WITHOUT THE
CONSENT OF THE HOLDER OF EACH OUTSTANDING SECURITY AFFECTED THEREBY, OR

(4)           RELEASE ANY GUARANTEE OTHER THAN AS PROVIDED FOR IN THIS INDENTURE
OR MODIFY ANY GUARANTEE IN ANY MANNER ADVERSE TO THE HOLDERS IN ANY MATERIAL
RESPECT.

A supplemental indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of one or more particular series of Securities, or which modifies the
rights of the Holders of Securities of such series with respect to such covenant
or other provision, shall be deemed not to affect the rights under this
Indenture of the Holders of Securities of any other series.

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed supplemental indenture, but it shall be
sufficient if such Act shall approve the substance thereof.

SECTION 903.   Execution of Supplemental Indentures. In executing, or accepting
the additional trusts created by, any supplemental indenture permitted by this
Article or

52


--------------------------------------------------------------------------------




the modifications thereby of the trusts created by this Indenture, the Trustee
shall be entitled to receive, and shall be fully protected in relying upon, an
Opinion of Counsel stating that the execution of such supplemental indenture is
authorized or permitted by this Indenture. The Trustee may, but shall not be
obligated to, enter into any such supplemental indenture which affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise.

SECTION 904.   Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and every Holder theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.

SECTION 905.   Conformity with Trust Indenture Act. Every supplemental indenture
executed pursuant to this Article shall conform to the requirements of the Trust
Indenture Act as then in effect.

SECTION 906.   Reference in Securities to Supplemental Indentures. Securities of
any series authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Trustee,
bear a notation in form approved by the Trustee as to any matter provided for in
such supplemental indenture. If the Company shall so determine, new Securities
of any series so modified as to conform, in the opinion of the Trustee and the
Company, to any such supplemental indenture may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
Outstanding Securities of such series.

SECTION 907.   Notice of Supplemental Indentures. Promptly after the execution
by the Company and the Trustee of any supplemental indenture pursuant to the
provisions of Section 902, the Company shall give notice thereof to the Holders
of each Outstanding Security so affected, pursuant to Section 106, setting forth
in general terms the substance of such supplemental indenture.


ARTICLE TEN


COVENANTS

SECTION 1001.   Payment of Principal, Premium, if any, and Interest. The Company
covenants and agrees for the benefit of each series of Securities that it will
duly and punctually pay the principal of (and premium, if any), including
Redemption Price and Repayment Price, and interest on the Securities of that
series in accordance with the terms of the Securities and this Indenture.

SECTION 1002.   Maintenance of Office or Agency. The Company will maintain in
each Place of Payment for any series of Securities an office or agency where
Securities of that series may be presented or surrendered for payment, where
Securities of that series may be surrendered for registration of transfer or
exchange and where notices and demands to or upon the Company in respect of the
Securities of that series and this Indenture may be served.

53


--------------------------------------------------------------------------------




The Company may also from time to time designate one or more other offices or
agencies where the Securities of one or more series may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in accordance with the requirements set forth above for Securities of any series
for such purposes. The Company will give prompt written notice to the Trustee of
any such designation or rescission and of any change in the location of any such
other office or agency. Unless otherwise specified with respect to any
Securities as contemplated by Section 301 with respect to a series of
Securities, the Company hereby designates as a Place of Payment for each series
of Securities the Corporate Trust Office, and initially appoints the Trustee at
the Corporate Trust Office as Paying Agent in such Place of Payment and as its
agent to receive all presentations, surrenders, notices and demands.

SECTION 1003.   Money for Securities Payments to Be Held in Trust. If the
Company shall at any time act as its own Paying Agent with respect to any series
of Securities, it will, on or before each due date of the principal of (and
premium, if any), including Redemption Price and Repayment Price, or interest on
any of the Securities of that series, segregate and hold in trust for the
benefit of the Persons entitled thereto a sum in the currency in which the
Securities of such series are payable (except as otherwise specified pursuant to
Section 301 for the Securities of such series) sufficient to pay the principal
(and premium, if any) or interest so becoming due until such sums shall be paid
to such Persons or otherwise disposed of as herein provided and will promptly
notify the Trustee of its action or failure so to act.

Whenever the Company shall have one or more Paying Agents for any series of
Securities, it will, prior to or on each due date of the principal of (and
premium, if any) or interest on any Securities of that series, deposit with a
Paying Agent a sum (in the currency described in the preceding paragraph)
sufficient to pay the principal (and premium, if any) or interest so becoming
due, such sum to be held in trust for the benefit of the Persons entitled to
such principal, premium or interest, and (unless such Paying Agent is the
Trustee) the Company will promptly notify the Trustee of its action or failure
so to act.

The Company will cause each Paying Agent (other than the Trustee) for any series
of Securities to execute and deliver to the Trustee an instrument in which such
Paying Agent shall agree with the Trustee, subject to the provisions of this
Section, that such Paying Agent will:

(1)           HOLD ALL SUMS HELD BY IT FOR THE PAYMENT OF THE PRINCIPAL OF (AND
PREMIUM, IF ANY) AND INTEREST ON SECURITIES OF SUCH SERIES IN TRUST FOR THE
BENEFIT OF THE PERSONS ENTITLED THERETO UNTIL SUCH SUMS SHALL BE PAID TO SUCH
PERSONS OR OTHERWISE DISPOSED OF AS HEREIN PROVIDED;

(2)           GIVE THE TRUSTEE NOTICE OF ANY DEFAULT BY THE COMPANY (OR ANY
OTHER OBLIGOR UPON THE SECURITIES OF SUCH SERIES) IN THE MAKING OF ANY PAYMENT
OF PRINCIPAL OF (OR PREMIUM, IF ANY) OR INTEREST ON THE SECURITIES OF SUCH
SERIES; AND

54


--------------------------------------------------------------------------------




(3)           AT ANY TIME DURING THE CONTINUANCE OF ANY SUCH DEFAULT, UPON THE
WRITTEN REQUEST OF THE TRUSTEE, FORTHWITH PAY TO THE TRUSTEE ALL SUMS SO HELD IN
TRUST BY SUCH PAYING AGENT.

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which sums were held by the Company or such Paying Agent;
and, upon such payment by any Paying Agent to the Trustee, such Paying Agent
shall be released from all further liability with respect to such sums.

Except as provided in the Securities of any series, any money deposited with the
Trustee or any Paying Agent, or then held by the Company, in trust for the
payment of the principal of (and premium, if any) or interest on any Security of
any series and remaining unclaimed for two years after such principal (and
premium, if any) or interest has become due and payable shall be paid to the
Company on Company Request, or (if then held by the Company) shall be discharged
from such trust; and the Holder of such Security shall thereafter, as an
unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease; provided, however, that the Trustee or such Paying Agent, before being
required to make any such repayment, may at the expense of the Company cause to
be published once, in an Authorized Newspaper, notice that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
30 days from the date of such publication, any unclaimed balance of such money
then remaining will be repaid to the Company.

SECTION 1004.   Statement as to Compliance. The Company will deliver to the
Trustee, within 120 days after the end of each fiscal year, a brief certificate
from the principal executive officer, principal financial officer or principal
accounting officer as to his or her knowledge of the Company’s compliance with
all conditions and covenants under this Indenture.

SECTION 1005.   Existence. Subject to Article Eight, the Company will do or
cause to be done all things necessary to preserve and keep in full force and
effect its existence and its rights (charter and statutory) and franchises;
provided, however, that the Company shall not be required to preserve any such
right or franchise if the Company shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Company and its
Subsidiaries as a whole and that the loss thereof is not disadvantageous in any
material respect to the Holders.

SECTION 1006.   Negative Pledge.


(A)           FOR SO LONG AS ANY OF THE SECURITIES ARE OUTSTANDING, THE COMPANY
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CREATE ANY SECURITY INTEREST ON
ANY OF ITS PROPERTY OR ASSETS (INCLUDING CAPITAL STOCK), WHETHER OWNED ON THE
DATE HEREOF OR HEREAFTER ACQUIRED, TO SECURE ANY DEBT UNLESS IT SHALL SECURE
EQUALLY AND RATABLY WITH SUCH DEBT ALL SECURITIES THEN OUTSTANDING FOR SO LONG
AS SUCH OBLIGATION IS SO SECURED; PROVIDED THAT THIS COVENANT SHALL NOT HINDER
OR PREVENT

55


--------------------------------------------------------------------------------





THE SALE OF ANY PROPERTY OR ASSETS OF THE COMPANY (EXCEPT IN THE CASE OF A SALE
IN CONNECTION WITH A TRANSACTION PROHIBITED BY SECTION 1007) OR HINDER OR
PREVENT:

(I)      SECURITY INTERESTS EXISTING ON THE DATE OF INITIAL ISSUANCE OF THE
SECURITIES;

(II)     SECURITY INTERESTS ON ANY PROPERTY, CAPITAL STOCK, OR OTHER ASSETS
EXISTING AT THE TIME OF ACQUISITION THEREOF BY THE COMPANY OR ANY SUBSIDIARY;

(III)    SECURITY INTERESTS ON PROPERTY, CAPITAL STOCK, OR OTHER ASSETS OF A
CORPORATION OR OTHER ENTITY EXISTING AT THE TIME SUCH CORPORATION OR OTHER
ENTITY IS MERGED INTO OR CONSOLIDATED WITH THE COMPANY OR ANY SUBSIDIARY OR AT
THE TIME OF A SALE, LEASE OR OTHER DISPOSITION OF THE PROPERTIES OF A
CORPORATION OR OTHER ENTITY AS AN ENTIRETY OR SUBSTANTIALLY AS AN ENTIRETY TO
THE COMPANY OR ANY SUBSIDIARY;

(IV)    SECURITY INTERESTS ON PROPERTY, CAPITAL STOCK OR OTHER ASSETS (“SECURED
PROJECTS”) ACQUIRED, CONSTRUCTED OR IMPROVED BY THE COMPANY OR ANY SUBSIDIARY
AFTER THE INITIAL ISSUANCE OF THE SECURITIES WHICH ARE CREATED OR ASSUMED
CONTEMPORANEOUSLY WITH, OR WITHIN 270 DAYS AFTER, SUCH ACQUISITION (OR, IN THE
CASE OF PROPERTY OR OTHER ASSETS CONSTRUCTED OR IMPROVED, WITHIN 270 DAYS AFTER
THE COMPLETION OR COMMENCEMENT OF COMMERCIAL OPERATION OF SUCH PROPERTY OR OTHER
ASSETS, WHICHEVER IS LATER) TO SECURE OR PROVIDE FOR THE PAYMENT OF ANY PART OF
THE PURCHASE PRICE OF SUCH PROPERTY, CAPITAL STOCK, OR OTHER ASSETS OR COST OF
SUCH CONSTRUCTION OR IMPROVEMENT; PROVIDED THAT IF A COMMITMENT TO SO FINANCE
SUCH A PAYMENT IS OBTAINED PRIOR TO OR WITHIN SUCH 270-DAY PERIOD AND THE
RELATED SECURITY INTEREST IS CREATED WITHIN 90 DAYS AFTER THE EXPIRATION OF THE
270-DAY PERIOD, THE APPLICABLE SECURITY INTEREST SHALL BE DEEMED TO BE INCLUDED
IN THIS CLAUSE (IV);

(V)     SECURITY INTERESTS SECURING DEBT ISSUED PURSUANT TO A  RECEIVABLES
FACILITY OR SIMILAR CREDIT ARRANGEMENT WHICH PROVIDES FOR DEBT ISSUED BY THE
COMPANY OR ANY SUBSIDIARY THEREUNDER AND INTEREST THEREON AND RELATED
OBLIGATIONS TO BE SECURED BY A PLEDGE OF RECEIVABLES OF THE COMPANY OR ANY
SUBSIDIARY IN ACCORDANCE WITH AN INDENTURE OR OTHER AGREEMENT;

(VI)    THE GRANTING OF ANY SECURITY, WHETHER BY WAY OF LETTER OF CREDIT, SURETY
BOND OR OTHERWISE, WHICH IS POSTED OR GRANTED PURSUANT TO A COURT ORDER OR
AGREEMENT WITH A THIRD PERSON IN THE CONTEXT OF A DISPUTE BY THE COMPANY OR ANY
SUBSIDIARY OF THE CLAIMS BY A THIRD PERSON PURPORTEDLY ARISING IN THE ORDINARY
COURSE OF BUSINESS OF, OR INCIDENT TO CURRENT CONSTRUCTION BY, THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY;

(VII)   THE DEPOSIT OF CASH, LETTERS OF CREDIT, SURETY BONDS, LABOR AND MATERIAL
BONDS, OR ANY OTHER SECURITY IN CONNECTION WITH CONTRACTS (OTHER THAN FOR THE
PAYMENT OF DEBT) OR TENDERS IN THE ORDINARY COURSE OF BUSINESS OR TO SECURE
MARGIN ACCOUNTS IN THE ORDINARY COURSE OF BUSINESS, WORKMEN’S COMPENSATION,
SURETY OR APPEAL BONDS, COSTS OF LITIGATION REQUIRED BY LAW, PUBLIC AND
STATUTORY OBLIGATIONS, LIENS OR CLAIMS WHETHER ARISING AT COMMON LAW, EQUITY OR
PURSUANT TO STATUTE WHETHER INCIDENT TO CURRENT CONSTRUCTION OR OTHERWISE,
INCLUDING BUT NOT LIMITED TO MECHANICS’, WORKMEN’S, CARRIERS’ AND OTHER SIMILAR
LIENS;

56


--------------------------------------------------------------------------------




(VIII)  SECURITY INTERESTS SECURING DEBT OR OTHER OBLIGATIONS OF A SUBSIDIARY
OWING TO THE COMPANY OR A WHOLLY-OWNED SUBSIDIARY;

(IX)    SECURITY INTERESTS ON OR OTHER CONVEYANCES OF PROPERTY OR OTHER ASSETS
OWNED BY THE COMPANY OR ANY SUBSIDIARY IN FAVOR OF THE UNITED STATES OF AMERICA
OR ANY STATE, TERRITORY OR POSSESSION THEREOF (OR THE DISTRICT OF COLUMBIA), THE
GOVERNMENT OF CANADA OR ANY PROVINCE OR TERRITORY THEREOF OR ANY MEMBER COUNTRY
IN THE EUROPEAN UNION, OR ANY DEPARTMENT, AGENCY, INSTRUMENTALITY OR POLITICAL
SUBDIVISION OF THE UNITED STATES OF AMERICA OR ANY STATE, TERRITORY OR
POSSESSION THEREOF (OR THE DISTRICT OF COLUMBIA), THE GOVERNMENT OF CANADA OR
ANY PROVINCE OR TERRITORY THEREOF OR ANY MEMBER COUNTRY IN THE EUROPEAN UNION,
TO SECURE PARTIAL, PROGRESS, ADVANCE OR OTHER PAYMENTS PURSUANT TO ANY CONTRACT
OR STATUTE OR TO SECURE ANY DEBT INCURRED FOR THE PURPOSE OF FINANCING ALL OR
ANY PART OF THE PURCHASE PRICE OR THE COST OF CONSTRUCTION OR IMPROVEMENT OF THE
PROPERTY SUBJECT TO SUCH SECURITY INTERESTS; OR

(X)     ANY EXTENSION, RENEWAL OR REPLACEMENT (OR SUCCESSIVE EXTENSIONS,
RENEWALS OR REPLACEMENTS), IN WHOLE OR IN PART, OF ANY SECURITY INTEREST
REFERRED TO IN THE FOREGOING CLAUSES (I) TO (IX), INCLUSIVE, WITHOUT INCREASE OF
THE PRINCIPAL OF THE DEBT SECURED THEREBY (PLUS THE AGGREGATE AMOUNT OF
PREMIUMS, COSTS AND EXPENSES PAID OR INCURRED IN CONNECTION WITH SUCH EXTENSION,
RENEWAL OR REPLACEMENT); PROVIDED, HOWEVER, THAT SUCH EXTENSION, RENEWAL OR
REPLACEMENT SHALL BE LIMITED TO ALL OR A PART OF THE PROPERTY OR OTHER ASSETS
WHICH SECURED THE SECURITY INTEREST SO EXTENDED, RENEWED OR REPLACED (PLUS
IMPROVEMENTS ON SUCH PROPERTY OR OTHER ASSETS); AND PROVIDED, FURTHER, THAT ANY
SECURITY INTEREST PERMITTED BY ANY OF THE FOREGOING CLAUSES (I) TO (IX),
INCLUSIVE, OF THIS SECTION 1006 SHALL NOT EXTEND TO OR COVER ANY PROPERTY OF THE
COMPANY OR ANY SUBSIDIARY OTHER THAN THE PROPERTY SPECIFIED IN SUCH CLAUSES AND
IMPROVEMENTS THERETO.


(B)           NOTWITHSTANDING THE FOREGOING PROVISIONS OR THE PROVISIONS OF
SECTION 1007, THE COMPANY OR ANY SUBSIDIARY MAY ISSUE, INCUR, CREATE, ASSUME OR
GUARANTEE DEBT SECURED BY SECURITY INTERESTS WHICH WOULD OTHERWISE BE SUBJECT TO
THE FOREGOING RESTRICTIONS AND ENTER INTO ANY SALE/LEASEBACK TRANSACTION THAT
WOULD OTHERWISE BE PROHIBITED BY SECTION 1007 IN AN AGGREGATE AMOUNT WHICH,
TOGETHER (BUT WITHOUT DUPLICATION) WITH (X) ALL OTHER OUTSTANDING DEBT OF THE
COMPANY AND EACH SUBSIDIARY OR ANY OF THEM WHICH (IF ORIGINALLY ISSUED,
INCURRED, CREATED, ASSUMED OR GUARANTEED AT SUCH TIME) WOULD OTHERWISE BE
SUBJECT TO THE FOREGOING RESTRICTIONS AFTER GIVING EFFECT TO SECTIONS
1006(A)(I) THROUGH 1006(A)(X) ABOVE, (Y) THE AGGREGATE ATTRIBUTABLE DEBT OF ALL
SUCH SALE/LEASEBACK TRANSACTIONS OF THE COMPANY AND EACH SUBSIDIARY OR ANY OF
THEM AT ANY ONE TIME OUTSTANDING (OTHER THAN ANY ATTRIBUTABLE DEBT RELATING TO
SALE/LEASEBACK TRANSACTIONS PURSUANT TO, AND IN COMPLIANCE WITH,
SECTION 1007(B)) AND (Z) FOLLOWING A FALL-AWAY EVENT, THE AGGREGATE DEBT OF
SUBSIDIARIES OF THE COMPANY PURSUANT TO SECTION 1010(B), DOES NOT AT THE TIME
EXCEED 15% OF CONSOLIDATED NET TANGIBLE ASSETS OF THE COMPANY.

SECTION 1007.   Limitation on Sale/Leaseback Transactions.


(A)           THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY SUBSIDIARY TO,
ENTER INTO ANY SALE/LEASEBACK TRANSACTION WITH RESPECT TO ANY PROPERTY UNLESS
(I) THE COMPANY OR SUCH SUBSIDIARY WOULD BE ENTITLED TO CREATE SECURITY
INTERESTS ON SUCH PROPERTY SECURING THE

57


--------------------------------------------------------------------------------





ATTRIBUTABLE DEBT RELATING TO SUCH SALE/LEASEBACK TRANSACTION WITHOUT EQUALLY
AND RATABLY SECURING THE SECURITIES PURSUANT TO SECTION 1006 OR (II) THE NET
CASH PROCEEDS RECEIVED BY THE COMPANY OR ANY SUBSIDIARY IN CONNECTION WITH SUCH
SALE/LEASEBACK TRANSACTION ARE AT LEAST EQUAL TO THE FAIR MARKET VALUE (WHICH
FAIR MARKET VALUE, IN THE CASE OF ANY SUCH SALE/LEASEBACK TRANSACTION WITH NET
CASH PROCEEDS IN EXCESS OF $10 MILLION, SHALL BE DETERMINED BY THE BOARD OF
DIRECTORS (OR ANY DULY AUTHORIZED COMMITTEE THEREOF) OF THE COMPANY OR, AS THE
CASE MAY BE, SUCH SUBSIDIARY) OF SUCH PROPERTY, AND THE COMPANY OR SUCH
SUBSIDIARY SHALL APPLY OR CAUSE TO BE APPLIED, IN THE CASE OF A SALE OR TRANSFER
FOR CASH, AN AMOUNT EQUAL TO THE NET PROCEEDS THEREOF AND, IN THE CASE OF A SALE
OR TRANSFER OTHERWISE THAN FOR CASH, AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF
THE PROPERTY SO LEASED, TO THE RETIREMENT, WITHIN 180 DAYS AFTER THE EFFECTIVE
DATE OF SUCH SALE/LEASEBACK TRANSACTION, OF THE SECURITIES OR DEBT OF THE
COMPANY RANKING ON A PARITY WITH THE SECURITIES AND OWING TO A PERSON OTHER THAN
THE COMPANY OR ANY AFFILIATE OF THE COMPANY OR TO THE CONSTRUCTION OR
IMPROVEMENT OF REAL PROPERTY OR PERSONAL PROPERTY USED IN THE ORDINARY COURSE OF
BUSINESS.


(B)           THE RESTRICTIONS IN SECTION 1007(A) SHALL NOT APPLY TO
TRANSACTIONS BETWEEN THE COMPANY AND A JOINT VENTURE, PARTNERSHIP OR OTHER
ASSOCIATION OR AFFILIATION IN WHICH THE COMPANY HAS AT LEAST A 50% INTEREST,
DIRECTLY OR INDIRECTLY ENTERED INTO FOR OPERATIONAL OR STRATEGIC REASONS;
PROVIDED, HOWEVER, THAT THE AGGREGATE ATTRIBUTABLE DEBT OF ALL SALE/LEASEBACK
TRANSACTIONS OF THE COMPANY AND EACH SUBSIDIARY OR ANY OF THEM INCURRED PURSUANT
TO THIS SECTION 1007(B) DOES NOT AT ANY ONE TIME IN THE AGGREGATE EXCEED 15% OF
CONSOLIDATED NET TANGIBLE ASSETS OF THE COMPANY.

SECTION 1008.   Waiver of Certain Covenants. The Company may omit in any
particular instance to comply with any term, provision or condition set forth in
Section 803, 1006 or 1007 if the Holders of at least a majority in principal
amount of all Outstanding Securities affected by such term, provision or
covenant by Act of such Holders, waive such compliance in such instance with
such term, provision or condition, but no such waiver shall extend to or affect
such term, provision or condition except to the extent so expressly waived, and,
until such waiver shall become effective, the obligations of the Company and the
duties of the Trustee in respect of any such term, provision or condition shall
remain in full force and effect.


SECTION 1009.   CHANGE OF CONTROL OFFER.

Upon the occurrence of a Change of Control, each Holder will have the right to
require that the Company purchase all or a portion of such Holder’s Securities
pursuant to the offer described below (the “Change of Control Offer”) at a
Purchase Price equal to 101% of the principal amount thereof plus accrued
interest to, but not including, the date of purchase.

In the event that the Company shall be required to commence a Change of Control
Offer, it shall follow the procedures specified below.

Within 30 days following the date upon which the Change of Control occurred, the
Company must send a notice to each Holder, with a copy to the Trustee. The
notice shall contain all instructions and materials necessary to enable such
Holders to tender Securities pursuant to the Change of Control Offer. The Change
of Control Offer shall be made to all Holders. The notice, which shall govern
the terms of the Change of Control Offer, shall state:

 

58


--------------------------------------------------------------------------------


(a)           the transaction or transactions that constitute the Change of
Control, providing information, to the extent publicly available, regarding the
Person or Persons acquiring control, and stating that the Change of Control
Offer is being made pursuant to this Section 1009 and that, to the extent
lawful, all Securities tendered will be accepted for payment;

(b)           the Purchase Price and the Purchase Date, which must be no earlier
than 30 days nor later than 60 days from the date such notice is mailed, other
than as may be required by law (the “Change of Control Payment Date”);

(c)           that any Security not properly tendered or otherwise not accepted
for repurchase will continue to accrue interest;

(d)           that, unless the Company defaults in the payment of the amount due
on the Change of Control Payment Date, all Securities or portions thereof
accepted for repurchase pursuant to the Change of Control Offer shall cease to
accrue interest after the Change of Control Payment Date;

(e)           that Holders electing to have a Security purchased pursuant to a
Change of Control Offer will be required to surrender the Security, with the
form entitled “Option of Holder to Elect Purchase” on the reverse of the
Security completed, or transfer by book-entry transfer, to the Company, a
Depositary, if appointed by the Company, or a Paying Agent at the address
specified in the notice prior to the close of business on the third Business Day
prior to the Change of Control Payment Date;

(f)            that Holders will be entitled to withdraw their election if the
Company, the Depositary or the Paying Agent, as the case may be, receives, not
later than the Change of Control Offer Payment Date, a telegram, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Securities delivered for repurchase, and a statement that such Holder
is withdrawing his election to have the Securities redeemed in whole or in part;
and

(g)           that Holders whose Securities are being repurchased only in part
will be issued new Securities in principal amount equal to the unpurchased
portion of the Securities surrendered; provided, however, that each Security
Purchased and each new Security issued shall be in a principal amount equal to
$2,000 or an integral multiple of $1,000 thereof.

On or before the Change of Control Payment Date, the Company shall to the extent
lawful, (i) accept for payment all Securities or portions thereof properly
tendered pursuant to the Change of Control Offer, (ii) deposit with the Paying
Agent an amount equal to the Purchase Price, together with accrued and unpaid
interest thereon to the Change of Control Payment Date in respect of all
Securities or portions thereof so tendered and accepted for repurchase and
(iii) deliver or cause to be delivered to the Trustee the Securities so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Securities or portions thereof being repurchased by the Company. The Paying
Agent shall promptly (but in any case not later than five days after the Change
of Control Payment Date) mail to each Holder of Securities so repurchased the
amount due in connection with such Securities, and the Company shall promptly
issue a new Security, and the Trustee, upon written request from the Company in
the form of an Officers’ Certificate shall authenticate and mail or deliver (or
cause to transfer by book entry) to each

59


--------------------------------------------------------------------------------




relevant Holder a new Security, in a principal amount equal to any unpurchased
portion of the Securities surrendered to the Holder thereof; provided that each
such new Security shall be in a principal amount of $2,000 or an integral
multiple of $1,000 thereof. The Company shall publicly announce the results of
the Change of Control Offer on or as soon as practicable after the Change of
Control Payment Date.

Notwithstanding the foregoing, the Company will not be required to make a Change
of Control Offer upon a Change of Control if a third party makes the Change of
Control Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Indenture applicable to a Change of Control Offer
made by the Company and purchases all Securities validly tendered and not
withdrawn under such Change of Control Offer.

If the Change of Control Payment Date is on or after an interest record date and
on or before the related interest payment date, any accrued and unpaid interest
to the Change of Control Payment Date shall be paid to the Person in whose name
a Security is registered at the close of business on such record date, and no
additional interest shall be payable to Holders pursuant to the Change of
Control Offer.

To the extent that the provisions of any securities laws or regulations conflict
with this Section 1009, the Company shall comply with the applicable securities
laws and regulations and shall not be deemed to have breached its obligations
under this Section 1009 by virtue thereof.


SECTION 1010.             LIMITATION ON DEBT OF SUBSIDIARIES.


(A)           AT ALL TIMES FOLLOWING THE OCCURRENCE OF A FALL-AWAY EVENT, THE
COMPANY SHALL NOT PERMIT ANY SUBSIDIARY OF THE COMPANY TO ISSUE, INCUR, CREATE,
ASSUME, OR GUARANTEE ANY DEBT EXCEPT FOR:

(1)           Debt secured by a Security Interest permitted by Section 1006;

(2)           Debt of a corporation or other entity existing at the time such
corporation or other entity is merged into or consolidated with any Subsidiary
or at the time of a sale, lease or other disposition of the properties of such
corporation or other entity as an entirety or substantially as an entirety to
any Subsidiary of the Company;

(3)           Debt of a Subsidiary of the Company with respect to which the
proceeds are applied by such Subsidiary to acquire, construct or improve
property, the majority of the Capital Stock of a Person, or other assets
incurred after the initial issuance of the Securities and contemporaneously
with, or within 270 days after, such acquisition (or, in the case of property or
other assets constructed or improved, within 270 days after the completion or
commencement of commercial operation of such property or other assets, whichever
is later);

(4)           Debt of a Subsidiary of the Company owing to the Company or a
wholly-owned Subsidiary of the Company; provided that if any person other than
the Company or a wholly-owned Subsidiary of the Company owns or holds any such
Debt, such Debt shall be

60


--------------------------------------------------------------------------------




deemed to be incurred as of the date such Debt becomes owned or held by such
person and such incurrence shall not be permitted pursuant to this clause (4);

(5)           Debt of a non-Domestic Subsidiary with respect to which neither
the Company nor any of its Domestic Subsidiaries has provided any guarantee or
other credit support; and

(6)           the extension, renewal or replacement (or successive extensions,
renewals or replacements) by a Subsidiary of the Company, in whole or in part,
of any Debt of such Subsidiary referred to in the foregoing clauses (1) to (5),
inclusive, or the next sentence without increase of the principal of such Debt
or change of the obligor or obligors with respect to such Debt (plus the
aggregate amount of premiums, costs and expenses paid or incurred in connection
with such extension, renewal or replacement).


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 1010(A), ANY SUBSIDIARY
OF THE COMPANY MAY ISSUE, INCUR, CREATE, ASSUME, OR GUARANTEE DEBT THAT WOULD
OTHERWISE BE SUBJECT TO THE RESTRICTIONS IN SECTION 1010(A) IN AN AGGREGATE
PRINCIPAL AMOUNT THAT, TOGETHER (BUT WITHOUT DUPLICATION) WITH (A) ALL OTHER
DEBT OF THE COMPANY’S SUBSIDIARIES THAT WOULD OTHERWISE BE SUBJECT TO THE
RESTRICTIONS IN SECTION 1010(A) AFTER GIVING EFFECT TO THE PROVISIONS OF
SECTION 1010(A)(1) THROUGH 1010(A)(6) ABOVE AND (B) THE AGGREGATE DEBT AND
ATTRIBUTABLE DEBT OF THE COMPANY AND ITS SUBSIDIARIES OUTSTANDING PURSUANT TO
SECTION 1006(B) (OTHER THAN ANY ATTRIBUTABLE DEBT RELATING TO SALE/LEASEBACK
TRANSACTIONS PURSUANT TO, AND IN COMPLIANCE WITH, SECTION 1007(B)), DOES NOT AT
ANY ONE TIME EXCEED 15% OF CONSOLIDATED NET TANGIBLE ASSETS OF THE COMPANY.


SECTION 1011.             ADDITIONAL SUBSIDIARY GUARANTEES.


(A)           AT ALL TIMES PRIOR TO THE OCCURRENCE OF A FALL-AWAY EVENT, IF THE
COMPANY OR ANY OF ITS SUBSIDIARIES TRANSFERS OR CAUSES TO BE TRANSFERRED ANY
PROPERTY, IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS, IN EXCESS OF
$500,000 TO ANY DOMESTIC SUBSIDIARY THAT IS NOT A GUARANTOR, OR IF THE COMPANY
OR ANY OF ITS SUBSIDIARIES SHALL ORGANIZE, ACQUIRE OR OTHERWISE INVEST IN A
DOMESTIC SUBSIDIARY HAVING TOTAL ASSETS WITH A FAIR MARKET VALUE IN EXCESS OF
$500,000, THEN SUCH TRANSFEREE OR ACQUIRED OR OTHER DOMESTIC SUBSIDIARY SHALL:

(I)      EXECUTE AND DELIVER, WITHIN 30 BUSINESS DAYS, TO THE TRUSTEE A
SUPPLEMENTAL INDENTURE IN FORM REASONABLY SATISFACTORY TO THE TRUSTEE PURSUANT
TO WHICH SUCH DOMESTIC SUBSIDIARY SHALL UNCONDITIONALLY GUARANTEE ALL OF THE
COMPANY’S OBLIGATIONS UNDER THE SECURITIES AND THIS INDENTURE ON THE TERMS SET
FORTH IN THIS INDENTURE; AND

(II)     DELIVER TO THE TRUSTEE AN OPINION OF COUNSEL THAT SUCH SUPPLEMENTAL
INDENTURE HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH DOMESTIC
SUBSIDIARY AND CONSTITUTES A LEGAL, VALID, BINDING AND ENFORCEABLE OBLIGATION OF
SUCH DOMESTIC SUBSIDIARY.


(B)           THEREAFTER, SUCH SUBSIDIARY SHALL BE A GUARANTOR FOR ALL PURPOSES
OF THIS INDENTURE.

61


--------------------------------------------------------------------------------





(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 1011, NONE OF
THE FOREIGN HOLDING COMPANIES, CROMPTON & KNOWLES RECEIVABLES CORPORATION AND
ASSURED INSURANCE COMPANY WILL BE A GUARANTOR UNLESS SUCH ENTITY (I) ENGAGES IN
ANY BUSINESS OTHER THAN ACTING AS A HOLDING COMPANY FOR NON-DOMESTIC
SUBSIDIARIES OF THE COMPANY (IN THE CASE OF A FOREIGN HOLDING COMPANY), OWNS ANY
MATERIAL ASSETS OR HAS ANY MATERIAL LIABILITIES OTHER THAN IN CONNECTION WITH
ITS ACTIVITIES AS A SPECIAL PURPOSE VEHICLE TO FACILITATE A RECEIVABLES
SECURITIZATION PROGRAM OF THE COMPANY OR ITS SUBSIDIARIES (IN THE CASE OF
CROMPTON & KNOWLES RECEIVABLES CORPORATION) OR CEASES TO TRANSACT SUBSTANTIALLY
ALL OF ITS BUSINESS AS AN INSURANCE ENTITY (IN THE CASE OF ASSURED INSURANCE
COMPANY) OR (II) GUARANTEES OR OTHERWISE BECOMES OBLIGATED WITH RESPECT TO OR
PROVIDES COLLATERAL FOR ANY OTHER DEBT OF THE COMPANY OR A DOMESTIC SUBSIDIARY
OF THE COMPANY.


ARTICLE ELEVEN

REDEMPTION OF SECURITIES

SECTION 1101.     Applicability of Article. Securities of any series which are
redeemable before their Stated Maturity shall be redeemable in accordance with
the terms of such Securities and (except as otherwise specified as contemplated
by Section 301 for Securities of any series) in accordance with this
Article Eleven.

SECTION 1102.     Election to Redeem; Notice to Trustee. The election of the
Company to redeem any Securities shall be evidenced by or pursuant to a Board
Resolution. In case of any redemption at the election of the Company of less
than all the Securities of any series, the Company shall, at least 60 days prior
to the Redemption Date fixed by the Company (unless a shorter notice shall be
satisfactory to the Trustee), notify the Trustee of such Redemption Date, the
Redemption Price, and of the principal amount of Securities of such series to be
redeemed and shall deliver to the Trustee such documentation and records as
shall enable the Trustee to select the Securities to be redeemed pursuant to
Section 1103. In the case of any redemption of Securities prior to the
expiration of any restriction on such redemption provided in the terms of such
Securities or elsewhere in this Indenture, the Company shall furnish the Trustee
with an Officers’ Certificate evidencing compliance with such restriction.

SECTION 1103.     Selection by Trustee of Securities to Be Redeemed. If fewer
than all the Securities of any series are to be redeemed, the particular
Securities to be redeemed shall be selected not more than 60 days prior to the
Redemption Date by the Trustee, from the Outstanding Securities of such series
not previously called for redemption, on a pro rata basis, by lot or by such
method as the Trustee shall deem fair and appropriate and which may provide for
the selection for redemption of portions of the principal of Securities of such
series; provided, however, that no Securities of $1,000 or less shall be
redeemed in part.

The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption and, in the case of any Securities selected for partial
redemption, the principal amount thereof to be redeemed.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed

62


--------------------------------------------------------------------------------




or to be redeemed only in part, to the portion of the principal amount of such
Securities which has been or is to be redeemed.

SECTION 1104.     Notice of Redemption. Except as otherwise specified as
contemplated by Section 301, notice of redemption shall be given in the manner
provided in Section 106 not less than 30 nor more than 60 days prior to the
Redemption Date, to each Holder of Securities to be redeemed.

All notices of redemption shall state:

(1)           THE REDEMPTION DATE,

(2)           THE REDEMPTION PRICE,

(3)           IF LESS THAN ALL THE OUTSTANDING SECURITIES OF ANY SERIES ARE TO
BE REDEEMED, THE IDENTIFICATION (AND, IN THE CASE OF PARTIAL REDEMPTION, THE
PRINCIPAL AMOUNTS) OF THE PARTICULAR SECURITIES TO BE REDEEMED,

(4)           THAT ON THE REDEMPTION DATE THE REDEMPTION PRICE (TOGETHER WITH
ACCRUED INTEREST, IF ANY, TO, BUT NOT INCLUDING, THE REDEMPTION DATE PAYABLE AS
PROVIDED IN SECTION 1106) WILL BECOME DUE AND PAYABLE UPON EACH SUCH SECURITY,
OR THE PORTION THEREOF, TO BE REDEEMED AND, IF APPLICABLE, THAT INTEREST THEREON
WILL CEASE TO ACCRUE ON AND AFTER SAID DATE,

(5)           THE PLACE OR PLACES WHERE SUCH SECURITIES MATURING AFTER THE
REDEMPTION DATE, ARE TO BE SURRENDERED FOR PAYMENT OF THE REDEMPTION PRICE, AND

(6)           THE PARAGRAPH OF THE SECURITIES AND OR SECTION OF THIS INDENTURE
PURSUANT TO WHICH THE SECURITIES CALLED FOR REDEMPTION ARE BEING REDEEMED.

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request, by the Trustee in
the name and at the expense of the Company; provided, however, that the Company
has delivered to the Trustee at least 45 days prior to the Redemption Date (or
such shorter period as the Trustee may agree), an Officers’ Certificate
requesting that the Trustee give such notice and setting forth the information
to be stated in such notice as provided in the preceding paragraph.

SECTION 1105.     Deposit of Redemption Price. Prior to any Redemption Date, the
Company shall deposit with the Trustee or with a Paying Agent (or, if the
Company is acting as its own Paying Agent, segregate and hold in trust as
provided in Section 1003) an amount of money in the currency in which the
Securities of such series are payable (except as otherwise specified pursuant to
Section 301 for the Securities of such series) sufficient to pay the Redemption
Price of, and accrued interest on, all the Securities which are to be redeemed
on that date.

SECTION 1106.     Securities Payable on Redemption Date. Notice of redemption
having been given as aforesaid, the Securities so to be redeemed shall, on the
Redemption Date, become due and payable at the Redemption Price therein
specified in the currency in which the

63


--------------------------------------------------------------------------------




Securities of such series are payable (except as otherwise specified pursuant to
Section 301 for the Securities of such Series) (together with accrued interest,
if any, to the Redemption Date), and from and after such date (unless the
Company shall default in the payment of the Redemption Price and accrued
interest) such Securities shall, if the same were interest bearing, cease to
bear interest. Upon surrender of any such Security for redemption in accordance
with said notice, such Security shall be paid by the Company at the Redemption
Price, together with accrued interest, if any, to the Redemption Date; provided,
however, that installments of interest on Securities whose Stated Maturity is on
or prior to the Redemption Date shall be payable (but without interest thereon,
unless the Company shall default in the payment thereof) to the Holders of such
Securities, or one or more Predecessor Securities, registered as such at the
close of business on the relevant Record Dates according to their terms and the
provisions of Section 307.

If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal (and premium, if any) shall, until paid,
bear interest from the Redemption Date at the rate of interest or Yield to
Maturity (in the case of Original Issue Discount Securities) set forth in the
Security.

SECTION 1107.     Securities Redeemed in Part. Any Security which is to be
redeemed only in part (pursuant to the provisions of this Article or of
Article Twelve) shall be surrendered at a Place of Payment therefor (with, if
the Company or the Trustee so requires, due endorsement by, or a written
instrument of transfer in form satisfactory to the Company and the Trustee duly
executed by, the Holder thereof or such Holder’s attorney duly authorized in
writing), and the Company shall execute, and the Trustee shall authenticate and
deliver to the Holder of such Security without service charge, a new Security or
Securities of the same series, of any authorized denomination as requested by
such Holder, in aggregate principal amount equal to and in exchange for the
unredeemed portion of the principal of the Security so surrendered.


ARTICLE TWELVE

[RESERVED]

 


ARTICLE THIRTEEN

REPAYMENT AT OPTION OF HOLDERS

SECTION 1301.     Applicability of Article. Repayment of Securities of any
series before their Stated Maturity at the option of Holders thereof shall be
made in accordance with the terms of such Securities and (except as otherwise
specified as contemplated by Section 301 for Securities of any series) in
accordance with this Article. This Article shall not be applicable to the
Initial Securities.

SECTION 1302.     Repayment of Securities. Securities of any series subject to
repayment in whole or in part at the option of the Holders thereof will, unless
otherwise provided in the terms of such Securities, be repaid at a price equal
to the principal amount thereof, together with interest, if any, thereon accrued
to the Repayment Date specified in or pursuant to the

64


--------------------------------------------------------------------------------




terms of such Securities. The Company covenants that on or before the Repayment
Date it will deposit with the Trustee or with a Paying Agent (or, if the Company
is acting as its own Paying Agent, segregate and hold in trust as provided in
Section 1003) an amount of money in the currency in which the Securities of such
series are payable (except as otherwise specified pursuant to Section 301 for
the Securities of such series) sufficient to pay the principal (or, if so
provided by the terms of the Securities of any series, a percentage of the
principal) of, and (except if the Repayment Date shall be an Interest Payment
Date) accrued interest on, all the Securities or portions thereof, as the case
may be, to be repaid on such date.

SECTION 1303.     Exercise of Option. Securities of any series subject to
repayment at the option of the Holders thereof will contain an “Option to Elect
Repayment” form on the reverse of such Securities. To be repaid at the option of
the Holder, any Security so providing for such repayment, with the “Option to
Elect Repayment” form on the reverse of such Security duly completed by the
Holder (or by the Holder’s attorney duly authorized in writing), must be
received by the Company at the Place of Payment therefor specified in the terms
of such Security (or at such other place or places or which the Company shall
from time to time notify the Holders of such Securities) not earlier than 45
days nor later than 30 days prior to the Repayment Date. If less than the entire
principal amount of such Security is to be repaid in accordance with the terms
of such Security, the principal amount of such Security to be repaid, in
increments of the minimum denomination for Securities of such series, and the
denomination or denominations of the Security or Securities to be issued to the
Holder for the portion of the principal amount of such Security surrendered that
is not to be repaid, must be specified. The principal amount of any Security
providing for repayment at the option of the Holder thereof may not be repaid in
part if, following such repayment, the unpaid principal amount of such Security
would be less than the minimum authorized denomination of Securities of the
series of which such Security to be repaid is a part. Except as otherwise may be
provided by the terms of any Security providing for repayment at the option of
the Holder thereof, exercise of the repayment option by the Holder shall be
irrevocable unless waived by the Company.

SECTION 1304.     When Securities Presented for Repayment Become Due and
Payable. If Securities of any series providing for repayment at the option of
the Holders thereof shall have been surrendered as provided in this Article and
as provided by or pursuant to the terms of such Securities, such Securities or
the portions thereof, as the case may be, to be repaid shall become due and
payable and shall be paid by the Company on the Repayment Date therein
specified, and on and after such Repayment Date (unless the Company shall
default in the payment of such Securities on such Repayment Date) such
Securities shall, if the same were interest-bearing, cease to bear interest,
except to the extent provided below, shall be void. Upon surrender of any such
Security for repayment in accordance with such provisions, the principal amount
of such Security so to be repaid shall be paid by the Company, together with
accrued interest, if any, to the Repayment Date; provided, however, that
installments of interest, if any, whose Stated Maturity is on or prior to the
Repayment Date shall be payable (but without interest thereon, unless the
Company shall default in the payment thereof) to the Holders of such Securities,
or one or more Predecessor Securities, registered as such at the close of
business on the relevant Record Dates according to their terms and the
provisions of Section 307.

65


--------------------------------------------------------------------------------




If the principal amount of any Security surrendered for repayment shall not be
so repaid upon surrender thereof, such principal amount (together with interest,
if any, thereon accrued to such Repayment Date) shall, until paid, bear interest
from the Repayment Date at the rate of interest or Yield to Maturity (in the
case of Original Issue Discount Securities) set forth in such Security.

SECTION 1305.     Securities Repaid in Part. Upon surrender of any Security
which is to be repaid in part only, the Company shall execute and the Trustee
shall authenticate and deliver to the Holder of such Security, without service
charge and at the expense of the Company, a new Security or Securities of the
same series, of any authorized denomination specified by the Holder, in an
aggregate principal amount equal to and in exchange for the portion of the
principal of such Security so surrendered which is not to be repaid.


ARTICLE FOURTEEN


DEFEASANCE AND COVENANT DEFEASANCE

SECTION 1401.     Company’s Option to Effect Defeasance or Covenant Defeasance.
Except as otherwise specified as contemplated by Section 301 for Securities of
any series, the provisions of this Article shall be applicable to the
Securities, and the Company may at its option by Board Resolution, at any time,
with respect to the Securities of or within a series, elect to have either
Section 1402 (if applicable) or Section 1403 (if applicable) be applied to the
Outstanding Securities of or within a series upon compliance with the conditions
set forth below in this Article.

SECTION 1402.     Defeasance and Discharge. Upon the Company’s exercise of the
above option applicable to this Section with respect to any Securities of or
within a series, the Company shall be deemed to have been discharged from its
obligations with respect to such Outstanding Securities on the date the
conditions set forth in Section 1404 are satisfied (hereinafter, “defeasance”).
For this purpose, such defeasance means that the Company and the Guarantors
shall be deemed to have paid and discharged the entire indebtedness represented
by such Outstanding Securities, which shall thereafter be deemed to be
“Outstanding” only for the purposes of Section 1405 and the other Sections of
this Indenture referred to in (A) and (B) below, and to have satisfied all its
other obligations under such Securities and this Indenture insofar as such
Securities are concerned (and the Trustee, at the expense of the Company, shall
execute proper instruments acknowledging the same), except for the following
which shall survive until otherwise terminated or discharged hereunder:  (A) the
rights of Holders of such Outstanding Securities to receive, solely from the
trust fund described in Section 1404 and as more fully set forth in such
Section, payments in respect of the principal of (and premium, if any) and
interest on such Securities when such payments are due, (B) the Company’s
obligations with respect to such Securities under Sections 304, 305, 306, 1002
and 1003 and with respect to the payment of additional amounts, if any, if
provided for pursuant to Section 301, (C) the rights, powers, trusts, duties and
immunities of the Trustee hereunder and (D) this Article Fourteen. Subject to
compliance with this Article Fourteen, the Company may exercise its option under
this Section 1402 notwithstanding the prior exercise of its option under
Section 1403 with respect to such Securities.

66


--------------------------------------------------------------------------------


SECTION 1403.     Covenant Defeasance. Upon the Company’s exercise of the above
option applicable to this Section with respect to any Securities of or within a
series, the Company shall be released from its obligations under Sections 803,
1006, 1007, 1009, 1010 and 1011 and, if specified pursuant to Section 301, its
obligations under any other covenant, with respect to such Outstanding
Securities on and after the date the conditions set forth in Section 1404 are
satisfied (hereinafter, “covenant defeasance”), and such Securities shall
thereafter be deemed to be not “Outstanding” for the purposes of any direction,
waiver, consent or declaration or Act of Holders (and the consequences of any
thereof) in connection with Section 803, 1006, 1007, 1009, 1010 or 1011, or such
other covenant, but shall continue to be deemed “Outstanding” for all other
purposes hereunder. For this purpose, such covenant defeasance means that, with
respect to such Outstanding Securities, the Company and its Subsidiaries may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such Section or such other covenant,
whether directly or indirectly, by reason of any reference elsewhere herein to
any such Section or such other covenant or by reason of reference in any such
Section or such other covenant to any other provision herein or in any other
document and such omission to comply shall not constitute a default or an Event
of Default under Section 501(3) or Section 501(10) or otherwise, as the case may
be, but, except as specified above, the remainder of this Indenture and such
Securities shall be unaffected thereby.

SECTION 1404.     Conditions to Defeasance or Covenant Defeasance. The following
shall be the conditions to application of either Section 1402 or Section 1403 to
any Outstanding Securities of or within a series:

(1)           THE COMPANY SHALL IRREVOCABLY HAVE DEPOSITED OR CAUSED TO BE
DEPOSITED WITH THE TRUSTEE (OR ANOTHER TRUSTEE SATISFYING THE REQUIREMENTS OF
SECTION 608 WHO SHALL AGREE TO COMPLY WITH THE PROVISIONS OF THIS
ARTICLE FOURTEEN APPLICABLE TO IT) AS TRUST FUNDS IN TRUST FOR THE PURPOSE OF
MAKING THE FOLLOWING PAYMENTS, SPECIFICALLY PLEDGED AS SECURITY FOR, AND
DEDICATED SOLELY TO, THE BENEFIT OF THE HOLDERS OF SUCH SECURITIES, (A) AN
AMOUNT (IN SUCH CURRENCY IN WHICH SUCH SECURITIES ARE PAYABLE AT STATED
MATURITY), OR (B) GOVERNMENT OBLIGATIONS APPLICABLE TO SUCH SECURITIES
(DETERMINED ON THE BASIS OF THE CURRENCY IN WHICH SUCH SECURITIES ARE THEN
SPECIFIED AS PAYABLE AT STATED MATURITY) WHICH THROUGH THE SCHEDULED PAYMENT OF
PRINCIPAL AND INTEREST IN RESPECT THEREOF IN ACCORDANCE WITH THEIR TERMS WILL
PROVIDE, NOT LATER THAN ONE DAY BEFORE THE DUE DATE OF ANY PAYMENT OF PRINCIPAL
(INCLUDING ANY PREMIUM) AND INTEREST, IF ANY, UNDER SUCH SECURITIES, MONEY IN AN
AMOUNT, OR (C) A COMBINATION THEREOF, SUFFICIENT, IN THE OPINION OF A NATIONALLY
RECOGNIZED FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS EXPRESSED IN A WRITTEN
CERTIFICATION THEREOF DELIVERED TO THE TRUSTEE, TO PAY AND DISCHARGE, AND WHICH
SHALL BE APPLIED BY THE TRUSTEE (OR OTHER QUALIFYING TRUSTEE) TO PAY AND
DISCHARGE, THE PRINCIPAL OF (AND PREMIUM, IF ANY), INCLUDING REDEMPTION PRICE
AND REPAYMENT PRICE, AND INTEREST ON SUCH OUTSTANDING SECURITIES ON THE STATED
MATURITY OF SUCH PRINCIPAL OR INSTALLMENT OF PRINCIPAL OR INTEREST.

(2)           NO EVENT OF DEFAULT OR EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR
BOTH WOULD BECOME AN EVENT OF DEFAULT WITH RESPECT TO SUCH SECURITIES SHALL HAVE
OCCURRED AND BE CONTINUING ON THE DATE OF SUCH DEPOSIT OR, INSOFAR AS PARAGRAPHS
(8) AND (9) OF SECTION 501 ARE CONCERNED, AT ANY TIME DURING THE PERIOD ENDING
ON THE 91ST DAY AFTER THE DATE

67


--------------------------------------------------------------------------------




OF SUCH DEPOSIT (IT BEING UNDERSTOOD THAT THIS CONDITION SHALL NOT BE DEEMED
SATISFIED UNTIL THE EXPIRATION OF SUCH PERIOD).

(3)           SUCH DEFEASANCE OR COVENANT DEFEASANCE SHALL NOT RESULT IN A
BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER, THIS INDENTURE OR ANY
OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY
WHICH IT IS BOUND.

(4)           IN THE CASE OF AN ELECTION UNDER SECTION 1402, THE COMPANY SHALL
HAVE DELIVERED TO THE TRUSTEE AN OPINION OF COUNSEL IN THE UNITED STATES STATING
THAT (X) THE COMPANY HAS RECEIVED FROM, OR THERE HAS BEEN PUBLISHED BY, THE
INTERNAL REVENUE SERVICE A RULING, OR (Y) SINCE THE DATE OF EXECUTION OF THIS
INDENTURE, THERE HAS BEEN A CHANGE IN THE APPLICABLE UNITED STATES FEDERAL
INCOME TAX LAW, IN EITHER CASE TO THE EFFECT THAT, AND BASED THEREON SUCH
OPINION SHALL CONFIRM THAT, THE HOLDERS OF SUCH OUTSTANDING SECURITIES WILL NOT
RECOGNIZE INCOME, GAIN OR LOSS FOR UNITED STATES FEDERAL INCOME TAX PURPOSES AS
A RESULT OF SUCH DEFEASANCE AND WILL BE SUBJECT TO UNITED STATES FEDERAL INCOME
TAX ON THE SAME AMOUNTS, IN THE SAME MANNER AND AT THE SAME TIMES AS WOULD HAVE
BEEN THE CASE IF SUCH DEFEASANCE HAD NOT OCCURRED.

(5)           IN THE CASE OF AN ELECTION UNDER SECTION 1403, THE COMPANY SHALL
HAVE DELIVERED TO THE TRUSTEE AN OPINION OF COUNSEL IN THE UNITED STATES TO THE
EFFECT THAT THE HOLDERS OF SUCH OUTSTANDING SECURITIES OF SUCH SERIES WILL NOT
RECOGNIZE INCOME, GAIN OR LOSS FOR UNITED STATES FEDERAL INCOME TAX PURPOSES AS
A RESULT OF SUCH COVENANT DEFEASANCE AND WILL BE SUBJECT TO UNITED STATES
FEDERAL INCOME TAX ON THE SAME AMOUNTS, IN THE SAME MANNER AND AT THE SAME TIMES
AS WOULD HAVE BEEN THE CASE IF SUCH COVENANT DEFEASANCE HAD NOT OCCURRED.

(6)           THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE STATING THAT THE DEPOSIT MADE BY THE COMPANY PURSUANT TO ITS
ELECTION UNDER SECTION 1402 OR 1403 WAS NOT MADE BY THE COMPANY WITH THE INTENT
OF PREFERRING THE HOLDERS OVER OTHER CREDITORS OF THE COMPANY OR WITH THE INTENT
OF DEFEATING, HINDERING, DELAYING OR DEFRAUDING CREDITORS OF THE COMPANY OR
OTHERS.

(7)           THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL CONDITIONS
PRECEDENT PROVIDED FOR RELATING TO EITHER THE DEFEASANCE UNDER SECTION 1402 OR
THE COVENANT DEFEASANCE UNDER SECTION 1403 (AS THE CASE MAY BE) HAVE BEEN
COMPLIED WITH AND AN OPINION OF COUNSEL TO THE EFFECT THAT EITHER (I) AS A
RESULT OF A DEPOSIT PURSUANT TO PARAGRAPH (1) ABOVE AND THE RELATED EXERCISE OF
THE COMPANY’S OPTION UNDER SECTION 1402 OR SECTION 1403 (AS THE CASE MAY BE),
REGISTRATION IS NOT REQUIRED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED, BY THE COMPANY, WITH RESPECT TO THE TRUST FUNDS REPRESENTING SUCH
DEPOSIT, OR BY THE TRUSTEE FOR SUCH TRUST FUNDS OR (II) ALL NECESSARY
REGISTRATIONS UNDER SAID ACT HAVE BEEN EFFECTED.

(8)           THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OPINION OF
COUNSEL TO THE EFFECT THAT ASSUMING NO INTERVENING BANKRUPTCY OF THE COMPANY
BETWEEN THE DATE OF DEPOSIT AND THE 91ST DAY FOLLOWING THE DATE OF DEPOSIT AND
THAT NO HOLDER IS AN INSIDER OF THE COMPANY, AFTER THE 91ST DAY FOLLOWING THE
DATE OF DEPOSIT, THE TRUST FUNDS WILL NOT

68


--------------------------------------------------------------------------------




BE SUBJECT TO THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY.

(9)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS SECTION, SUCH
DEFEASANCE OR COVENANT DEFEASANCE SHALL BE EFFECTED IN COMPLIANCE WITH ANY
ADDITIONAL OR SUBSTITUTE TERMS, CONDITIONS OR LIMITATIONS IN CONNECTION
THEREWITH PURSUANT TO SECTION 301.

SECTION 1405.     Deposited Money and Government Obligations to Be Held in
Trust; Other Miscellaneous Provisions. Subject to the provisions of the last
paragraph of Section 1003, all money and Government Obligations (or other
property as may be provided pursuant to Section 301) (including the proceeds
thereof) deposited with the Trustee (or other qualifying trustee—collectively
for purposes of this Section 1405, the “Trustee”) pursuant to Section 1404 in
respect of any Outstanding Securities of such series shall be held in trust and
applied by the Trustee, in accordance with the provisions of such Securities and
this Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as its own Paying Agent) as the Trustee may
determine, to the Holders of such Securities of all sums due and to become due
thereon in respect of principal (and premium, if any) and interest, but such
money need not be segregated from other funds except to the extent required by
law.

The Company shall pay and indemnify the Trustee on an after-tax basis against
any tax, fee or other charge imposed on or assessed against the money or
Government Obligations deposited pursuant to Section 1404 or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of such Outstanding
Securities.

Anything in this Article Fourteen to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon Company Request any
money or Government Obligations (or other property and any proceeds therefrom)
held by it as provided in Section 1404 which, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee, are in excess of the amount
thereof which would then be required to be deposited to effect an equivalent
defeasance or covenant defeasance, as applicable, in accordance with this
Article.


ARTICLE FIFTEEN

GUARANTEE


SECTION 1501.             UNCONDITIONAL GUARANTEE.

Each Guarantor hereby unconditionally guarantees (such guarantee to be referred
to herein as a “Guarantee”), on a senior unsecured basis jointly and severally,
to each Holder of a Security authenticated and delivered by the Trustee and to
the Trustee and its successors and assigns, the Securities or the obligations of
the Company hereunder or thereunder, that:  (i) the principal of and interest on
the Securities will be promptly paid in full when due, subject to any applicable
grace period, whether at maturity, by acceleration or otherwise and interest on
the overdue principal, if any, and interest on any interest, to the extent
lawful, of the Securities and all other obligations of the Company to the
Holders or the Trustee hereunder or thereunder will

69


--------------------------------------------------------------------------------




be promptly paid in full or performed, all in accordance with the terms hereof
and thereof; and (ii) in case of any extension of time of payment or renewal of
any Securities or of any such other obligations, the same will be promptly paid
in full when due or performed in accordance with the terms of the extension or
renewal, subject to any applicable grace period, whether at stated maturity, by
acceleration or otherwise, subject, however, in the case of clauses (i) and
(ii) above, to the limitations set forth in Section 1503. Each Guarantor hereby
agrees that its obligations hereunder shall be unconditional, irrespective of
the validity, regularity or enforceability of the Securities or this Indenture,
the absence of any action to enforce the same, any waiver or consent by any
Holder of the Securities with respect to any provisions hereof or thereof, the
recovery of any judgment against the Company, and action to enforce the same or
any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor. Each Guarantor hereby waives diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Company, any right to require a proceeding first
against the Company, protest, notice and all demands whatsoever and covenants
that this Guarantee will not be discharged except by complete performance of the
obligations contained in the Securities, this Indenture and in this Guarantee.
If any Holder or the Trustee is required by any court or otherwise to return to
the Company, any Guarantor, or any custodian, trustee, liquidator or other
similar official acting in relation to the Company or any Guarantor, any amount
paid by the Company or any Guarantor to the Trustee or such Holder, this
Guarantee, to the extent theretofore discharged, shall be reinstated in full
force and effect. Each Guarantor further agrees that, as between each Guarantor,
on the one hand, and the Holders and the Trustee, on the other hand, (x) the
maturity of the obligations guaranteed hereby may be accelerated as provided in
Article Five for the purposes of this Guarantee, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
obligations guaranteed hereby, and (y) in the event of any acceleration of such
obligations as provided in Article Five, such obligations (whether or not due
and payable) shall forthwith become due and payable by each Guarantor for the
purpose of this Guarantee.


SECTION 1502.             SEVERABILITY.

In case any provision of this Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


SECTION 1503.             LIMITATION OF GUARANTOR’S LIABILITY.

Each Guarantor and by its acceptance hereof each Holder hereby confirms that it
is the intention of all such parties that the guarantee by such Guarantor
pursuant to its Guarantee not constitute a fraudulent transfer or conveyance for
purposes of any Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar Federal or state law. To
effectuate the foregoing intention, the Holders and such Guarantor hereby
irrevocably agree that the obligations of such Guarantor under its Guarantee
shall be limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Guarantor and after giving effect to
any collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under its Guarantee or

70


--------------------------------------------------------------------------------




pursuant to Section 1505, result in the obligations of such Guarantor under the
Guarantee not constituting such fraudulent transfer or conveyance.


SECTION 1504.             RELEASE OF GUARANTOR.

(a)           The Guarantee of a Guarantor will be automatically and
unconditionally released and discharged without any action on the part of the
Trustee or the Holders of the Securities:  (1) in the event all of the Capital
Stock of a Guarantor is sold by the Company or a Subsidiary of the Company or a
Guarantor is merged into another entity; (2) upon the legal or covenant
defeasance of the Securities pursuant to Article Fourteen; (3) upon the sale or
other disposition of all or substantially all of the assets of such Guarantor;
(4) if such Guarantor ceases to be a Subsidiary of the Company; or (5) upon the
occurrence of the Fall-Away Event.

(b)           The Trustee shall deliver an appropriate instrument evidencing
such release upon receipt of a request by the Company accompanied by an
Officers’ Certificate and Opinion of Counsel certifying as to the compliance
with this Section 1504.


SECTION 1505.             CONTRIBUTION.

In order to provide for just and equitable contribution among the Guarantors,
the Guarantors agree, inter se, that in the event any payment or distribution is
made by any Guarantor (a “Funding Guarantor”) under its Guarantee, such Funding
Guarantor shall be entitled to a contribution from all other Guarantors in a pro
rata amount based on the Adjusted Net Assets (as defined below) of each
Guarantor (including the Funding Guarantor) for all payments, damages and
expenses incurred by that Funding Guarantor in discharging the Company’s
obligations with respect to the Securities or any other Guarantor’s obligations
with respect to its Guarantee. “Adjusted Net Assets” of such Guarantor at any
date shall mean the lesser of the amount by which (x) the fair value of the
property of such Guarantor exceeds the total amount of liabilities, including,
without limitation, contingent liabilities (after giving effect to all other
fixed and contingent liabilities incurred or assumed on such date), but
excluding liabilities under its Guarantee, of such Guarantor at such date and
(y) the present fair salable value of the assets of such Guarantor at such date
exceeds the amount that will be required to pay the probable liability of such
Guarantor on its debts (after giving effect to all other fixed and contingent
liabilities incurred or assumed on such date), excluding debt in respect of the
Guarantee of such Guarantor, as they become absolute and matured.


SECTION 1506.             WAIVER OF SUBROGATION.

Until all Obligations are paid in full, each Guarantor hereby irrevocably waives
any claims or other rights which it may now or hereafter acquire against the
Company that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under its Guarantee and this Indenture, including,
without limitation, any right of subrogation, reimbursement, exoneration,
indemnification, and any right to participate in any claim or remedy of any
Holder against the Company, whether or not such claim, remedy or right arises in
equity, or under contract, statute or common law, including, without limitation,
the right to take or receive from the Company, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim or other rights. If any amount shall be

71


--------------------------------------------------------------------------------




paid to any Guarantor in violation of the preceding sentence and the Securities
shall not have been paid in full, such amount shall have been deemed to have
been paid to such Guarantor for the benefit of, and held in trust for the
benefit of, the Holders, and shall, forthwith be paid to the Trustee for the
benefit of such Holders to be credited and applied upon the Securities, whether
matured or unmatured, in accordance with the terms of this Indenture. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Indenture and that the waiver
set forth in this Section 1506 is knowingly made in contemplation of such
benefits.


SECTION 1507.             EXECUTION OF GUARANTEE.

To evidence their guarantee to the Holders set forth in this Article Fifteen,
the Guarantors hereby agree to execute the Guarantee in substantially the form
attached hereto as Exhibit C, which shall be endorsed on each Security ordered
to be authenticated and delivered by the Trustee. Each Guarantor hereby agrees
that its Guarantee set forth in this Article Fifteen shall remain in full force
and effect notwithstanding any failure to endorse on each Security a notation of
such Guarantee. Each such Guarantee shall be signed on behalf of each Guarantor
by one of its authorized Officers prior to the authentication of the Security on
which it is endorsed, and the delivery of such Security by the Trustee, after
the authentication thereof hereunder, shall constitute due delivery of such
Guarantee on behalf of such Guarantor. Such signatures upon the Guarantee may be
by manual or facsimile signature of such officers and may be imprinted or
otherwise reproduced on the Guarantee, and in case any such officer who shall
have signed the Guarantee shall cease to be such officer before the Security on
which such Guarantee is endorsed shall have been authenticated and delivered by
the Trustee or disposed of by the Company, such Security nevertheless may be
authenticated and delivered or disposed of as though the Person who signed the
Guarantee had not ceased to be such officer of the Guarantor.


SECTION 1508.             WAIVER OF STAY, EXTENSION OR USURY LAWS.

Each Guarantor covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law or any usury law or other
law that would prohibit or forgive each such Guarantor from performing its
Guarantee as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
Indenture; and (to the extent that it may lawfully do so) each such Guarantor
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.


ARTICLE SIXTEEN


IMMUNITY OF INCORPORATORS, STOCKHOLDERS,
OFFICERS, DIRECTORS AND EMPLOYEES

SECTION 1601.     Exemption from Individual Liability. No recourse under or upon
any obligation, covenant or agreement of this Indenture, or of any Security, or
for any

72


--------------------------------------------------------------------------------




claim based thereon or otherwise in respect thereof, shall be had against any
incorporator, stockholder, officer, director or employee, as such, past, present
or future, of the Company or of any successor corporation, either directly or
through the Company, whether by virtue of any constitution, statute or rule of
law, or by the enforcement of any assessment or penalty or otherwise; it being
expressly understood that this Indenture and the obligations issued hereunder
are solely corporate obligations of the Company, and that no such personal
liability whatever shall attach to, or is or shall be incurred by, the
incorporators, stockholders, officers, directors or employees, as such, of the
Company or of any successor corporation, or any of them, because of the creation
of the indebtedness hereby authorized, or under or by reason of the obligations,
covenants or agreements contained in this Indenture or in any of the Securities
or implied therefrom; and that any and all such personal liability, either at
common law or in equity or by constitution or statute, of, and any and all such
rights and claims against, every such incorporator, stockholder, officer,
director or employee, as such, because of the creation of the indebtedness
hereby authorized, or under or by reason of the obligations, covenants or
agreements contained in this Indenture or in any of the Securities or implied
therefrom, are hereby expressly waived and released as a condition of, and as a
consideration for, the execution of this Indenture and the issue of such
Securities.

*     *     *     *

This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Indenture.

[Signature pages follow.]

73


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

CHEMTURA CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

A & M CLEANING PRODUCTS, LLC

 

AQUA CLEAR INDUSTRIES, LLC

 

ASCK, INC.

 

ASEPSIS, INC.

 

BIOLAB TEXTILE ADDITIVES, LLC

 

BIO-LAB, INC.

 

CHEMTURA USA CORPORATION

 

CNK CHEMICAL REALTY CORPORATION

 

CROMPTON COLORS INCORPORATED

 

CROMPTON HOLDING CORPORATION

 

CROMPTON MONOCHEM, INC.

 

ENENCO, INCORPORATED

 

GREAT LAKES CHEMICAL CORPORATION

 

GREAT LAKES CHEMICAL GLOBAL, INC.

 

GT SEED TREATMENT, INC.

 

HOMECARE LABS, INC.

 

ISCI, INC.

 

KEM MANUFACTURING CORPORATION

 

MONOCHEM, INC.

 

NAUGATUCK TREATMENT COMPANY

 

RECREATIONAL WATER PRODUCTS, INC.

 

UNIROYAL CHEMICAL COMPANY LIMITED (DELAWARE)

 

WEBER CITY ROAD LLC

 

WRL OF INDIANA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

S-1


--------------------------------------------------------------------------------




 

 

WELLS FARGO BANK, N.A.,

 

as Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2


--------------------------------------------------------------------------------


EXHIBIT A

[FORM OF INITIAL SECURITY]

CHEMTURA CORPORATION

CUSIP No. 163893 AA 8

$500,000,000

No. 1

6.875% NOTES DUE 2016

CHEMTURA CORPORATION, a Delaware corporation, as issuer (the “Company”), for
value received, promises to pay to CEDE & CO. or registered assigns the
principal sum of FIVE HUNDRED MILLION DOLLARS ($500,000,000) on June 1, 2016.

Interest Payment Dates:  June 1 and December 1.

Record Dates:  May 15 and November 15.

Reference is made to the further provisions of this Security contained herein,
which will for all purposes have the same effect as if set forth at this place.

A-1


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Security to be signed manually
or by facsimile by one of its duly authorized officers.

 

CHEMTURA CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Certificate of Authentication

This is one of the 6.875% Notes due 2016 referred to in the within-mentioned
Indenture.

 

WELLS FARGO BANK, N.A.,

 

as Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Dated:  April 24, 2006

A-2


--------------------------------------------------------------------------------




[FORM OF REVERSE OF SECURITY]

CHEMTURA CORPORATION

6.875% NOTES DUE 2016

1.             Interest. CHEMTURA CORPORATION, a Delaware corporation, as issuer
(the “Company”), promises to pay, until the principal hereof is paid or made
available for payment, interest on the principal amount set forth on the face
hereof at a rate of 6.875% per annum. Interest shall be payable semi-annually in
arrears on June 1 and December 1, commencing on December 1, 2006. Interest
hereon will accrue from the most recent date to which interest has been paid or,
if no interest has been paid, from and including the Issue Date and will be
computed on the basis of a 360-day year comprised of twelve 30-day months. The
Company shall pay interest on overdue principal and on overdue interest (to the
full extent permitted by law) at the rate borne by the Securities.

2.             Method of Payment. The Company will pay interest hereon (except
Defaulted Interest) to the Persons who are Holders at the close of business on
the May 15 or November 15 next preceding the interest payment date (whether or
not a Business Day). Holders must surrender Securities to a Paying Agent to
collect principal payments. The Company will pay principal and interest in money
of the United States of America that at the time of payment is legal tender for
payment of public and private debts. Principal, premium, if any, and interest,
if any, on Securities are payable at an office or agency of the Trustee, except
that at the option of the Company interest may be paid (i) by check mailed to
the address of the Person entitled thereto as such address shall appear in the
Security Register or (ii) by wire transfer to an account located in the United
States maintained by the Person entitled thereto as specified in the Security
Register.

3.             Paying Agent and Registrar. Initially, Wells Fargo Bank, N.A.
(the “Trustee”) will act as a Paying Agent and Registrar. The Company may change
any Paying Agent or Registrar without notice. Neither the Company nor any of its
Affiliates may act as Paying Agent or Registrar.

4.             Indenture. The Company issued the Securities under an Indenture
dated as of April 24, 2006 (the “Indenture”) among the Company and the Trustee.
This is one of an issue of Securities of the Company issued, or to be issued,
under the Indenture. The terms of the Securities include those stated in the
Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb), as amended from time to
time. The Securities are subject to all such terms, and Holders are referred to
the Indenture and such Act for a statement of them. Capitalized and certain
other terms used herein and not otherwise defined have the meanings set forth in
the Indenture.

5.             Redemption. At any time and from time to time prior to the
Maturity Date, the Company may, at its option, redeem all or any portion of the
Securities at the Make-Whole Price plus accrued and unpaid interest to the date
of redemption.

A-3


--------------------------------------------------------------------------------




“Make-Whole Amount” with respect to a Security means an amount equal to the
excess, if any, of (a) the present value of the remaining interest and principal
payments due on such Security (excluding any portion of such payments of
interest accrued as of the redemption date) as if such Security were redeemed on
the Maturity Date, computed using a discount rate equal to the Treasury Rate
plus 50 basis points, over (b) the outstanding principal amount of such
Security. “Treasury Rate” with respect to a Security means the yield to maturity
(calculated on a semi-annual bond equivalent basis) at the time of the
computation of United States Treasury securities with a constant maturity (as
compiled by and published in the most recent Federal Reserve Statistical Release
H.15(519), which has become publicly available at least two Business Days prior
to the date of the redemption notice or, if such Statistical Release is no
longer published, any publicly available source of similar market data) most
nearly equal to the then remaining maturity of such Security assuming that such
Security will be redeemed on the Maturity Date; provided, however, that if the
Make-Whole Average Life of a Security is not equal to the constant maturity of
the United States Treasury security for which a weekly average yield is given,
the Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the
Make-Whole Average Life of such Security is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used.

“Make-Whole Average Life” means, with respect to a Security, the number of years
(calculated to the nearest one-twelfth of a year) between the date of redemption
of such Security and the Maturity Date.

“Make-Whole Price” means the sum of the outstanding principal amount of the
Securities to be redeemed plus the Make-Whole Amount of such Securities.

“Maturity Date” means June 1, 2016.

6.             Notice of Redemption. Notices of redemption shall be mailed at
least 30 but not more than 60 days before the Redemption Date to each Holder of
Securities to be redeemed at its registered address. Notices of redemption may
not be conditional. If any Security is to be redeemed in part only, the notice
of redemption that relates to such Security shall state the portion of the
principal amount thereof to be redeemed.

7.             Sinking Fund. There will be no mandatory sinking fund payment for
the Securities.

8.             Guarantees. The obligations of the Company hereunder are fully
and unconditionally guaranteed, jointly and severally, on a senior unsecured
basis by the Guarantors. The Guarantors’ guarantees of the obligations of the
Company hereunder will be unconditionally released upon, among other things, a
Fall-Away Event.

9.             Denominations, Transfer, Exchange. The Securities are in
registered form without coupons in minimum denominations of $2,000 and integral
multiples of $1,000 thereof. A Holder may transfer or exchange Securities in
accordance with the Indenture. The Registrar may require a Holder, among other
things, to furnish appropriate endorsements and transfer

A-4


--------------------------------------------------------------------------------




documents and to pay to it any taxes and fees required by law or permitted by
the Indenture. The Registrar need not register the transfer of or exchange any
Securities or portion of a Security selected for redemption, or register the
transfer of or exchange any Securities for a period of 15 days before a mailing
of notice of redemption.

10.           Persons Deemed Owners. The registered Holder of this Security may
be treated as the owner of this Security for all purposes.

11.           Unclaimed Money. If money for the payment of principal or interest
remains unclaimed for two years, the Trustee will pay the money back to the
Company at its written request. After that, Holders entitled to the money must
look to the Company for payment as general creditors unless an “abandoned
property” law designates another Person.

12.           Amendment, Supplement, Waiver, Etc. The Company and the Trustee
(if a party thereto) may, without the consent of the Holders of any outstanding
Securities, amend, waive or supplement the Indenture or the Securities for
certain specified purposes, including, among other things, curing ambiguities,
defects or inconsistencies, maintaining the qualification of the Indenture under
the TIA, providing for the assumption by a successor to the Company of its
obligations under the Indenture and making any change that does not materially
and adversely affect the rights of any Holder. Other amendments and
modifications of the Indenture or the Securities may be made by the Company and
the Trustee with the consent of the Holders of not less than a majority of the
aggregate principal amount of the outstanding Securities, subject to certain
exceptions requiring the consent of the Holders of the particular Securities to
be affected.

13.           Restrictive Covenants. The Indenture imposes certain limitations
on the ability of the Company and its Subsidiaries to, among other things,
create liens, enter into sale and leaseback transactions or consolidate, merge
or sell all or substantially all of the assets of the Company and its
Subsidiaries and requires the Company to provide reports to Holders of the
Securities. Such limitations are subject to a number of important qualifications
and exceptions. Pursuant to Section 1004 of the Indenture, the Company must
annually report to the Trustee on compliance with such limitations.

14.           Successor Corporation. When a successor corporation assumes all
the obligations of its predecessor under the Securities and the Indenture and
the transaction complies with the terms of Article Eight of the Indenture, the
predecessor corporation will, except as provided in Article Eight, be released
from those obligations.

15.           Defaults and Remedies. Events of Default are set forth in the
Indenture. Subject to certain limitations in the Indenture, if an Event of
Default with respect to Securities of this series occurs and is continuing,
then, and in each and every such case, either the Trustee, by notice in writing
to the Company, or the Holders of not less than 25% of the principal amount of
the Securities of this series then outstanding (in the case of any Event of
Default described in clause (1), (2) or (10) of Section 501 of the Indenture) or
the Holders of not less than 25% of the principal amount of all Outstanding
Securities (in the case of any Event of Default described in clause (3), (4),
(5), (6) or (7) of Section 501), by notice in writing to the Company and the
Trustee, may, and the Trustee at the request of such Holders shall, declare due
and payable, if not already due and payable, the principal of and any accrued
and unpaid interest on all of the

A-5


--------------------------------------------------------------------------------




Securities of this series; and upon any such declaration all such amounts upon
such Securities shall become and be immediately due and payable, anything in the
Indenture or in the Securities to the contrary notwithstanding. If an Event of
Default specified in clause (8) or (9) of Section 501 of the Indenture occurs
with respect to the Company, then the principal of and any accrued and unpaid
interest on all of the Securities shall immediately become due and payable
without any declaration or other act on the part of the Trustee or any Holder.
Holders may not enforce the Indenture or the Securities except as provided in
the Indenture. The Trustee may require indemnity satisfactory to it before it
enforces the Indenture or the Securities. Subject to certain limitations,
Holders of a majority in principal amount of the then outstanding Securities of
this series may direct the Trustee in its exercise of any trust or power.

16.           Trustee Dealings with Company. The Trustee, in its individual or
any other capacity, may make loans to, accept deposits from, and perform
services for the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not Trustee.

17.           No Recourse Against Others. No director, officer, employee,
incorporator, member of the Board of Directors or holder of Capital Stock of the
Company, as such, will have any liability for any obligations of the Company
under this Security or the Indenture or for any claim based on, in respect of,
or by reason of, such obligations. Each Holder of this Security by accepting
this Security waives and releases all such liability. The waiver and release are
part of the consideration for issuance of this Security.

18.           Discharge. The Company’s obligations pursuant to the Indenture
will be discharged, except for obligations pursuant to certain sections thereof,
subject to the terms of the Indenture, upon the payment of all the Securities or
upon the irrevocable deposit with the Trustee of United States dollars or U.S.
Government Obligations sufficient to pay when due principal of and interest on
the Securities to maturity or redemption, as the case may be.

19.           Authentication. This Security shall not be valid until the Trustee
signs the certificate of authentication on the other side of this Security.

20.           Governing Law. THIS SECURITY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. The Trustee and the Company
agree to submit to the non-exclusive jurisdiction of the courts of the State of
New York and of the United States located in New York County in any action or
proceeding arising out of or relating to the Indenture or the Securities.

21.           Abbreviations. Customary abbreviations may be used in the name of
a Holder or an assignee, such as:  TEN COM (=  tenants in common), TENANT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).

22.           CUSIP Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP numbers to be printed on the Securities and the Trustee may use CUSIP
numbers in notices of redemption as a convenience to Holders. No representation
is made as to the accuracy of such

A-6


--------------------------------------------------------------------------------




numbers either as printed on the Securities or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

Chemtura Corporation
199 Benson Road
Middlebury, CT 06749
Attn:  Investor Relations
Telephone:      (203) 573-2000

With a copy to:

Skadden, Arps, Slate Meagher & Flom LLP
4 Times Square
New York, NY 10036-6518
Attn:  Phyllis Korff
Telephone:      (212) 735-3000

A-7


--------------------------------------------------------------------------------




ASSIGNMENT

I or we assign and transfer this Security to:

--------------------------------------------------------------------------------

(Insert assignee’s social security or tax I.D. number)

 

--------------------------------------------------------------------------------

(Print or type name, address and zip code of assignee)

and irrevocably appoint:

Agent to transfer this Security on the books of the Company. The Agent may
substitute another to act for him.

Date:

 

Your Signature:

 

 

 

(Sign exactly as your name appears on
the other side of this Security)

 

Signature Guarantee:

 

 

 

SIGNATURE GUARANTEE

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

A-8


--------------------------------------------------------------------------------




OPTION OF HOLDER TO ELECT PURCHASE

If you wish to elect to have all or any portion of this Security purchased by
the Company pursuant to Section 1009 (“Change of Control Offer”) of the
Indenture, check the applicable box:

in whole

o

 

 

in part

o

 

 

 

 

 

 

 

 

 

 



Amount to be

 

 

purchased: $

 

 

 

 

 

 

 

 

 

Dated:

 

 

Signature:

 

 

 

 

 

 

(Sign exactly as your name appears on the other side of this Note)

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guarantee:

 

 

 

(Participant in recognized signature guarantee medallion program)

 

 

 

 

Social Security Number or

 

Taxpayer Identification Number:

 

 

A-9


--------------------------------------------------------------------------------


EXHIBIT B

 [FORM OF LEGEND FOR GLOBAL SECURITY]

Any Global Security authenticated and delivered hereunder shall bear a legend in
substantially the following form:

This Security is a Global Security within the meaning of the Indenture
hereinafter referred to and is registered in the name of a Depositary or a
nominee of a Depositary. This Security is not exchangeable for Securities
registered in the name of a person other than the Depositary or its nominee
except in the limited circumstances described in the Indenture, and no transfer
of this Security (other than a transfer of this Security as a whole by the
Depositary to a nominee of the Depositary or by a nominee of the Depositary to
the Depositary or another nominee of the Depositary) may be registered except in
the limited circumstances described in the Indenture.

Unless this Certificate is presented by an authorized representative of The
Depository Trust Company (a New York corporation) (“DTC”) to the issuer or its
agent for registration of transfer, exchange, or payment, and any Certificate
issued is registered in the name of Cede & Co. or in such other name as is
requested by an authorized representative of DTC (and any payment is made to
Cede & Co. or such other entity as is requested by an authorized representative
of DTC), any transfer, pledge or other use hereof for value or otherwise by or
to any person is wrongful inasmuch as the registered owner hereof, Cede & Co.,
has an interest herein.

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

GUARANTEE

For value received, the undersigned hereby unconditionally guarantees, as
principal obligor and not only as a surety, to the Holder of this Security the
cash payments in United States dollars of principal of, premium, if any, and
interest on this Security in the amounts and at the times when due and interest
on the overdue principal, premium, if any, and interest, if any, of this
Security, if lawful, and the payment or performance of all other obligations of
the Company under the Indenture (as defined below) or the Security, to the
Holder of this Security and the Trustee, all in accordance with and subject to
the terms and limitations of this Security, Article Fifteen of the Indenture and
this Guarantee. This Guarantee will become effective in accordance with
Article Fifteen of the Indenture and its terms shall be evidenced therein. The
validity and enforceability of this Guarantee shall not be affected by the fact
that it is not affixed to any particular Security. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Indenture
dated as of April 24, 2006, among Chemtura Corporation, a Delaware corporation,
as issuer (the “Company”), each of the Guarantors named therein and Wells Fargo
Bank, N.A., as trustee (the “Trustee”) (as amended or supplemented, the
“Indenture”).

THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. Each Guarantor hereby agrees to submit
to the jurisdiction of the courts of the State of New York in any action or
proceeding arising out of or relating to this Guarantee.

C-1


--------------------------------------------------------------------------------




This Guarantee is subject to release upon the terms set forth in the Indenture.

A & M CLEANING PRODUCTS, LLC

AQUA CLEAR INDUSTRIES, LLC

ASCK, INC.

ASEPSIS, INC.

BIOLAB TEXTILE ADDITIVES, LLC

BIO-LAB, INC.

CHEMTURA USA CORPORATION

CNK CHEMICAL REALTY CORPORATION

CROMPTON COLORS INCORPORATED

CROMPTON HOLDING CORPORATION

CROMPTON MONOCHEM, INC.

ENENCO, INCORPORATED

GREAT LAKES CHEMICAL CORPORATION

GREAT LAKES CHEMICAL GLOBAL, INC.

GT SEED TREATMENT, INC.

HOMECARE LABS, INC.

ISCI, INC.

KEM MANUFACTURING CORPORATION

MONOCHEM, INC.

NAUGATUCK TREATMENT COMPANY

RECREATIONAL WATER PRODUCTS, INC.

UNIROYAL CHEMICAL COMPANY LIMITED (DELAWARE)

WEBER CITY ROAD LLC

WRL OF INDIANA, INC.

By:                        
                                                                                                       
Name: 
Title:

 

C-2


--------------------------------------------------------------------------------